Exhibit 10.1

Deal CUSIP 07403EAD9

Revolving Loan CUSIP 07403EAE7

Term Loan CUSIP 07403EAF4

CREDIT AGREEMENT

dated as of November 30, 2015

among

BEASLEY MEZZANINE HOLDINGS, LLC,

as Borrower,

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

U.S. BANK NATIONAL ASSOCIATION,

as Administrative Agent,

and

BANKUNITED N.A. and FLORIDA COMMUNITY BANK, N.A.

as Co-Syndication Agents

 

 

U.S. BANK NATIONAL ASSOCIATION,

as Sole Lead Arranger and Bookrunner

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section 1.

 

DEFINITIONS

     1   

1.1

 

Certain Defined Terms

     1   

1.2

 

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement; Pro Forma

     30   

1.3

 

Other Definitional Provisions and Rules of Construction

     30   

Section 2.

 

AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

     31   

2.1

 

Commitments; Making of Loans; the Register; Notes

     31   

2.2

 

Interest on the Loans

     35   

2.3

 

Fees

     40   

2.4

 

Repayments, Prepayments and Reductions in Revolving Loan Commitments; Buybacks;
General Provisions Regarding Payments

     40   

2.5

 

Use of Proceeds

     49   

2.6

 

Special Provisions Governing LIBOR Rate Loans

     49   

2.7

 

Increased Costs; Taxes; Capital Adequacy

     51   

2.8

 

Obligation of Lenders and L/C Issuer to Mitigate

     57   

2.9

 

Affected Lenders; Replacement of a Lender

     58   

2.10

 

Guaranties of and Security for the Obligations

     59   

2.11

 

Incremental Term Loans

     60   

2.12

 

Extension of Loans and Commitments

     61   

Section 3.

 

LETTERS OF CREDIT

     64   

3.1

 

Issuance of Letters of Credit and Lenders’ Purchase of Participations Therein

     64   

3.2

 

Letter of Credit Fees

     66   

3.3

 

Drawings and Reimbursement of Amounts Drawn Under Letters of Credit

     67   

3.4

 

Obligations Absolute

     69   

3.5

 

Indemnification; Nature of L/C Issuer’s Duties

     70   

3.6

 

Increased Costs Relating to Letters of Credit

     70   

3.7

 

Extensions

     71   

3.8

 

Separate Reimbursement Agreement

     72   

Section 4.

 

CONDITIONS TO LOANS AND LETTERS OF CREDIT

     72   

4.1

 

Conditions to Term Loans and Initial Revolving Loans

     72   

4.2

 

Conditions to Permitted Acquisitions

     74   

4.3

 

Conditions to All Loans

     76   

4.4

 

Conditions to Letters of Credit

     76   

 

i



--------------------------------------------------------------------------------

Section 5.

 

BORROWER’S REPRESENTATIONS AND WARRANTIES

     77   

5.1

 

Organization, Powers, Qualification, Good Standing, Business and Subsidiaries

     77   

5.2

 

Authorization of Borrowing, etc.

     80   

5.3

 

Financial Condition

     80   

5.4

 

No Material Adverse Change

     81   

5.5

 

Title to Properties; Liens; Intellectual Property

     81   

5.6

 

Litigation; Compliance with Laws

     81   

5.7

 

Payment of Taxes

     81   

5.8

 

Governmental Regulation

     82   

5.9

 

Securities Activities

     82   

5.10

 

Employee Benefit Plans

     82   

5.11

 

Certain Fees

     82   

5.12

 

Environmental Protection

     83   

5.13

 

Employee Matters

     84   

5.14

 

Solvency

     84   

5.15

 

Insurance

     84   

5.16

 

Disclosure

     84   

5.17

 

Foreign Assets Control Regulations and Anti-Money Laundering

     84   

5.18

 

Patriot Act

     85   

Section 6.

 

BORROWER’S AFFIRMATIVE COVENANTS

     85   

6.1

 

Financial Statements and Other Reports

     85   

6.2

 

Existence, etc.

     88   

6.3

 

Payment of Taxes and Claims; Tax Consolidation

     88   

6.4

 

Maintenance of Properties; Insurance

     88   

6.5

 

Keeping of Books; Inspection; Lender Meeting

     89   

6.6

 

Compliance with Laws; Maintenance of FCC Licenses

     89   

6.7

 

Environmental Disclosure and Inspection

     90   

6.8

 

Borrower’s Remedial Action Regarding Hazardous Materials

     90   

6.9

 

Interest Rate Contracts

     91   

6.10

 

License Subsidiaries

     91   

6.11

 

Deposit Accounts and Securities Accounts

     91   

Section 7.

 

BORROWER’S NEGATIVE COVENANTS

     92   

7.1

 

Indebtedness

     93   

7.2

 

Liens and Related Matters

     94   

7.3

 

Investments; Joint Ventures

     94   

7.4

 

Contingent Obligations

     95   

 

ii



--------------------------------------------------------------------------------

7.5

 

Restricted Junior Payments

     96   

7.6

 

Financial Covenants

     97   

7.7

 

Restriction on Fundamental Changes; Asset Sales and Acquisitions; Restricted
Marketing Agreements

     98   

7.8

 

Sales and Lease-Backs

     100   

7.9

 

Sale or Discount of Receivables

     100   

7.10

 

Transactions with Shareholders and Affiliates

     100   

7.11

 

Conduct of Business

     101   

7.12

 

Amendments or Waivers of Specified Documents and Charter Documents

     101   

7.13

 

Fiscal Year

     102   

Section 8.

 

EVENTS OF DEFAULT

     102   

8.1

 

Failure to Make Payments When Due

     102   

8.2

 

Default in Other Agreements

     102   

8.3

 

Breach of Certain Covenants

     102   

8.4

 

Breach of Warranty

     102   

8.5

 

Other Defaults Under Loan Documents

     103   

8.6

 

Involuntary Bankruptcy; Appointment of Receiver, etc.

     103   

8.7

 

Voluntary Bankruptcy; Appointment of Receiver, etc.

     103   

8.8

 

Judgments and Attachments

     103   

8.9

 

Dissolution

     103   

8.10

 

Employee Benefit Plans

     104   

8.11

 

Failure of Security, Guaranty or Subordination

     104   

8.12

 

FCC Licenses

     104   

8.13

 

Change of Control

     104   

Section 9.

 

ADMINISTRATIVE AGENT

     105   

9.1

 

Appointment and Duties

     105   

9.2

 

Reliance and Liability

     106   

9.3

 

Representations and Warranties; No Responsibility for Appraisal of
Creditworthiness

     108   

9.4

 

Expenses; Right to Indemnity

     108   

9.5

 

Successor Administrative Agent; Resignation of L/C Issuer

     109   

9.6

 

Security Documents, Etc.

     110   

9.7

 

Binding Effect

     110   

9.8

 

Additional Secured Parties

     111   

Section 10.

 

MISCELLANEOUS

     111   

10.1

 

Assignments and Participations in Loans and Letters of Credit

     111   

10.2

 

Expenses

     115   

10.3

 

Indemnity

     115   

 

iii



--------------------------------------------------------------------------------

10.4

 

Set-Off

     116   

10.5

 

Ratable Sharing

     116   

10.6

 

Amendments and Waivers

     117   

10.7

 

Independence of Covenants

     118   

10.8

 

Notices

     118   

10.9

 

Survival of Representations, Warranties and Agreements

     120   

10.10

 

Failure or Indulgence Not Waiver; Remedies Cumulative

     120   

10.11

 

Marshalling; Payments Set Aside

     120   

10.12

 

Severability

     120   

10.13

 

Obligations Several; Independent Nature of Lenders’ Rights

     120   

10.14

 

Headings

     121   

10.15

 

Applicable Law

     121   

10.16

 

Successors and Assigns

     121   

10.17

 

Consent to Jurisdiction and Service of Process

     121   

10.18

 

Waiver of Jury Trial

     122   

10.19

 

Confidentiality

     122   

10.20

 

Counterparts; Effectiveness

     123   

10.21

 

Limitation of Liability

     123   

10.22

 

Electronic Transmissions

     123   

10.23

 

Lender-Creditor Relationship

     124   

10.24

 

Use of Name

     125   

10.25

 

Actions in Concert

     125   

10.26

 

Patriot Act Notice

     125   

10.27

 

Entire Agreement

     125   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

2.1    LENDERS’ COMMITMENTS AND PRO RATA SHARES 5.1D    SUBSIDIARIES 5.1E    FCC
LICENSES AND STATION MATTERS 5.1F    COLLATERAL MATTERS 5.5B    INTELLECTUAL
PROPERTY 5.12    ENVIRONMENTAL MATTERS 6.11A    ACCOUNTS 7.1    EXISTING
INDEBTEDNESS 7.3    EXISTING INVESTMENTS 7.4    EXISTING CONTINGENT OBLIGATIONS

 

v



--------------------------------------------------------------------------------

EXHIBITS

 

I    FORM OF NOTICE OF BORROWING II    FORM OF NOTICE OF CONVERSION/CONTINUATION
III    FORM OF NOTICE OF ISSUANCE OF LETTER OF CREDIT IV    FORM OF TERM NOTE V
   FORM OF REVOLVING NOTE VI    FORM OF COMPLIANCE CERTIFICATE VII    FORM OF
ASSIGNMENT AGREEMENT

 

vi



--------------------------------------------------------------------------------

BEASLEY MEZZANINE HOLDINGS, LLC

CREDIT AGREEMENT

This CREDIT AGREEMENT is dated as of November 30, 2015, and entered into by,
between and among BEASLEY MEZZANINE HOLDINGS, LLC (“Borrower”), the Lenders (as
defined below), the L/C Issuers (as defined below) and U.S. BANK NATIONAL
ASSOCIATION (“U.S. Bank”), as administrative agent and collateral agent for the
Lenders and the L/C Issuers (in such capacity, and together with its successors
and permitted assigns, “Administrative Agent”).

R E C I T A L S

WHEREAS, Borrower has requested that Lenders (i) extend revolving and term
credit facilities to Borrower of ONE HUNDRED ELEVEN MILLION DOLLARS
($111,000,000) in the aggregate for (a) the repayment and termination of all
Indebtedness under the Existing Credit Agreement, (b) the payment of fees and
expenses hereunder and fees, and (c) the provisions of funds for working capital
and other general corporate purposes of Borrower and its Subsidiaries and other
purposes permitted hereunder; and for these purposes, Lenders are willing to
make certain loans and other extensions of credit to Borrower of such amount
upon the terms and conditions set forth herein, and (ii) provide for the making
of certain additional uncommitted credit facilities to Borrower of up to FORTY
MILLION DOLLARS ($40,000,000) in the aggregate which may be used for general
corporate purposes, including financing certain Permitted Acquisitions and
acquisitions permitted by subsection 7.7(v); and

WHEREAS, Borrower desires to secure all of the Obligations hereunder and under
the other Loan Documents by granting to Administrative Agent, for the benefit of
Administrative Agent and the Secured Parties, a first priority Lien, except as
otherwise expressly provided, on all of its existing and after-acquired personal
property (to the fullest extent permitted by law) pursuant to this Agreement and
the Security Documents, including, without limitation, a pledge of all of the
capital stock of its Subsidiaries (other than the capital stock of Excluded
Subsidiaries), including License Subs; and

WHEREAS, Holdings and Borrower’s Subsidiaries (other than any Excluded
Subsidiaries) have agreed to guarantee the Obligations hereunder and under the
other Loan Documents; and

WHEREAS, Holdings and Borrower’s Subsidiaries (other than any Excluded
Subsidiaries) have agreed to secure all of the Obligations hereunder and under
the other Loan Documents by granting to Administrative Agent, for the benefit of
Administrative Agent and the Secured Parties, a first priority Lien, except as
otherwise expressly provided, on all of its existing and after-acquired personal
property (to the fullest extent permitted by law) pursuant to the Security
Documents, including, without limitation, a pledge of all of the capital stock
of Borrower and its Subsidiaries (other than the capital stock of Excluded
Subsidiaries), including License Subs;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1. DEFINITIONS

 

1.1 Certain Defined Terms.

The following terms used in this Agreement shall have the following meanings:

“Acceptable Buyback Price” has the meaning specified in subsection 2.4C(ii).



--------------------------------------------------------------------------------

“Acquired Stations” means the radio stations to be acquired on any Permitted
Acquisition Closing Date.

“Acquisition FCC Consent” means the initial or other written action or actions
by the FCC approving the assignment of the FCC Licenses for each Station to be
acquired as part of a Permitted Acquisition to the respective License Sub in the
manner contemplated by the applicable Permitted Acquisition Documents, all in
form and substance reasonably satisfactory to Administrative Agent.

“Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a LIBOR Rate Loan, an interest rate per annum
determined as the ratio of (a) the LIBOR Base Rate with respect to such Interest
Period for such LIBOR Rate Loan to (b) the difference between the number one and
the LIBOR Reserve Requirements with respect to such Interest Period and for such
LIBOR Rate Loan.

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and also means and includes any successor Administrative Agent
appointed pursuant to subsection 9.5.

“Affected Lender” has the meaning assigned to that term in subsection 2.6C.

“Affected Loans” has the meaning assigned to that term in subsection 2.6C.

“Affiliate,” as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person; provided, however, that no Secured Party shall be an Affiliate of the
Borrower, any Credit Party or any Subsidiary of a Credit Party solely by reason
of the provisions of the Loan Documents. For the purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as applied to any Person,
means the possession of the power to, directly or indirectly, to direct or cause
the direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise.

“Agent” has the meaning assigned to that term in subsection 9.4.

“Aggregate Amounts Due” has the meaning assigned to that term in subsection
10.5.

“Aggregate Excess Funding Amount” has the meaning assigned to such term in
subsection 2.1D.

“Agreement” shall mean this Credit Agreement dated as of November 30, 2015, as
it may be amended, supplemented, restated or otherwise modified from time to
time.

“Alternative Cash Management Bank” has the meaning assigned to such term in
subsection 6.11B.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Credit Parties or any Subsidiaries of the Credit
Parties from time to time concerning or relating to bribery or corruption.

“Applicable Buyback Price” has the meaning specified in subsection 2.4C(ii).

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means the percentage determined by reference to subsection
2.2A.

“Applicable Period” has the meaning assigned to that term in subsection 2.2A.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (i) is or will be engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business and (ii) is advised or managed by (a) such
Lender, (b) any Affiliate of such Lender or (c) any Person (other than an
individual) or any Affiliate of any Person (other than an individual) that
administers or manages such Lender.

“ASR Number” means the Antenna Structure Registration number assigned by the FCC
to certain antenna structures used in connection with the operations of
broadcast stations.

“Asset Sale” means the sale, transfer or other disposition, in one transaction
or a series of transactions, by any Credit Party to any Person other than
another Credit Party of (i) any of the Equity Securities of Borrower’s
Subsidiaries, (ii) substantially all of the assets of any division or line of
business of Borrower or any of its Subsidiaries, or (iii) any other property or
assets (whether tangible or intangible) of Borrower or any of its Subsidiaries
outside of the ordinary course of business.

“Available Restricted Payments Amount” means, as of any date of determination,
(i) if the Consolidated Total Debt Ratio as of the last day of the most recently
ended Fiscal Quarter for which financial statements have been or were required
to be delivered is less than 3.0:1.0, $10,000,000, and (ii) otherwise,
$5,000,000 for the Fiscal Year ending on December 31, 2015 and $6,000,000 for
each Fiscal Year thereafter.

“Available Revolving Loan Commitments” means, at any time, the aggregate
Revolving Loan Commitment of the Lenders then in effect minus the Total
Utilization of Revolving Loan Commitments at such time.

“Banking Services” means each and any of the following bank services provided to
any Credit Party by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, commercial credit cards and
purchasing cards), (b) stored value cards and (c) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Banking Services Agreement” means any agreement entered into by any Credit
Party in connection with Banking Services, which agreement and related Banking
Services Provider has been identified in a writing by the Borrower delivered to
the Administrative Agent pursuant to which the Borrower, at its option,
designates that the Banking Services Obligations arising with respect thereto
shall be thereafter secured by the Collateral.

“Banking Services Obligations” means any and all obligations of any Credit
Party, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Banking Services Provider” means a Lender or an Affiliate of a Lender who has
entered into a Banking Services Agreement with a Credit Party.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

3



--------------------------------------------------------------------------------

“Base Rate” means, for any day, the greatest of (i) zero percent (0.0%),
(ii) the Prime Rate, (iii) the rate which is 1/2 of 1% in excess of the Federal
Funds Effective Rate and (iv) the sum of the LIBOR Quoted Rate for such day plus
the excess of the Applicable Margin for LIBOR Rate Loans over the Applicable
Margin for Base Rate Loans. Any change in the Base Rate due to a change in any
of the foregoing shall be effective on the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the LIBOR Quoted Rate.

“Base Rate Loans” means Loans bearing interest at rates determined by reference
to the Base Rate as provided in subsection 2.2A.

“Beasley Family” means, collectively, (i) George G. Beasley, a resident of the
State of Florida, (ii) any of such Person’s spouse, ancestors, descendants,
cousins, siblings, or descendants of cousins or siblings, (iii) any trust wholly
revocable by any one or more of such Person, or such individuals described in
(i) or (ii), or any other trust for the benefit of any one or more of such
Person, such individuals described in (i) or (ii), or any organization to which
gifts at death would qualify for a federal estate charitable deduction under
Internal Revenue Code Section 2055, and (iv) any entity that is an Affiliate of
any one or more of such Person, such individuals described in (i) or (ii) or
trust described in (iii).

“Borrower” has the meaning assigned to that term in the introduction to this
Agreement.

“Business Day” means any day that is not a Saturday, Sunday or a day on which
banks are required or authorized to close in New York City and, when determined
in connection with notices and determinations in respect of any Adjusted LIBOR
Rate or LIBOR Rate Loan or any funding, conversion, continuation, Interest
Period or payment of any LIBOR Rate Loan, that is also a day on which dealings
in Dollar deposits are carried on in the London interbank market.

“Buyback” has the meaning specified in subsection 2.4C(i).

“Buyback Amount” has the meaning specified in subsection 2.4C(ii).

“Buyback Notice” has the meaning specified in subsection 2.4C(ii).

“Buyback Price Range” has the meaning specified in subsection 2.4C(ii).

“Capital Lease,” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person, other than any Marketing Agreement.

“Cash” means money, currency or a credit balance in a Deposit Account.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, the highest rating
obtainable from either S&P or Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such

 

4



--------------------------------------------------------------------------------

date and issued or accepted by any Lender or by any commercial bank organized
under the laws of the United States of America or any state thereof or the
District of Columbia that (a) is at least “adequately capitalized” (as defined
in the regulations of its primary Federal banking regulator) and (b) has Tier 1
capital (as defined in such regulations) of not less than Two Hundred Fifty
Million Dollars ($250,000,000); and (v) shares of any money market mutual fund
that (a) has at least 95% of its assets invested continuously in the types of
investments referred to in clauses (i) through (iv) above, (b) has net assets of
not less than Five Hundred Million Dollars ($500,000,000), and (c) has the
highest rating obtainable from either S&P or Moody’s.

“Cash Management Lender” means a Lender that holds, or has any Affiliate that
holds, any Cash or Cash Equivalents of any Credit Party in a deposit account or
securities account maintained at such financial institution.

“Cash Operating Revenues” means consolidated revenues collected in cash
excluding revenues arising from sales and other dispositions, in each case,
outside the ordinary course of business.

“Cash Proceeds” means, with respect to any Asset Sale, Cash payments (including
any Cash received by way of deferred payment pursuant to, or monetization of, a
note receivable or otherwise, but only as and when so received) received from
such Asset Sale.

“Change of Control” means:

(i) (a) Holdings ceasing for any reason to beneficially own and control 100% of
the membership interests of Borrower or (b) the Credit Parties as a whole
ceasing for any reason (other than a transfer or an equity issuance permitted
hereunder) to beneficially own and control 100% of the issued and outstanding
shares of capital stock, partnership interests or other equity interests of its
Subsidiaries;

(ii) the sale, lease or other transfer of all or substantially all of Borrower’s
assets to any person or group (as such term is used in Section 13(d)(3) of the
Exchange Act) other than a wholly-owned Subsidiary of Holdings;

(iii) the adoption of a plan relating to the liquidation or dissolution of
Borrower or managing member thereof;

(iv) the consummation of any transaction as a result of which any person or
group (as such term is used in Section 13(d)(3) of the Exchange Act) that is not
the Beasley Family or a member thereof, directly or indirectly becomes a
“beneficial owner” of more than 50% of the voting stock, voting partnership
interests or other voting equity interests of Holdings; or

(v) the Beasley Family ceasing to beneficially own and control at least 51% of
the voting stock, voting partnership interests or other voting equity interests
of Holdings.

“Class” means each of the following two classes of Lenders: (i) Term Lenders,
and (ii) Lenders having Revolving Loan Exposure.

“Closing Date” means November 30, 2015.

“Collateral” means, collectively, all assets and proceeds thereof securing the
Obligations pursuant to the Security Documents in accordance with the terms
thereof.

 

5



--------------------------------------------------------------------------------

“Commitments” means the commitments of Lenders to make Loans as set forth in
subsection 2.1A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.

“Communications Act” means the Communications Act of 1934, as amended, and the
rules, regulations and policies of the FCC promulgated thereunder, as from time
to time in effect.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit VI annexed hereto delivered to Administrative Agent and Lenders by
Borrower pursuant to subsection 6.1(iii).

“Consolidated” means, with respect to any Person, the accounts of such Person
and its Subsidiaries consolidated in accordance with GAAP.

“Consolidated Capital Expenditures” means, for any period, the sum of the
aggregate of all expenditures (whether paid in Cash or other consideration or
accrued as a liability including that portion of Capital Leases which is
capitalized on the Consolidated balance sheet of Borrower and its Subsidiaries)
by Borrower and its Subsidiaries during that period that, in conformity with
GAAP, are included in “additions to property, plant or equipment,” or comparable
items, including capitalized expenses, reflected in the Consolidated statement
of cash flows of Borrower and its Subsidiaries; provided that Consolidated
Capital Expenditures shall not include amounts paid and costs incurred in
connection with Permitted Acquisitions or acquisitions permitted by subsection
7.7(v) or amounts expended with insurance proceeds to repair or replace
“additions to property, plant or equipment,” or comparable items, in accordance
with the terms of this Agreement.

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period excluding, however, any interest expense not
payable in Cash (including amortization of discount and amortization of debt
issuance costs).

“Consolidated Current Assets” means, with respect to any Person at any date, the
total Consolidated current assets of such Person at such date other than Cash,
Cash Equivalents and any Indebtedness owing to such Person or any of its
Subsidiaries by Affiliates of such Person.

“Consolidated Current Liabilities” means, with respect to any Person at any
date, all liabilities of such Person and its Subsidiaries at such date that
should be classified as current liabilities on a Consolidated balance sheet of
such Person; provided, however, that “Consolidated Current Liabilities” shall
exclude the principal amount of the Loans then outstanding.

“Consolidated Excess Cash Flow” means, for Borrower and its Subsidiaries on a
Consolidated basis, and for any Fiscal Year of Borrower (each a “Fiscal
Period”), (A) the amount by which Borrower’s and its Subsidiaries’ Cash
Operating Revenues during such Fiscal Period, together with any cash payments
received under any business interruption insurance policies net of any costs
incurred in collecting such payments, in each case, during such Fiscal Period,
exceed the sum (without duplication) of (i) Borrower’s and its Subsidiaries’
Consolidated operating expenses paid in Cash in such Fiscal Period (including,
without duplication, Consolidated Cash Interest Expense and general and
administrative expenses), plus (ii) the amount (without duplication) paid in
Cash by Borrower and its Subsidiaries in such Fiscal Period for (a) principal
repayments of the Consolidated Total Debt (excluding payments made from
Consolidated Excess Cash Flow in accordance with subsection 2.4B(iii)(d),
voluntary prepayments of the Term Loans in accordance with subsection 2.4B(i))
plus (b) Consolidated Capital Expenditures

 

6



--------------------------------------------------------------------------------

paid in Cash, plus (c) Cash distributions permitted under subsection 7.5, plus
(d) fees and expenses paid in Cash by Borrower and its Subsidiaries hereunder or
under the other Loan Documents for the effectiveness of such agreements and for
amendments and waivers thereto excluding such costs that are paid with proceeds
of Loans, plus (e) all legal fees and expenses paid in Cash by Borrower and its
Subsidiaries with respect to any acquisition or disposition of a Station
permitted hereunder excluding such costs that are paid with proceeds of Loans
hereunder, plus (f) the aggregate amount of Holdings Advances made in such
Fiscal Period, plus (g) all Cash invested in Investments during such Fiscal Year
as permitted by subsection 7.3(v), (viii), (ix) and (xi) or used in consummating
Permitted Acquisitions or acquisitions permitted by subsection 7.7(v) excluding
Investments, Permitted Acquisitions or acquisitions permitted by subsection
7.7(v) made with Cash constituting proceeds of Loans hereunder minus (B) any
increase in the Working Capital of Borrower during such Fiscal Period (measured
as the excess of such Working Capital at the end of such period over such
Working Capital at the beginning of such period) plus (C) any decrease in the
Working Capital of Borrower during such Fiscal Period (measured as the excess of
such Working Capital at the beginning of such period over such Working Capital
at the end thereof).

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Borrower and its Subsidiaries on a Consolidated
basis with respect to all outstanding Indebtedness of Borrower and its
Subsidiaries, whether paid in Cash or accrued, including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Interest Rate Agreements, but
excluding, however, (i) any amounts referred to in subsection 2.3C payable to
Administrative Agent and/or Lenders on or before the Closing Date and (ii) any
effect of marked to market adjustments on derivative transactions, all of the
foregoing determined on a Consolidated basis for Borrower and its Subsidiaries
in conformity with GAAP.

“Consolidated Operating Cash Flow” shall mean for Borrower and its Subsidiaries
on a Consolidated basis and determined in accordance with GAAP, for the four
Fiscal Quarter period ending on the date of determination, (a) net income or
loss for such period, excluding (i) unusual, extraordinary or otherwise
non-operating income, gains and losses, if any, for such period, (ii) any other
non-cash gains and losses and (iii) the write-up or write-down of assets for
such period (other than write-offs of accounts receivable), plus (b) to the
extent deducted in determining net income for such period, the sum of
(i) depreciation expense for such period, (ii) amortization expense for such
period, (iii) Consolidated Interest Expense during such period, (iv) taxes
expensed during such period whether current or deferred, (v) other deferred or
non-cash expenses relating to trade for such period, (vi) solely to the extent
that a Permitted Acquisition or an acquisition permitted by subsection 7.7(v)
shall have been consummated in accordance with the terms and conditions of this
Agreement, Marketing Agreement Payments for such period with respect to such
acquisition during such period, (vii) fees and expenses paid in Cash by Borrower
and its Subsidiaries hereunder or under the other Loan Documents for the
effectiveness of such agreements and the other Closing Date transactions to the
extent included in determining net income for such period, (viii) all legal fees
and expenses incurred by Borrower and its Subsidiaries with respect to any
acquisition or disposition of a Station permitted hereunder (other than in
connection with the Exchange Transaction) as a “like-kind” exchange under
Section 1031 of the Internal Revenue Code or a “reverse like-kind exchange”
under the Internal Revenue Code, (ix) legal fees incurred by Borrower and its
Subsidiaries with respect to any acquisition of a Station permitted hereunder
(other than in connection with the Exchange Transaction), to the extent such
legal fees do not exceed Five Hundred Thousand Dollars ($500,000) for any such
acquisition or series of related acquisitions, (x) fees and expenses paid in
cash by Borrower and its Subsidiaries in connection with the effectiveness of
the Loan Documents or any amendment or waiver thereto (other than in connection
with the Exchange Transaction) to the extent included in determining net income
for such period, (xi) fees and expenses paid in cash by Borrower and its
Subsidiaries in connection with the Exchange Transaction or the amendment,
waiver or consent of any

 

7



--------------------------------------------------------------------------------

Loan Documents in connection therewith, in an aggregate amount not to exceed Two
Million Dollars ($2,000,000), (xii) in the case of the four Fiscal Quarter
period ending September 30, 2015, losses and charges incurred during the Fiscal
Quarter ending December 31, 2014 with respect to the WHFS-FM Station (Tampa)
prior to the reformatting of such Station and (xiii) non-cash compensation paid
in the form of Equity Securities during such period, minus (c) to the extent
included in determining net income for such period, non-cash revenue relating to
trade. The foregoing shall be calculated on a Pro Forma Basis with respect to
Pro Forma Transactions as provided in subsection 1.2B.

“Consolidated Total Debt” means, as at any date of determination and on a
Consolidated basis, the sum of (i) the aggregate stated balance sheet amount of
all Indebtedness of Borrower and its Subsidiaries (including the Loans (but
excluding Indebtedness outstanding in accordance with subsection 7.1(v)),
(ii) Letter of Credit Usage, (iii) the sum of (x) the maximum aggregate amount
which is or at any time thereafter may become available for drawing under all
letters of credit (other than Letters of Credit) issued for the account of
Borrower or any of its Subsidiaries then outstanding plus (y) the aggregate
amount of all drawings under any such letter of credit honored by the issuer of
any such letter of credit and not theretofore reimbursed by Borrower or any of
its Subsidiaries, and (iv) the aggregate amount of all direct or indirect
guaranties of Borrower and its Subsidiaries (for such purpose, the amount of any
guaranty shall be equal to the amount of the obligation so guaranteed or
otherwise supported or, if less, the amount to which such guaranty is
specifically limited) other than with respect to Indebtedness or other amounts
otherwise included in the foregoing definition.

“Consolidated Total Debt Ratio” means, as at any date of determination, the
ratio of (A) Consolidated Total Debt minus the applicable Maximum Unrestricted
Cash on Hand to (B) Consolidated Operating Cash Flow as calculated as of the
most recent Fiscal Quarter end pursuant to subsection 7.6B.

“Contingent Obligation,” as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (i) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof,
(ii) with respect to any bank guaranties, bankers’ acceptances or letters of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings or (iii) under Interest Rate
Agreements. Contingent Obligations shall include, without limitation, (a) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another,
(b) the obligation to make take-or-pay or similar payments if required
regardless of non-performance by any other party or parties to an agreement, and
(c) any liability of such Person for the obligation of another through any
agreement (contingent or otherwise) (X) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (Y) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (X) or
(Y) of this sentence, the primary purpose or intent thereof is as described in
the preceding sentence. The amount of any Contingent Obligation shall be equal
to the amount of the obligation so guaranteed or otherwise supported or, if
less, the amount to which such Contingent Obligation is specifically limited.

“Contractual Obligation,” as applied to any Person, means any provision of any
Security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

 

8



--------------------------------------------------------------------------------

“Control Agreement” has the meaning assigned to such term in subsection 6.11B.

“Co-Syndication Agent” means each of BankUnited N.A. and Florida Community Bank,
N.A.

“Credit Parties Security Agreement” means the Security Agreement executed and
delivered by Holdings, Borrower and the Subsidiaries of the Borrower on the
Closing Date to the Administrative Agent, as such agreement may heretofore have
been or hereafter may be amended, restated, supplemented or otherwise modified
from time to time.

“Credit Party” means Borrower and each Guarantor, and “Credit Parties” means
such Persons collectively.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Disqualified Stock” means, with respect to any Person, any Equity Securities
that, by their terms (or by the terms of any Security into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Stock) pursuant to a sinking fund obligation or otherwise (except as a
result of a customarily defined change of control or disposal of all or
substantially all of the assets of the issuer and only so long as any payments
after such change of control or such disposition shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Commitments), (b) is redeemable at the option
of the holder thereof (other than solely for Qualified Stock), in whole or in
part, (c) provides for scheduled payments of dividends in cash or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other
Disqualified Stock, in whole or in part, on or prior to the date that is 180
days after the latest applicable Revolving Loan Commitment Termination Date
and/or the latest applicable Term Loan Maturity Date at the time of issuance.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary of Borrower that is incorporated or
organized under the laws of the United States of America, any state thereof or
in the District of Columbia.

“E-Fax” means any system used to receive or transmit faxes electronically.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System.

“Eligible Assignee” means (A) any Lender (other than a Non-Funding Lender or an
Impacted Lender), (B) any Approved Fund or an Affiliate of any Lender (other
than a Non-Funding Lender or an Impacted Lender) or (C) any other Person (other
than a natural Person (or holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of a natural Person), a Non-Funding
Lender or any of its Subsidiaries, an Impacted Lender or any of its
Subsidiaries, any Credit Party or any of its Subsidiaries or any Affiliate of
any Credit Party or any of its Subsidiaries).

 

9



--------------------------------------------------------------------------------

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is, or was at any time, maintained or contributed to
by any Credit Party.

“Environmental Claim” means any written allegation, notice of violation, claim,
demand, abatement order or other order or direction (conditional or otherwise)
by any Governmental Authority or any Person for any damage, including personal
injury (including sickness, disease or death), tangible or intangible property
damage, contribution, indemnity, indirect or consequential damages, damage to
the environment, nuisance, pollution, contamination or other adverse effects on
the environment, or for fines, penalties or restrictions, in each case relating
to, resulting from or in connection with Hazardous Materials and relating to
Borrower, any of its Subsidiaries, any of their respective Affiliates or any
Facility.

“Environmental Laws” means all statutes, ordinances, orders, rules, regulations,
permits, plans, policies, decrees or common law of any relevant jurisdiction
relating to (i) environmental matters, including those relating to fines,
injunctions, penalties, damages, contribution, cost recovery compensation,
losses or injuries resulting from the Release or threatened Release of Hazardous
Materials, (ii) the generation, use, storage, transportation or disposal of
Hazardous Materials, or (iii) occupational safety and health, industrial
hygiene, land use or the protection of human, plant or animal health or welfare,
in any manner applicable to any Credit Party, its Subsidiaries or any of their
respective properties, including the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water
Pollution Control Act ( 33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C.
§ 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.),
the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. §136 et seq.),
the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.) and the
Emergency Planning and Community Right-to-Know Act (42 U.S.C. § 11001 et seq.),
each as amended or supplemented, and any analogous future or present local,
state, federal or international statutes and regulations promulgated pursuant
thereto, each as in effect as of the date of determination.

“Equity Securities” means any stock, shares, partnership interests, limited
liability company interests, voting trust certificates, certificates of
interest, options, warrants, or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute.

“ERISA Affiliate,” as applied to any Person, means (i) any corporation which is,
or was at any time, a member of a controlled group of corporations within the
meaning of Section 414(b) of the Internal Revenue Code of which that Person is,
or was at any time, a member; (ii) any trade or business (whether or not
incorporated) which is, or was at any time, a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the
Internal Revenue Code of which that Person is, or was at any time, a member; and
(iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is, or was at any time, a member.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan

 

10



--------------------------------------------------------------------------------

(whether or not waived in accordance with Section 412(c) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 430 of the Internal Revenue Code with respect to any Pension Plan or the
failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by any Credit Party or any of its ERISA Affiliates from any Pension Plan with
two or more contributing sponsors or the termination of any such Pension Plan
resulting in liability pursuant to Sections 4063 or 4064 of ERISA; (v) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which might constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (vi) the imposition of liability on any Credit Party or any of its
ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of
the application of Section 4212(c) of ERISA; (vii) the withdrawal by any Credit
Party or any of its ERISA Affiliates in a complete or partial withdrawal (within
the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if
there is any potential liability therefor, or the receipt by any Credit Party or
any of its ERISA Affiliates of notice from any Multiemployer Plan that it is in
insolvency pursuant to Section 4245 of ERISA, or that it intends to terminate or
has terminated under Section 4041A or 4042 of ERISA; (viii) the occurrence of an
act or omission which could give rise to the imposition on any Credit Party or
any of its ERISA Affiliates of fines, penalties, taxes or related charges under
Chapter 43 of the Internal Revenue Code or under Section 409 or 502(c), (i) or
(l) or 4071 of ERISA in respect of any Employee Benefit Plan; (ix) the assertion
of a material claim (other than routine claims for benefits) against any
Employee Benefit Plan other than a Multiemployer Plan or the assets thereof, or
against any Credit Party or any of its ERISA Affiliates in connection with any
such Employee Benefit Plan; (x) receipt from the Internal Revenue Service of
notice of the failure of any Pension Plan (or any other Employee Benefit Plan
intended to be qualified under Section 401(a) of the Internal Revenue Code) to
qualify under Section 401(a) of the Internal Revenue Code, or the failure of any
trust forming part of any Pension Plan to qualify for exemption from taxation
under Section 501(a) of the Internal Revenue Code; (xi) the imposition of a Lien
pursuant to Section 430(k) of the Internal Revenue Code or pursuant to ERISA
with respect to any Pension Plan; or (xii) the determination that any Pension
Plan or Multiemployer Plan is considered an at-risk plan or plan in endangered
or critical status with the meaning of Sections 430, 431 or 432 of the Code or
Sections 303, 304 or 305 of ERISA.

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

“E-System” means any electronic system, including Debtx® and any other Internet
or extranet-based site, whether such electronic system is owned, operated or
hosted by the Administrative Agent, any of its Related Persons or any other
Person, providing for access to data protected by passcodes or other security
system.

“Event of Default” means each of the events set forth in Section 8.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Exchange Transaction” shall mean the transactions contemplated by that certain
Asset Exchange Agreement dated as of October 1, 2014 among the Borrower, certain
of its Subsidiaries and CBS Radio Stations Inc., together with its exhibits and
disclosure schedules, but without any modification amendment, modification or
waiver of any provisions thereof that would be materially adverse to the Lenders
unless otherwise approved in writing by the Administrative Agent.

 

11



--------------------------------------------------------------------------------

“Excluded Subsidiary” means subsidiaries identified in writing by the Borrower
to the Administrative Agent prior to the making of any investments therein or
acquisition thereof, created or acquired after the Closing Date with proceeds of
Permitted Acquisitions and investments permitted pursuant to subsection 7.7 or
7.3, up to $10,000,000 in the aggregate from and after the Closing Date, that
are not wholly-owned by the Borrower.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and only to the extent that, all or a portion of the guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof), including by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
guarantee of such Guarantor or the grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such guarantee or security interest is or becomes illegal.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
August 9, 2012 by and among the Borrower, certain financial institutions party
thereto as lenders and agents, and Antares Capital LP (as successor in interest
to General Electric Capital Corporation), as administrative agent, as amended
from time to time prior to the date hereof.

“Extended Commitments” means the Extended Term Loan Commitment and the Extended
Revolving Loan Commitment.

“Extended Loans” means the Extended Term Loans and the Extended Revolving Loans.

“Extended Revolving Loan Commitment” has the meaning specified in subsection
2.12A(ii).

“Extending Revolving Lender” has the meaning specified in subsection 2.20A(ii).

“Extended Revolving Loans” means Revolving Loans made by one or more Lenders to
the Borrower pursuant to subsection 2.12.

“Extended Term Loan Commitment” means the commitment of any Lender, established
pursuant to subsection 2.12, to make Extended Term Loans to the Borrower.

“Extended Term Loans” has the meaning specified in subsection 2.12A(iii).

“Extending Term Lender” has the meaning specified in subsection 2.12A(iii).

“Extension” has the meaning specified in subsection 2.12A.

“Extension Amendment” means any amendment entered into pursuant to
subsection 2.12C.

“Extension Offer” has the meaning specified in subsection 2.12A.

 

12



--------------------------------------------------------------------------------

“Facilities” means any and all real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by any Credit Party or any of its predecessors or
Affiliates.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
entered into in connection with the foregoing (together with any laws,
regulations and official interpretations implementing such agreements).

“FCC” means the Federal Communications Commission and any successor governmental
agency performing functions similar to those performed by the Federal
Communications Commission on the date hereof.

“FCC License” means any of the material licenses, authorizations, consents,
waivers, approvals, registrations and permits relating to the Stations granted
or issued by the FCC to any Credit Party and required under the Communications
Act or otherwise used in the operation of any of the Stations and all
extensions, additions and renewals thereto or thereof.

“Federal Funds Effective Rate” means, for any day, a fluctuating interest rate
per annum equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 A.M. (New
York time) on such day on such transactions received by the Administrative Agent
from three (3) federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

“Fee Letter” means the confidential fee letter, dated as of November 2, 2015,
addressed to Borrower and Holdings from the Administrative Agent, and accepted
by Borrower and Holdings, with respect to certain fees to be paid from time to
time to the Administrative Agent and its Related Persons.

“Final Order” means, as of any date of determination with respect to any written
action or consent by the FCC, such written action or consent which shall have
been obtained and (i) which shall not have been reversed, stayed, enjoined,
annulled or suspended and (ii) for which the time for filing a request for
administrative or judicial relief or for instituting administrative review
thereof sua sponte, shall have expired without any such filing having been made
or notice of such review having been issued, or, in the event of such filing or
review sua sponte, such filing or review sua sponte shall have been disposed of
favorably to confirmation of such written action or the grant of such consent
and the time for seeking further relief with respect thereto shall have expired
without any request for such further relief having been filed.

“Financial Covenants” has the meaning set forth in subsection 7.6C.

“Financial Plan” has the meaning assigned to that term in subsection 6.1(ix)
hereof.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that (i) such Lien has priority
over any other Lien on such Collateral (other than Permitted Liens) and
(ii) such Lien is the only Lien other than Permitted Liens to which such
Collateral is subject.

 

13



--------------------------------------------------------------------------------

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Period” has the meaning assigned to such term in the definition of
“Consolidated Excess Cash Flow”.

“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries maintained
in accordance with subsection 7.13.

“FM Translator” means a station in the broadcasting service that operates on a
channel in the FM frequency band and is used to retransmit the signal of an AM
or FM radio broadcast station or another FM broadcast translator station to
other areas without significantly altering any characteristics of the incoming
signal other than its frequency and amplitude.

“Funding and Payment Office” means the office of Administrative Agent located at
800 Nicollet Mall, Mail Code: BC-MN-H03R, Minneapolis, MN 55402-7020.

“Funding Date” means the date of the funding of a Loan.

“GAAP” means generally accepted accounting principles set forth in opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession, in each
case as the same are applicable to the circumstances as of the date of
determination.

“Governmental Acts” has the meaning assigned to that term in subsection 3.5A.

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any federal, state or
local Governmental Authority, agency or court.

“Guarantor” means Holdings and each Subsidiary of Borrower (including each
License Sub but excluding any Excluded Subsidiary) that is a party to the
Guaranty on and as of the Closing Date or that becomes a party thereto from time
to time thereafter in accordance with the terms hereof and the other Loan
Documents.

“Guaranty” means the Guaranty executed and delivered by Holdings and each
existing Subsidiary of Borrower (including each License Sub but excluding any
Excluded Subsidiary) on and as of the Closing Date or by any additional
Subsidiary of Borrower from time to time thereafter, as such Guaranty may
heretofore have been or hereafter may be amended, restated, supplemented or
otherwise modified from time to time.

“Hazardous Materials” means (i) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances,” “hazardous
wastes,” “hazardous materials,” “extremely hazardous waste,” “restricted
hazardous waste,” “infectious waste,” “toxic

 

14



--------------------------------------------------------------------------------

substances” or any other formulations intended to define, list or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, toxicity, reproductive toxicity, “TCLP
toxicity” or “EP toxicity” or words of similar import under any applicable
Environmental Laws or publications promulgated pursuant thereto; (ii) any oil,
petroleum, petroleum fraction or petroleum derived substance; (iii) any drilling
fluids, produced waters and other wastes associated with the exploration,
development or production of crude oil, natural gas or geothermal resources;
(iv) any flammable substances or explosives; (v) any radioactive materials;
(vi) asbestos in any form; (vii) urea formaldehyde foam insulation;
(viii) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million; (ix) pesticides; and (x) any other chemical, material or substance,
exposure to which is prohibited, limited or regulated by any Governmental
Authority or which may or could pose a hazard to the health and safety of the
owners, occupants or any Persons in the vicinity of the Facilities.

“Holdings” means Beasley Broadcast Group, Inc., a Delaware corporation and
parent of Borrower.

“Holdings Advance” has the meaning set forth in subsection 7.5.

“Impacted Lender” means any Lender that fails to provide the Administrative
Agent, within three Business Days following the Administrative Agent’s written
request, satisfactory assurance that such Lender will not become a Non-Funding
Lender, or any Lender that has a Person that directly or indirectly controls
such Lender and such Person (a) becomes subject to a voluntary or involuntary
case under the Bankruptcy Code or any similar bankruptcy laws, (b) has appointed
a custodian, conservator, receiver or similar official for such Person or any
substantial part of such Person’s assets, or (c) makes a general assignment for
the benefit of creditors, is liquidated, or is otherwise adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Person or its assets to be, insolvent or bankrupt, and for each of clauses
(a) through (c), the Administrative Agent has determined that such Lender is
reasonably likely to become a Non-Funding Lender; provided that a Lender shall
not be an Impacted Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. For purposes of this definition, control of a Person shall have the
same meaning as in the second sentence of the definition of Affiliate.

“Incremental Term Loan Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Amount” shall mean, at any time, (a) $40,000,000 minus
(b) the aggregate amount of all Incremental Term Loan Commitments established
after the Closing Date pursuant to subsection 2.11.

“Incremental Term Loan Assumption Agreement” shall mean an Incremental Term Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, Borrower, the Administrative Agent and one or more Incremental Term Loan
Lenders.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to subsection 2.11, to make Incremental Term Loans to
Borrower.

 

15



--------------------------------------------------------------------------------

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement; provided that the Incremental Term Loan Maturity Date
shall not be prior to the maturity date of the Term Loans issued on the Closing
Date.

“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to subsection 2.1A(iii). Incremental Term Loans may be
made in the form of additional Term Loans or, to the extent permitted by
subsection 2.11 and provided for in the relevant Incremental Term Loan
Assumption Agreement, Other Term Loans.

“Indebtedness,” as applied to any Person, means (i) all indebtedness for
borrowed money, (ii) that portion of obligations with respect to Capital Leases
that is properly classified as a liability on a balance sheet in conformity with
GAAP, (iii) notes, bonds, debentures and similar instruments and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money (other than performance bonds, bid bonds, appeal bonds, surety
bonds and completion guarantees and similar obligations), (iv) any obligation
owed for all or any part of the deferred purchase price of property or services
(excluding any such obligations incurred under ERISA and, to the extent incurred
in the ordinary course of business, deferred rent and deferred revenue), which
purchase price is (a) due more than six months from the date of incurrence of
the obligation in respect thereof or (b) evidenced by a note or written
agreement or instrument, (v) all indebtedness secured by any Lien on any
property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person and (vi) payment obligations under
non-compete agreements, earnouts that would be properly classified as a
liability on a balance sheet conforming with GAAP and all other payment
obligations that would be properly classified as a liability on a balance sheet
conforming with GAAP (other than trade payables, accrued expenses and other
deferred expenses less than or equal to one hundred twenty (120) days past due);
provided that obligations under Interest Rate Agreements constitute Contingent
Obligations and not Indebtedness; provided further that Indebtedness shall not
include obligations in respect of Operating Leases that would not be properly
classified as a liability on a balance sheet in conformity with GAAP.

“Indemnified Liabilities” has the meaning assigned to that term in subsection
10.3.

“Indemnitee” has the meaning assigned to that term in subsection 10.3.

“Intellectual Property” means all patents, trademarks, tradenames, copyrights,
technology, software, know-how and processes used in or necessary for the
conduct of the business of any or all of Borrower and its Subsidiaries as
currently conducted that are material to the condition (financial or otherwise),
business or operations of any or all of Borrower and its Subsidiaries.

“Interest Payment Date” means (i) with respect to any Base Rate Loan, each
March 31, June 30, September 30 and December 31 of each year, commencing on the
first such date to occur after the Closing Date, and (ii) with respect to any
LIBOR Rate Loan, the last day of each Interest Period applicable to such Loan;
provided that in the case of each Interest Period of longer than three months
“Interest Payment Date” shall also include each date that is three months, or an
integral multiple thereof, after the commencement of such Interest Period.

“Interest Period” has the meaning assigned to that term in subsection 2.2B.

 

16



--------------------------------------------------------------------------------

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement designed to protect Borrower or any of its Subsidiaries against
fluctuations in interest rates.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the second Business Day prior to the first day of such Interest Period.

“Interest Rate Agreement Obligations” means any and all Obligations with respect
to Interest Rate Agreements with any Lender or any Affiliate of a Lender.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter.

“Investment” means (i) any direct or indirect purchase or other acquisition by
any Credit Party of, or of a beneficial interest in, any Securities of any other
Person (other than a Person that, prior to such purchase or acquisition, was a
wholly-owned Subsidiary of such Credit Party), or (ii) any direct or indirect
loan, advance (other than advances to employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business) or capital contribution by any Credit Party to any other
Person other than Borrower or a Subsidiary of Borrower which is a Credit Party,
including all indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business. The amount of any Investment shall be the original
cost of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment.

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided that in no event
shall any Subsidiary of any Person be considered to be a Joint Venture to which
such Person is a party.

“L/C Issuer” means, (i) U.S. Bank or any of its designated Affiliates and
(ii) each Person that hereafter becomes an L/C Issuer with the approval of, and
if requested by the Administrative Agent, pursuant to an agreement with and in
form and substance reasonably satisfactory to, the Administrative Agent and the
Borrower, in each case in their capacity as an issuer of Letters of Credit
hereunder and together with their successors in such capacity.

“Lender” and “Lenders” means, collectively, the persons identified as “Lenders”
and listed on the signature pages of this Agreement or that from time to time
become parties hereto by execution of an Incremental Term Loan Assumption
Agreement or an Extension Amendment, in each case together with their successors
and permitted assigns pursuant to subsection 10.1; provided that the term
“Lenders,” when used in the context of a particular Commitment, shall mean
Lenders having that Commitment.

“Letter of Credit” or “Letters of Credit” means the standby letters of credit
issued or to be issued by an L/C Issuer for the account of Borrower pursuant to
subsection 3.1 for any lawful purpose; provided that standby Letters of Credit
may not be issued for the purpose of supporting (a) trade payables or (b) any
Indebtedness constituting “antecedent debt” (as that term is used in Section 547
of the Bankruptcy Code).

 

17



--------------------------------------------------------------------------------

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is or at any time thereafter may become
available for drawing under all Letters of Credit then outstanding plus (ii) the
aggregate amount of all drawings under Letters of Credit honored by an L/C
Issuer and not theretofore reimbursed by Borrower (whether any such
reimbursement was made out of the proceeds of Revolving Loans pursuant to
subsection 3.3B or otherwise).

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, fines, penalties, sanctions, costs, fees, taxes, commissions,
charges, disbursements and expenses, in each case of any kind or nature relating
to or arising from any investigation by a Governmental Authority or any judicial
or regulatory proceeding, whether joint or several, whether or not indirect,
contingent, consequential, actual, punitive, treble or otherwise.

“LIBOR Base Rate” means, for each Interest Period, the greater of (a) zero
percent (0.0%) and (b) the applicable interest settlement rate for deposits in
Dollars administered by ICE Benchmark Administration (or any entity that takes
over the administration of such rate) appearing on the applicable Reuters Screen
(or on any successor or substitute page on such screen) as of 11:00 A.M. (London
time) on the Interest Rate Determination Date, and having a maturity equal to
such Interest Period. If the applicable Reuters Screen (or any successor or
substitute page) is not available to the Administrative Agent for any reason,
the applicable LIBOR Rate for the relevant Interest Period shall instead be the
applicable interest settlement rate for deposits in Dollars administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) as reported by any other generally recognized financial
information service selected by the Agent as of 11:00 A.M. (London time) on the
Interest Rate Determination Date, and having a maturity equal to such Interest
Period. If no such interest settlement rate administered by ICE Benchmark
Administration (or any entity that takes over the administration of such rate)
is available to the Agent, the applicable LIBOR Rate for the relevant Interest
Period shall instead be the rate determined by the Agent to be the rate at which
U.S. Bank or one of its Affiliate banks offers to place deposits in Dollars with
first-class banks in the interbank market at approximately 11:00 A.M. (London
time) on the Interest Rate Determination Date, in the approximate amount of U.S.
Bank’s relevant LIBOR Rate loan and having a maturity equal to such Interest
Period.

“LIBOR Reserve Requirements” means, with respect to any Interest Period, a rate
per annum equal to the aggregate, without duplication, of the maximum rates
(expressed as a decimal number) of reserve requirements in effect two Business
Days prior to the first day of such Interest Period (including basic,
supplemental, marginal and emergency reserves) under any regulations of the
Federal Reserve Board or other Governmental Authority having jurisdiction with
respect thereto dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as “eurocurrency liabilities” in Regulation D)
maintained by a member bank of the United States Federal Reserve System.

“LIBOR Quoted Rate” means, for any day, the Adjusted LIBOR Rate for an Interest
Period of one month commencing on that day or, if such day is not a Business
Day, on the Business Day preceding such day.

“LIBOR Rate Loans” means Loans bearing interest at rates determined by reference
to the Adjusted LIBOR Rate as provided in subsection 2.2A.

“License Sub” means any special purpose Subsidiary of Borrower that holds FCC
Licenses and “License Subs” means all such License Subs.

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.

 

18



--------------------------------------------------------------------------------

“Like-Kind Exchange” has the meaning assigned to that term in subsection
2.4B(iii)(a)(2).

“Loan” or “Loans” means the Term Loans or Revolving Loans or any combination
thereof.

“Loan Documents” means (i) this Agreement, (ii) any Notes, (iii) the Letters of
Credit (and any applications for, or reimbursement agreements or other documents
or certificates executed by Borrower in favor of an L/C Issuer relating to, the
Letters of Credit), (iv) the Guaranty, (v) the Security Documents, (vi) any
Incremental Term Loan Assumption Agreement, (vii) the Fee Letter, (viii) any
Extension Amendment, and (ix) when executed, each other document executed by a
Credit Party and delivered to the Administrative Agent, any Lender or any L/C
Issuer in connection with or pursuant to any of the foregoing or the Obligations
(other than those arising with respect to Secured Interest Rate Agreements or
Banking Services Agreements), together with any modification of any term, or any
waiver with respect to, any of the foregoing.

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

“Marketing Agreement” means any time brokerage agreement, local marketing
agreement or management services agreement or similar arrangement with respect
to the management or marketing of any radio station (including the Stations) or
any other broadcast properties to which Borrower or any of its Subsidiaries is a
party in effect at such time; provided that Marketing Agreement shall not
include any of the foregoing with respect to any AM Station for which Borrower
or any of its Subsidiaries is the FCC Licensee.

“Marketing Agreement Payments” means, for any period, all costs, fees, expenses
or other payments made by any Credit Party to any Person that is not an
Affiliate of a Credit Party pursuant to any Marketing Agreement.

“Material Adverse Effect” means (i) a material adverse effect upon the business,
performance, operations, properties or condition (financial or otherwise) of
Holdings, Borrower and its Subsidiaries, (taken as a whole), (ii) the impairment
of any material portion of the Collateral or the ability of the Credit Parties
to perform in any material respect, or of Administrative Agent or Lenders to
enforce, the Obligations or (iii) a material adverse effect on the validity or
enforceability of any Loan Document or the rights and remedies of the Secured
Parties.

“Maximum Lawful Rate” has the meaning set forth in subsection 2.2G.

“Maximum Unrestricted Cash On Hand” means, as of any date of determination,
Unrestricted Cash on Hand in an amount not to exceed $12,500,000.

“Measurement Period” has the meaning set forth in subsection 7.6A.

“Moody’s” means Moody’s Investor Services, Inc.

 

19



--------------------------------------------------------------------------------

“Multiemployer Plan” means a “multiemployer plan,” as defined in Section 3(37)
of ERISA, to which Borrower or any of its ERISA Affiliates is contributing, or
ever has contributed, or to which Borrower or any of its ERISA Affiliates has,
or ever has had, an obligation to contribute.

“Net Cash Proceeds” means, with respect to any Asset Sale, Cash Proceeds of such
Asset Sale net of bona fide direct costs of sale, constituting (i) income and
other taxes reasonably estimated to be actually payable as a result of such
Asset Sale (after application of applicable credits or deferrals), (ii) payment
of the outstanding principal amount of, premium or penalty, if any, and interest
on any Indebtedness permitted hereunder (other than the Loans) that is secured
by a Lien on the stock or assets in question and that is required to be repaid
under the terms thereof as a result of such Asset Sale, (iii) brokerage, legal,
accounting and other customary out-of-pocket fees and expenses paid or required
to be paid in connection therewith; provided that such fees shall be deducted
from Cash Proceeds only to the extent that they are reasonable in amount in
accordance with industry standards and (iv) adjustments to the purchase price or
pro rations of costs pursuant to the terms of such Asset Sale.

“Net Debt Securities Proceeds” shall have the meaning assigned to that term in
subsection 2.4B(iii)(b).

“Non-Consenting Lender” shall have the meaning assigned to that term in
subsection 2.9B.

“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and the
Administrative Agent has not received a revocation in writing), to the Borrower,
the Administrative Agent, any Lender, or any L/C Issuer or has otherwise
publicly announced (and the Administrative Agent has not received notice of a
public retraction) that such Lender believes it will fail to fund payments or
purchases of participations required to be funded by it under the Loan
Documents, or (c)(i) become subject to a voluntary or involuntary case under the
Bankruptcy Code or any similar bankruptcy laws, (ii) a custodian, conservator,
receiver or similar official appointed for it or any substantial part of such
Person’s assets, or (iii) made a general assignment for the benefit of
creditors, been liquidated, or otherwise been adjudicated as, or determined by
any Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent or bankrupt, and for this clause (c), the Administrative
Agent has determined that such Lender is reasonably likely to fail to fund any
payments required to be made by it under the Loan Documents; provided that a
Lender shall not be a Non-Funding Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

“Note” or “Notes” means any Term Notes or Revolving Notes or any combination
thereof.

“Notice of Borrowing” means a notice substantially in the form of Exhibit I
annexed hereto delivered by Borrower to Administrative Agent pursuant to
subsection 2.1B with respect to a proposed borrowing.

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit II annexed hereto delivered by Borrower to Administrative Agent pursuant
to subsection 2.2D with respect to a proposed conversion or continuation of the
applicable basis for determining the interest rate with respect to the Loans
specified therein.

 

20



--------------------------------------------------------------------------------

“Notice of Issuance of Letter of Credit” means a notice substantially in the
form of Exhibit III annexed hereto delivered by Borrower to Administrative Agent
pursuant to subsection 3.1B(i) with respect to the proposed issuance of a Letter
of Credit.

“Obligations” means, with respect to any Credit Party, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Credit Party to the Administrative Agent, any Lender, any L/C Issuer, any other
Indemnitee, any participant, any Secured Interest Rate Counterparty or any
Banking Services Provider arising out of, under, or in connection with, any Loan
Document, any Secured Interest Rate Agreement or any Banking Services Agreement,
whether direct or indirect (regardless of whether acquired by assignment),
absolute or contingent, due or to become due, whether liquidated or not, now
existing or hereafter arising and however acquired, and whether or not evidenced
by any instrument or for the payment of money, including, without duplication,
(a) if such Credit Party is the Borrower, all Loans and obligations in respect
of Letter of Credit Usage, (b) all interest, whether or not accruing after the
filing of any petition in bankruptcy or after the commencement of any
insolvency, reorganization or similar proceeding, and whether or not a claim for
post-filing or post-petition interest is allowed in any such proceeding, and
(c) all other fees, expenses (including fees, charges and disbursement of
counsel), interest, commissions, charges, costs, disbursements, indemnities and
reimbursement of amounts paid and other sums chargeable to such Credit Party
under any Loan Document (including those payable to L/C Issuers as described in
subsection 2.3); provided that “Obligations” shall exclude all Excluded Swap
Obligations.

“OFAC” means the U.S. Treasury Department’s Office of Foreign Assets Control.

“Officer’s Certificate” means, as applied to any corporation, a certificate
executed on behalf of such corporation by any of its chairman of the board (if
an officer), its president, its chief operating officer or one of its vice
presidents or its chief financial officer or its treasurer, and with respect to
any limited liability company, partnership or limited partnership, a certificate
executed on behalf of such limited liability company, partnership or limited
partnership by its managing member or general partner, as the case may be.

“OID” has the meaning set forth in subsection 2.11B.

“Operating Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capital Lease other than (i) any such lease
under which that Person is the lessor and (ii) any Marketing Agreement.

“Other Connection Taxes” means, with respect to any Lender, L/C Issuer, or
Administrative Agent, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to subsection 2.8 or subsection 2.9).

 

21



--------------------------------------------------------------------------------

“Other Term Loans” shall have the meaning assigned to such term in subsection
2.11(a).

“Participant Register” has the meaning assigned to that term in subsection
10.1C.

“Patriot Act” means USA Patriot Act of 2001 (31 U.S.C. 5318 et seq.)

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor
thereto).

“Pension Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
that is sponsored, maintained or contributed to by Borrower or any of its ERISA
Affiliates.

“Permitted Acquisition” means, collectively, Permitted Station Acquisitions and
Permitted Other Acquisitions.

“Permitted Other Acquisition” has the meaning set forth in subsection 7.7(v).

“Permitted Station Acquisition” has the meaning set forth in subsection 7.7(iv).

“Permitted Acquisition Closing Date” means, with respect to any Permitted
Acquisition, the date upon which each of the conditions to consummation of such
acquisition (including funding any Loans to consummate such Permitted
Acquisition) set forth in subsections 7.7(iv), 4.2 and 4.3 is satisfied.

“Permitted Acquisition Documents” means, the material agreements pursuant to
which any other Permitted Acquisition is consummated.

“Permitted Encumbrances” means the following types of Liens (other than any such
Lien imposed pursuant to Section 430(k) of the Internal Revenue Code or by
ERISA):

(i) Liens for Taxes, assessments or governmental charges or claims the payment
of which is not, at the time, required by subsection 6.3;

(ii) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics
and materialmen and other Liens imposed by law incurred in the ordinary course
of business for sums not more than sixty (60) days past due or being contested
in good faith, if such reserve or other appropriate provision, if any, as shall
be required by GAAP shall have been made therefor;

(iii) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money);

(iv) any attachment or judgment Lien not constituting an Event of Default under
subsection 8.8;

(v) leases or subleases granted to others not interfering in any material
respect with the ordinary conduct of the business of any Credit Party or any of
its Subsidiaries;

 

22



--------------------------------------------------------------------------------

(vi) easements, rights-of-way, restrictions, minor defects, encroachments or
irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the ordinary conduct of the business of
any Credit Party or any of its Subsidiaries;

(vii) any (a) interest or title of a lessor or sublessor under any lease,
(b) restriction or encumbrance that the interest or title of such lessor or
sublessor may be subject to, or (c) subordination of the interest of the lessee
or sublessee under such lease to any restriction or encumbrance referred to in
the preceding clause (b);

(viii) Liens arising from filing UCC financing statements relating solely to
leases permitted by this Agreement;

(ix) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods; and

(x) Liens of a collecting bank under Section 4-208 of the Uniform Commercial
Code as in effect in the relevant jurisdiction.

“Permitted Liens” means Liens permitted pursuant to subsection 7.2A.

“Permitted Seller Note” means an unsecured promissory note with terms reasonably
satisfactory to the Administrative Agent and contractually subordinated in right
of payment to the Obligations and pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent.

“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, joint stock companies,
Joint Ventures, associations, companies, trusts, banks, trust companies, land
trusts, business trusts or other organizations, whether or not legal entities,
and governments and agencies and political subdivisions thereof.

“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by U.S. Bank or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

“Proceedings” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration.

“Projections” means Consolidated financial projections for Borrower and its
Subsidiaries showing the projected results of Borrower and its Subsidiaries for
the period commencing on the Closing Date and ending on November 30, 2020.

“Pro Forma Basis” means, with respect to any determination for any period and
any Pro Forma Transaction, incurrence of Incremental Term Loans or making of
Restricted Junior Payments, that such determination shall be made by giving pro
forma effect to each such Pro Forma Transaction, incurrence of Incremental Term
Loans or making of such Restricted Junior Payment, and, as if each such
transaction had been consummated on the first day of such period, based on
historical results accounted for in accordance with GAAP and, to the extent
applicable with respect to each such Pro Forma Transaction, incurrence of
Incremental Term Loans or making of Restricted Junior Payments, based upon

 

23



--------------------------------------------------------------------------------

reasonable assumptions that are specified in detail (and in any event not
including adjustments for projected cost savings or synergies, unless approved
by the Administrative Agent) in the relevant Compliance Certificate, financial
statement delivered pursuant to subsections 5.3 or 6.1 or other document
provided to the Administrative Agent or any Lender in connection herewith.

“Pro Forma Transaction” means any transaction consummated as part of any
Permitted Acquisition, any other acquisition or disposition permitted by
subsections 7.7(v), (vii) or (viii), together with each other transaction
relating thereto and consummated in connection therewith, including any
incurrence or repayment of Indebtedness. Notwithstanding anything herein to the
contrary, the acquisition and disposition of Stations and related assets
effected in connection with the Exchange Transaction shall constitute a Pro
Forma Transaction hereunder.

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Term Loan of any Lender, the percentage obtained by
dividing (x) the outstanding principal amount of the Term Loan of that Lender by
(y) the aggregate outstanding principal amount of Term Loans of all Lenders,
(ii) with respect to all payments, computations and other matters relating to
the Revolving Loan Commitment or the Revolving Loans of any Lender or any
Letters of Credit issued or participations therein purchased by any Lender, the
percentage obtained by dividing (x) the Revolving Loan Exposure of that Lender
by (y) the aggregate Revolving Loan Exposure of all Lenders, and (iii) for all
other purposes with respect to each Lender, the percentage obtained by dividing
(x) the outstanding principal amount of the Term Loans of that Lender plus the
Revolving Loan Exposure of that Lender by (y) the outstanding principal amount
of the Term Loans of all Lenders plus the aggregate Revolving Loan Exposure of
all Lenders, in any such case as the applicable percentage may be adjusted by
assignments permitted pursuant to subsection 10.1 or any non-pro rata payments
pursuant to subsections 2.11 and 2.12. The Pro Rata Share of each Lender as of
the Closing Date for purposes of each of clauses (i) through (iii) of the
preceding sentence is set forth opposite the name of that Lender in Schedule 2.1
annexed hereto.

“Qualified Stock” means any Equity Security that is not Disqualified Stock.

“Qualifying Term Loans” has the meaning specified in subsection 2.4C(iii).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Reimbursement Date” has the meaning assigned to that term in subsection 3.3B.

“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, attorney, consultant or
other advisor or representative of or to such Person or any of its Affiliates,
together with, if such Person is the Administrative Agent, each other Person or
individual designated, nominated or otherwise mandated by or helping the
Administrative Agent pursuant to and in accordance with subsection 9.1D or any
comparable provision of any Loan Document.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), or into or out of any
Facility, including the movement of any Hazardous Material through the air,
soil, surface water, groundwater or property.

 

24



--------------------------------------------------------------------------------

“Relinquished Station” has the meaning assigned to that term in subsection
2.4B(iii)(a)(2).

“Replacement Property” shall have the meaning assigned to that term in
subsection 2.4B(iii)(a)(3).

“Requisite Lenders” means, at any time Lenders having or holding at such time
more than 50% of the sum of (i) the aggregate principal amount of all
outstanding Term Loans, plus (ii) the aggregate Revolving Loan Exposure of all
Lenders, ignoring, in such calculation, the amounts held by any Non-Funding
Lender.

“Requisite Revolving Lenders” means, at any time, Lenders having or holding at
such time more than 50% of the aggregate Revolving Loan Exposure then in effect,
ignoring, in such calculation, the amounts held by any Non-Funding Lender.

“Requisite Term Loan Lenders” means, at any time, Lenders having or holding at
such time more than 50% of the aggregate principal amount of all then
outstanding Term Loans, ignoring, in such calculation, the amounts held by any
Non-Funding Lender.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any membership interests of Borrower, except a
dividend payable solely in membership interests of Borrower, (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any membership
interests of Borrower, (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any membership interests of Borrower and (iv) any payment or
prepayment of principal of, premium, if any, fees or interest on, or redemption,
retirement, defeasance (including substance or legal defeasance), sinking fund
or similar payment with respect to any Subordinated Indebtedness or a Permitted
Seller Note.

“Restricted Marketing Agreement” means any Marketing Agreement pursuant to which
Marketing Agreement Payments are made or are due and payable.

“Reverse Like-Kind Exchange Accommodation Titleholder” shall have the meaning
assigned to that term in subsection 2.4B(iii)(a)(3).

“Reverse Like-Kind Exchange Permitted Acquisition” shall have the meaning
assigned to that term in subsection 2.4B(iii)(a)(3).

“Revolving Lenders” means the Lenders that have Revolving Loan Commitments or
that have Revolving Loans outstanding, together with their successors and
permitted assignees pursuant to subsection 10.1.

“Revolving Loan Commitment” means the commitment of a Lender to make or maintain
Revolving Loans to Borrower pursuant to subsection 2.1A(ii), and “Revolving Loan
Commitments” means such commitments of all Lenders in the aggregate. Unless the
context shall otherwise require, the term “Revolving Loan Commitment” shall
include any Extended Revolving Loan Commitments.

“Revolving Loan Commitment Termination Date” means the earlier of
(i) (a) (i) with respect to the portion of the Revolving Loan Commitment that
has not been extended pursuant to subsection 2.12, November 30, 2020 and
(b) with respect to any Extended Revolving Loan Commitment,

 

25



--------------------------------------------------------------------------------

the maturity date specified therefor in the applicable Extension Amendment or
(ii) the date on which the Commitments are terminated and the Loans and other
Obligations are declared immediately due and payable in accordance with
Section 8.

“Revolving Loan Exposure” means, with respect to any Lender as of any date of
determination (i) prior to the termination of the Revolving Loan Commitments,
that Lender’s Revolving Loan Commitment and (ii) after the termination of the
Revolving Loan Commitments, the sum of (a) the aggregate outstanding principal
amount of the Revolving Loans of that Lender plus (b) in the event that Lender
is the L/C Issuer, the aggregate Letter of Credit Usage in respect of all
Letters of Credit issued by that Lender (in each case net of any participations
by other Lenders in such Letters of Credit or any unreimbursed drawings
thereunder) plus (c) the aggregate amount of all participations purchased by
that Lender in any outstanding Letters of Credit or any unreimbursed drawings
under any Letters of Credit.

“Revolving Loans” means the Loans made or maintained by Lenders to Borrower
pursuant to subsection 2.1A(ii). Unless the context shall otherwise require, the
term “Revolving Loans” shall include any Extended Revolving Loans.

“Revolving Notes” means (i) any promissory notes of Borrower requested by any
Lender and issued on the Closing Date to evidence Borrower’s Obligations with
respect to the Revolving Loans and the Revolving Loan Commitments, and (ii) any
promissory note requested by any Lender and issued by Borrower pursuant to the
last sentence of subsection 10.1B(i) in connection with assignments of the
Revolving Loan Commitments and Revolving Loans of any Lenders, in each case
substantially in the form of Exhibit V annexed hereto, as they may be amended,
restated, supplemented or otherwise modified from time to time.

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.

“Sanctioned Country” means, at any time, any country or territory which is
itself the subject or target of any comprehensive Sanctions.

“Sanctioned Person” means, at any time, (a) any Person or group listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person or group operating, organized or resident in
a Sanctioned Country, (c) any agency, political subdivision or instrumentality
of the government of a Sanctioned Country, or (d) any Person 50% or more owned,
directly or indirectly, by any of the above.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Secured Interest Rate Agreement” means any Interest Rate Agreement that (a) has
been entered into with a Secured Interest Rate Counterparty, (b) in the case of
an Interest Rate Agreement not entered into with or provided or arranged by U.S.
Bank or an Affiliate of U.S. Bank, is expressly identified as being a “Secured
Interest Rate Agreement” hereunder in a joint notice from such Credit Party and
such Person delivered to the Administrative Agent reasonably promptly after the
execution of such Interest Rate Agreement and (c) meets the requirements of
subsection 7.4(ii).

 

26



--------------------------------------------------------------------------------

“Secured Interest Rate Counterparty” means (a) a Person who has entered into an
Interest Rate Agreement with a Credit Party if such Interest Rate Agreement was
provided or arranged by U.S. Bank or an Affiliate of U.S. Bank, and any assignee
of such Person or (b) a Lender or an Affiliate of a Lender who has entered into
an Interest Rate Agreement with a Credit Party (or a Person who was a Lender or
an Affiliate of a Lender at the time of execution and delivery of the Interest
Rate Agreement).

“Secured Parties” means, collectively, the Lenders, the L/C Issuers, the
Administrative Agent, any Secured Interest Rate Counterparty, any Banking
Services Provider, each other Indemnitee, any other holder of any Obligation of
any Credit Party and, in each case, each of their respective successors,
transferees and assigns.

“Securities” means any stock, shares, partnership interests, membership
interests, voting trust certificates, certificates of interest or participation
in any profit-sharing agreement or arrangement, options, warrants, bonds,
debentures, notes, or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or in general any instruments commonly
known as “securities” or any certificates of interest, shares or participations
in temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Security Documents” means the Credit Parties Security Agreement and all other
instruments or documents (including UCC-1 financing statements or similar
documents required in order to perfect the Liens created by the Security
Documents, as such instruments or documents may thereafter be amended, restated,
supplemented or otherwise modified from time to time in accordance with this
Agreement) delivered by a Credit Party pursuant to this Agreement and the other
Loan Documents in order to grant to Administrative Agent on behalf and for the
ratable benefit of the Secured Parties Liens in all of the Equity Securities of
Borrower and its Subsidiaries and the personal property of each Credit Party to
the extent set forth therein.

“Sellers” means, collectively, any of the sellers of radio stations under a
Permitted Acquisition Document.

“Solvent” means, with respect to any Person, that as of the date of
determination both (A) (i) the then fair saleable value of the property of such
Person is (y) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (z) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person; (ii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (iii) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (B) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

“Specified Equity Contribution” has the meaning set forth in subsection 7.6C.

“Station” means each radio station and radio translator, whether using analog or
digital over-the-air or Internet based transmission facilities owned and
operated by Borrower or any of its

 

27



--------------------------------------------------------------------------------

Subsidiaries, and each radio station and radio translator, whether using analog
or digital over-the-air or Internet based transmission facilities hereafter
acquired by Borrower or any of its Subsidiaries pursuant to a Permitted
Acquisition, and “Stations” means all such Stations.

“Subject Lender” shall have the meaning assigned to that term in subsection
2.9B.

“Subordinated Debt Documents” means, collectively, all material agreements and
instruments evidencing or otherwise relating to Subordinated Indebtedness.

“Subordinated Indebtedness” means, collectively, any unsecured obligation to pay
principal, interest, premiums, penalty, fees, expenses, indemnities or any other
charge under or in respect of any Indebtedness (including convertible debt) or
other obligations of Borrower or its Subsidiaries contractually subordinated in
right of payment to the Obligations pursuant to documentation containing rates,
maturities, amortizations, covenants, remedies, subordination provisions and
other material terms in form and substance reasonably satisfactory to Requisite
Lenders.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association, joint venture or other business entity of which more than 50% of
the total voting power of shares of stock or other ownership interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
the Person or Persons (whether directors, managers, trustees or other Persons
performing similar functions) having the power to direct or cause the direction
of the management and policies thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof.

“swap” means any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Counterparty” means, with respect to any swap with the Administrative
Agent, the L/C Issuer or any other Lender or any Affiliate of any of the
foregoing, any Person or entity that is or becomes a party to such swap.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any swap between the Administrative Agent, the L/C Issuer or any
other Lender or any Affiliate of any of the foregoing and one or more Swap
Counterparties.

“Tax” or “Taxes” means any present or future tax, levy, impost, duty, charge,
assessment, fee, deduction or withholding imposed by a Governmental Authority,
including any interest, additions to tax or penalties applicable thereto;
provided that for purposes of this Agreement, “Tax on the overall net income” of
a Person shall be construed as a reference to a tax (including a franchise tax
or branch profits (or similar) tax) imposed on all or part of the net income of
that Person (a) by the jurisdiction (or any political subdivision thereof)
(i) in which that Person’s principal office (and/or, in the case of a Lender,
its lending office) is located or (ii) under the laws of which such Person is
incorporated or organized, or (b) that are Other Connection Taxes.

“Term Lender” means any Lender having a Term Loan Commitment.

“Term Loan Commitment” means the commitment of a Lender to make a Term Loan
pursuant to subsection 2.1A(i) of this Agreement, and “Term Loan Commitments”
means such commitments of all Lenders in the aggregate. Unless the context shall
otherwise require, the term “Term Loan Commitments” shall include the
Incremental Term Loan Commitments or any Extended Term Loan Commitments.

 

28



--------------------------------------------------------------------------------

“Term Loan Maturity Date” means (i) with respect to the portion of the Term
Loans of the Term Lenders that do not constitute Incremental Term Loans or
Extended Term Loans, November 30, 2020, (ii) with respect to any Incremental
Term Loans, the Incremental Term Loan Maturity Date and (iii) with respect to
any Extended Term Loans, the maturity date specified therefor in the applicable
Extension Amendment.

“Term Loans” means the Loans made by Lenders to Borrower pursuant to subsection
2.1A(i). Unless the context shall otherwise require, the term “Term Loan” shall
include any Incremental Term Loan or any Extended Term Loan.

“Term Notes” means (i) any promissory note of Borrower requested by any Lender
issued on the Closing Date to evidence Borrower’s Obligations with respect to
the Term Loans, and (ii) any promissory note requested by any Lender and issued
by Borrower to evidence an Incremental Term Loan or pursuant to the last
sentence of subsection 10.1B(i) in connection with assignments of the Term Loan
Commitments or Term Loans of any Lender, in each case substantially in the form
of Exhibit IV annexed hereto, as they may be amended, restated, supplemented or
otherwise modified from time to time.

“Total Utilization of Revolving Loan Commitments” means, as of any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of reimbursing
the applicable L/C Issuer for any amount drawn under any Letter of Credit but
not yet so applied) plus (ii) the Letter of Credit Usage.

“Tower Sites” means those broadcast towers (and the real property on which such
towers are located) for the Stations.

“Transfer FCC Consent” means the initial or any subsequent written action or
actions by the FCC approving any transfer or assignment of FCC Licenses for the
Stations from Borrower to the respective License Sub, as required hereunder.

“U.S. Bank” is defined in the preamble hereto.

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.

“Unrestricted Cash On Hand” means, as of any date of determination, an amount
equal to (i) the amount of immediately available Cash and Cash Equivalents on
deposit in all deposit and securities accounts of Borrower and its Subsidiaries,
minus (ii) all such Cash and Cash Equivalents which is the subject of any Lien
or right of setoff, whether directly, as proceeds of other property subject to a
Lien or right of setoff, or otherwise (other than (x) a Lien in favor of the
Administrative Agent or (y) a right of setoff with respect to any deposit or
securities account).

“Voting Stock” means Equity Securities of any Person having ordinary power to
vote in the election of members of the board of directors, managers, trustees or
other controlling Persons, of such Person (irrespective of whether, at the time,
Equity Securities of any other class or classes of such entity shall have or
might have voting power by reason of the occurrence of any contingency).

“Working Capital” means, for any Person at any date, its Consolidated Current
Assets at such date minus its Consolidated Current Liabilities at such date.

 

29



--------------------------------------------------------------------------------

“Yield differential” has the meaning set forth in subsection 2.11B.

1.2 Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement; Pro Forma.

A. Except as otherwise expressly provided in this Agreement, all accounting
terms not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP. Financial statements and other information required to be
delivered by Borrower to Lenders pursuant to clauses (i), (ii), (iii) and
(xiii) of subsection 6.1 shall be prepared in accordance with GAAP as in effect
at the time of such preparation (and delivered together with the reconciliation
statements provided for in subsection 6.1(iv)). Calculations in connection with
the definitions, covenants and other provisions of this Agreement shall utilize
accounting principles and policies in conformity with those used to prepare the
financial statements referred to in subsection 5.3. If at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and Borrower, Administrative Agent or Requisite
Lenders shall so request, Administrative Agent, Lenders and Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of Requisite Lenders), provided that, until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and Borrower shall provide to Administrative Agent and Lenders
reconciliation statements provided for in subsection 6.1(iv); provided further
that any change in GAAP will not cause any lease that was not or would not have
been a Capital Lease prior to such change to be deemed a Capital Lease.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to in Section 7 shall be made, without giving effect
to any election under Statement of Financial Accounting Standards 159 (or any
other Financial Accounting Standard having a similar result or effect) to value
any Indebtedness or other liabilities of any Credit Party or its Subsidiaries at
“fair value.”

B. All calculations of Consolidated Excess Cash Flow and Consolidated Operating
Cash Flow shall be adjusted on a Pro Forma Basis to include or exclude, as the
case may be, without duplication, such components of such calculations
attributable to any Pro Forma Transaction consummated after the first day of the
applicable period of determination and prior to the end of such period, as
determined in good faith by the Borrower based on assumptions expressed therein
and that were reasonable based on the information available to the Borrower at
the time of preparation of the Compliance Certificate setting forth such
calculations.

 

1.3 Other Definitional Provisions and Rules of Construction.

A. References to “Sections” and “subsections” shall be to Sections and
subsections, respectively, of this Agreement unless otherwise specifically
provided.

B. Any of the terms defined in subsection 1.1 may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference.

C. Any reference herein or in any other Loan Document to any agreement, document
or instrument, including this Agreement, any Notes, the other Loan Documents and
any schedules or exhibits thereto, unless expressly noted otherwise, shall be a
reference to each such agreement, document or instrument as the same may be
amended, restated, supplemented or otherwise modified from time to time to the
extent permitted hereunder and under the other Loan Documents.

D. The use in any of the Loan Documents of the word “include” or “including,”
when following any general statement, term or matter, shall not be construed to
limit such statement, term or

 

30



--------------------------------------------------------------------------------

matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not nonlimiting language (such
as “without limitation” or “but not limited to” or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that fall within the broadest possible scope of such general
statement, term or matter.

E. References to any statute or regulation may be made by using either the
common or public name thereof or a specific citation reference and, unless
otherwise expressly specified to the contrary, are to be construed as including
all statutory and regulatory provisions relating thereto or consolidating,
amending, replacing, supplementing or interpreting the statute or regulation.

 

Section 2. AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

 

2.1 Commitments; Making of Loans; the Register; Notes.

A. Commitments. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of Borrower herein set forth,
each Lender hereby severally agrees to make (or maintain, as the case may be)
the Loans described in this subsection 2.1A.

(i) Term Loans. Each Lender having a Term Loan Commitment severally, but not
jointly, agrees to lend to Borrower (and Borrower agrees to borrow) on the
Closing Date an amount not exceeding its Pro Rata Share of the aggregate amount
of the Term Loan Commitments, to be used for the purposes identified in
subsection 2.5A. The amount of each Lender’s Term Loan Commitment is set forth
opposite its name on Schedule 2.1 annexed hereto, and the aggregate amount of
the Term Loan Commitments is Ninety-One Million Dollars ($91,000,000); provided
that the Term Loan Commitments of Lenders shall be adjusted to give effect to
any assignments of the Term Loan Commitments pursuant to subsection 10.1B. Upon
funding of the Term Loan Commitment by a Lender, such Lender’s Term Loan
Commitment shall expire immediately and without further action on the date
hereof (other than any Incremental Term Loan Commitments, which shall terminate
as provided in the related Incremental Term Loan Assumption Agreement). Amounts
borrowed under this subsection 2.1A(i) and subsequently repaid or prepaid may
not be reborrowed.

(ii) Revolving Loans. Each Revolving Lender severally, but not jointly, agrees,
subject to the limitations set forth below with respect to the maximum amount of
Revolving Loans permitted to be outstanding from time to time, to lend to
Borrower from time to time during the period from the Closing Date to but
excluding the applicable Revolving Loan Commitment Termination Date an aggregate
amount not exceeding its Pro Rata Share of the aggregate amount of the Revolving
Loan Commitments, to be used for the purposes identified in subsection 2.5A. The
amount of each Lender’s Revolving Loan Commitment is set forth opposite its name
on Schedule 2.1 annexed hereto, and the aggregate amount of the Revolving Loan
Commitments is Twenty Million Dollars ($20,000,000); provided that the Revolving
Loan Commitments of Lenders shall be adjusted to give effect to any assignments
of the Revolving Loan Commitments pursuant to subsection 10.1B; and provided,
further that the amount of the Revolving Loan Commitments shall be reduced from
time to time by the amount of any reductions thereto made pursuant to subsection
2.4. Each Revolving Lender’s Revolving Loan Commitment shall expire on the
applicable Revolving Loan Commitment Termination Date, and all Revolving Loans
and all other amounts owed hereunder with respect to the Revolving Loans and the
Revolving Loan Commitments shall be paid in full no later than that date.
Subject to reduction of the Revolving Loan Commitments pursuant to subsection
2.4, amounts borrowed under this subsection 2.1A(ii) may be repaid and
reborrowed to but excluding the applicable Revolving Loan Commitment Termination
Date. Anything contained in this Agreement to the

 

31



--------------------------------------------------------------------------------

contrary notwithstanding, the Revolving Loans and the Revolving Loan Commitments
shall be subject to the limitation that in no event shall the Total Utilization
of Revolving Loan Commitments at any time exceed the Revolving Loan Commitments
then in effect.

(iii) Incremental Term Loan Commitments. On the terms and subject to the
conditions contained in this Agreement and in the applicable Incremental Term
Loan Assumption Agreement, each Lender having an Incremental Term Loan
Commitment severally, but not jointly, agrees to make Incremental Term Loans to
Borrower, in an amount not to exceed such Lender’s Incremental Term Loan
Commitment. Incremental Term Loan Commitments shall terminate as provided in the
related Incremental Term Loan Assumption Agreement. Amounts of Incremental Term
Loans repaid may not be reborrowed.

B. Borrowing Mechanics. Term Loans and Revolving Loans made on any Funding Date
(other than Revolving Loans made pursuant to subsection 3.3B for the purpose of
reimbursing the L/C Issuer for the amount of a drawing under a Letter of Credit
issued by it) shall be in an aggregate minimum amount of Five Hundred Thousand
Dollars ($500,000); provided that Term Loans or Revolving Loans made on any
Funding Date as LIBOR Rate Loans with a particular Interest Period shall be in
an aggregate minimum amount of Five Hundred Thousand Dollars ($500,000) and
integral multiples of One Hundred Thousand Dollars ($100,000) in excess of that
amount. Whenever Borrower desires that Lenders make Term Loans or Revolving
Loans it shall deliver to Administrative Agent a Notice of Borrowing no later
than 1:00 P.M. (New York time) at least three (3) Business Days in advance of
the proposed Funding Date (in the case of a LIBOR Rate Loan) or at least one
(1) Business Day in advance of the proposed Funding Date (in the case of a Base
Rate Loan). The Notice of Borrowing shall be in writing and specify (i) the
proposed Funding Date (which shall be a Business Day), (ii) the amount and type
of Loans requested, (iii) whether such Loans shall be Base Rate Loans or LIBOR
Rate Loans, and (iv) in the case of any Loans requested to be made as LIBOR Rate
Loans, the initial Interest Period requested therefor. Term Loans and Revolving
Loans may be continued as or converted into Base Rate Loans and LIBOR Rate Loans
in the manner provided in subsection 2.2D. In lieu of delivering the
above-described Notice of Borrowing, Borrower may give Administrative Agent
telephonic notice by the required time of any proposed borrowing under this
subsection 2.1B; provided that such notice shall be promptly confirmed in
writing by delivery of a Notice of Borrowing to Administrative Agent within one
Business Day and before the applicable Funding Date; provided further that
failure to give such written notice shall not affect the validity of such
telephonic notice.

Neither Administrative Agent nor any Lender shall incur any liability to
Borrower in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized to borrow on behalf of Borrower or
for otherwise acting in good faith under this subsection 2.1B, and upon funding
of Loans by Lenders in accordance with this Agreement pursuant to any such
telephonic notice Borrower shall have effected Loans hereunder.

Borrower shall notify Administrative Agent prior to the funding of any Loans in
the event that any of the matters to which Borrower is required to certify in
the applicable Notice of Borrowing is no longer true and correct as of the
applicable Funding Date, and the acceptance by Borrower of the proceeds of any
Loans shall constitute a re-certification by Borrower, as of the applicable
Funding Date, as to the matters to which Borrower is required to certify in the
applicable Notice of Borrowing.

Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Notice of
Borrowing for a LIBOR Rate Loan (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and
Borrower shall be bound to make a borrowing in accordance therewith.

 

32



--------------------------------------------------------------------------------

C. Disbursement of Funds. All Loans under this Agreement shall be made by
Lenders having a Commitment of that type simultaneously and proportionately to
their respective Pro Rata Shares, it being understood that no Lender shall be
responsible for or released by any default by any other Lender in that other
Lender’s obligation to make a Loan requested hereunder nor shall the Commitment
of any Lender to make the particular type of Loan requested be increased or
decreased as a result of a default by any other Lender in that other Lender’s
obligation to make a Loan requested hereunder. Promptly after receipt by
Administrative Agent of a Notice of Borrowing pursuant to subsection 2.1B (or
telephonic notice in lieu thereof), Administrative Agent shall notify each
applicable Lender of the proposed borrowing and details thereof. Each notified
Lender shall make the amount of its Loan available to Administrative Agent, in
same day funds in Dollars, at the Funding and Payment Office, not later than
12:00 Noon (New York time) on the applicable Funding Date. Except as provided in
subsection 3.3B with respect to Revolving Loans used to reimburse the L/C Issuer
for the amount of a drawing under a Letter of Credit issued by it, upon
satisfaction or waiver of the conditions precedent specified in subsection 4.3,
Administrative Agent shall make the proceeds of such Loans available to Borrower
on the applicable Funding Date.

D. Non-Funding Lenders.

(i) Unless Administrative Agent shall have been notified by any Lender prior to
the Funding Date for any Loans that such Lender does not intend to make
available to Administrative Agent the amount of such Lender’s Loan requested on
such Funding Date, Administrative Agent may assume that such Lender has made
such amount available to Administrative Agent on such Funding Date and
Administrative Agent may, in its sole discretion, but shall not be obligated to,
make available to Borrower a corresponding amount on such Funding Date; provided
that nothing herein or in any other Loan Document shall be deemed to require the
Administrative Agent to advance funds on behalf of any Lender. If such
corresponding amount is not in fact made available to Administrative Agent by
such Lender, Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest thereon,
for each day from such Funding Date until the date such amount is paid to
Administrative Agent, at the customary rate set by Administrative Agent for the
correction of errors among banks for three (3) Business Days and thereafter at
the Base Rate. If such Lender does not pay such corresponding amount forthwith
upon Administrative Agent’s demand therefor, Administrative Agent shall promptly
notify Borrower and Borrower shall promptly pay such corresponding amount to
Administrative Agent together with interest thereon, for each day from such
Funding Date until the date such amount is paid to Administrative Agent, at the
rate payable under this Agreement for Base Rate Loans. Nothing in this
subsection 2.1C shall be deemed to relieve any Lender from its obligation to
fulfill its Commitments hereunder or to prejudice any rights that Borrower may
have against any Lender as a result of any default by such Lender hereunder, but
neither the Administrative Agent nor, other than as expressly set forth herein,
any Lender shall be responsible for the failure of any Non-Funding Lender to
make a Loan, fund the purchase of a participation or make any other payment
required under any Loan Document.

(ii) Reallocation. If any Revolving Lender is a Non-Funding Lender, all or a
portion of such Non-Funding Lender’s Pro Rata Share of Letter of Credit Usage
(unless such Lender is the L/C Issuer that issued such Letter of Credit) shall
(whether before or after the occurrence of any Event of Default or Potential
Event of Default) be reallocated to and assumed by the Revolving Lenders that
are not Non-Funding Lenders or Impacted Lenders pro rata in accordance with
their Pro Rata Shares of the Revolving Loan Commitments (calculated as if the
Non-Funding Lender’s Pro Rata Share was reduced to zero and each other Revolving
Lender’s Pro Rata Share had been increased proportionately), provided that no
Revolving Lender shall be reallocated any such amounts or be required to fund
any amounts that would cause the sum of its outstanding Revolving Loans and its
Pro Rata Share of the outstanding Letter of Credit Usage to exceed its Revolving
Loan Commitment.

 

33



--------------------------------------------------------------------------------

(iii) Voting Rights. Notwithstanding anything herein to the contrary, including
subsection 10.6, a Non-Funding Lender shall not have any voting or consent
rights under or with respect to any Loan Document or constitute a “Lender” or a
“Revolving Lender” (or be, or have its Loans or Commitments, included in the
determination of “Requisite Lenders” pursuant to subsection 10.6) for any voting
or consent rights under or with respect to any Loan Document; provided that
(A) the Commitment of a Non-Funding Lender may not be increased, extended or
reinstated, (B) the principal of a Non-Funding Lender’s Loans may not be reduced
or forgiven and (C) the interest rate applicable to Obligations owing to a
Non-Funding Lender may not be reduced, in each case without the consent of such
Non-Funding Lender. For the purposes of determining Requisite Lenders, the Loans
and Commitments held by Non-Funding Lenders shall be excluded from the total
Loans and Commitments outstanding.

(iv) Borrower Payments to a Non-Funding Lender. The Administrative Agent shall
be entitled to hold, in a non-interest bearing account, all payments received by
the Administrative Agent for the benefit of any Non-Funding Lender pursuant to
this Agreement as cash collateral. The Administrative Agent is hereby authorized
to use such cash collateral to pay in full the Aggregate Excess Funding Amount
(as defined below) to the appropriate Secured Parties. Upon any such unfunded
obligations owing by a Non-Funding Lender becoming due and payable, the
Administrative Agent shall be authorized to use such cash collateral to make
such payment on behalf of such Non-Funding Lender. With respect to such
Non-Funding Lender’s failure to fund Revolving Loans or purchase participations
in Letters of Credit and unreimbursed Letter of Credit draws, any amounts
applied by the Administrative Agent to satisfy such funding shortfalls shall be
deemed to constitute a Revolving Loan or amount of the participation required to
be funded and, if necessary to effectuate the foregoing, the other Revolving
Lenders shall be deemed to have sold, and such Non-Funding Lender shall be
deemed to have purchased, Revolving Loans or Letter of Credit or unreimbursed
Letter of Credit draws participation interests from the other Revolving Lenders
until such time as the aggregate amount of the Revolving Loans and
participations in Letters of Credit and unreimbursed Letter of Credit draws are
held by the Revolving Lenders in accordance with their Pro Rata Shares of the
Revolving Loan Commitment. Any amounts owing by a Non-Funding Lender to the
Administrative Agent which are not paid when due shall accrue interest at the
interest rate applicable during such period to Revolving Loans that are Base
Rate Loans. In the event that the Administrative Agent is holding cash
collateral of a Non-Funding Lender that cures pursuant to clause (v) below or
ceases to be a Non-Funding Lender pursuant to the definition of Non-Funding
Lender, the Administrative Agent shall return the unused portion of such cash
collateral to such Lender. The “Aggregate Excess Funding Amount” of a
Non-Funding Lender shall be the aggregate amount of (a) all unpaid obligations
owing by such Lender to the Administrative Agent, the L/C Issuers, and other
Lenders under the Loan Documents, including such Lender’s Pro Rata Share of all
Revolving Loans, Letter of Credit Usage, plus, without duplication, (B) all
amounts of such Non-Funding Lender’s share of Letter of Credit Usage reallocated
to other Lenders pursuant to subsection 2.1D(ii).

(v) Cure. A Lender may cure its status as a Non-Funding Lender under clause
(a) of the definition of Non-Funding Lender if such Lender fully pays to the
Administrative Agent, on behalf of the applicable Secured Parties, the Aggregate
Excess Funding Amount, plus all interest due thereon. Any such cure shall not
relieve any Lender from liability for breaching its contractual obligations
hereunder.

(vi) Fees. A Lender that is a Non-Funding Lender pursuant to clause (a) of the
definition of Non-Funding Lender shall not earn and shall not be entitled to
receive, and Borrower shall not be required to pay, such Lender’s portion of the
unused commitment fee payable pursuant to subsection 2.3A during the time such
Lender is a Non-Funding Lender pursuant to clause (a) thereof. In the event that
any reallocation of a portion of Letter of Credit Usage occurs pursuant to
subsection 2.1D(ii), during the period of time that such reallocation remains in
effect, the Letter of Credit fee payable pursuant to subsection 3.2(i)(b) with
respect to such reallocated portion shall be payable to (a) all Revolving
Lenders based on their Pro Rata Share of such reallocation or (b) to the
applicable L/C Issuer for any remaining portion not reallocated to any other
Revolving Lenders.

 

34



--------------------------------------------------------------------------------

E. The Register. Administrative Agent, acting solely for these purposes as an
agent of Borrower (it being acknowledged that Administrative Agent, in such
capacity, and its officers, directors, employees, agent and affiliates shall
constitute Indemnitees under subsection 10.3), shall maintain at its address
referred to in subsection 10.8 a register for the recordation of, and shall
record, the names and addresses of Lenders, L/C Issuers, and the Term Loan
Commitment, Revolving Loan Commitment, Term Loan and Revolving Loans of each
Lender from time to time (the “Register”). Absent manifest error, Borrower,
Administrative Agent and Lenders shall deem and treat the Persons listed as
Lenders in the Register as the holders and owners of the corresponding
Commitments and Loans listed therein for all purposes hereof; all amounts owed
with respect to any Commitment or Loan shall be owed to the Lender listed in the
Register as the owner thereof; and any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee or transferee of the corresponding
Commitments or Loans. Each Lender shall record on its internal records the
amount of its Loans and Commitments and each payment in respect thereof, and any
such recordation shall be conclusive and binding on Borrower, absent manifest
error, subject to the entries in the Register, which shall, absent manifest
error, govern in the event of any inconsistency with any Lender’s records.
Failure to make any recordation in the Register or in any Lender’s records, or
any error in such recordation, shall not affect any Loans or Commitments or any
Obligations in respect of any Loans.

F. Notes. Any Lender may request that its Loans be evidenced by a Note,
substantially in the form of Exhibit IV or Exhibit V annexed hereto, as
applicable, to evidence such Lender’s Loan or Loans. Upon such request, Borrower
shall promptly execute and deliver such Notes to such Lender.

Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes hereof unless and until an assignment agreement
effecting the assignment or transfer thereof shall have been accepted by
Administrative Agent as provided in subsection 10.1B(ii). Except as otherwise
set forth in the Register, any request, authority or consent of any person or
entity who, at the time of making such request or giving such authority or
consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, assignee or transferee of that Note or of any Note or Notes
issued in exchange therefor.

 

2.2 Interest on the Loans.

A. Rate of Interest. Subject to the provisions of subsections 2.6 and 2.7, each
Loan shall bear interest on the unpaid principal amount thereof from the date
made through maturity (whether by acceleration or otherwise) at a rate
determined by reference to the Base Rate or the Adjusted LIBOR Rate, as the case
may be. The applicable basis for determining the rate of interest with respect
to any Loan shall be selected by Borrower initially at the time a Notice of
Borrowing is given with respect to such Loan pursuant to subsection 2.1B. The
basis for determining the interest rate with respect to any Loan may be changed
by Borrower from time to time pursuant to subsection 2.2D. If on any day a Loan
is

 

35



--------------------------------------------------------------------------------

outstanding with respect to which notice has not been delivered to
Administrative Agent in accordance with the terms of this Agreement specifying
the applicable basis for determining the rate of interest, then for that day
that Loan shall bear interest determined by reference to the Base Rate.

Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the Loans shall
bear interest through maturity as follows:

(i) if a Base Rate Loan, then at the sum of the Base Rate plus the Applicable
Margin per annum; or

(ii) if a LIBOR Rate Loan, then at the sum of the Adjusted LIBOR Rate plus the
Applicable Margin per annum.

The “Applicable Margin” shall be the percentage set forth below for each Base
Rate Loan and LIBOR Rate Loan based upon the Consolidated Total Debt Ratio as
set forth and adjusted below.

 

Consolidated Total Debt Ratio

   Applicable Margin      Base
Rate Loan     LIBOR
Rate Loan  

Greater than or equal to 4.25:1.00

     3.50 %      4.50 % 

Greater than or equal to 3.75:1.00 but less than 4.25:1.00

     3.00 %      4.00 % 

Greater than or equal to 3.25:1.00 but less than 3.75:1.00

     2.50 %      3.50 % 

Greater than or equal to 2.75:1.00 but less than 3.25:1.00

     2.00 %      3.00 % 

Less than 2.75:1.00

     1.50 %      2.50 % 

Each date of determination for the “Applicable Margin” shall be the date that is
three (3) Business Days after delivery by Borrower to the Administrative Agent
of a new Compliance Certificate pursuant to subsection 6.1(iii) (and prior to
the delivery of the first such Compliance Certificate, the “Applicable Margin”
shall be determined based on the Compliance Certificate delivered pursuant to
subsection 4.1(I)). Notwithstanding anything to the contrary set forth in this
Agreement (including the then effective Consolidated Total Debt Ratio), (a) the
Applicable Margin shall equal the highest percentage set forth in the
appropriate column in the table above, effective immediately upon (x) the
occurrence of any Event of Default under subsections 8.6 or 8.7 or (y) the
delivery of a notice by the Administrative Agent or the Requisite Lenders to
Borrower indicating such an increase in pricing during the continuance of any
other Event of Default and, in each case, for as long as such Event of Default
shall be continuing and (b) in the event that any financial statement or
Compliance Certificate is inaccurate (regardless of whether this Agreement or
any Commitments are in effect when such in accuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (x) Borrower shall immediately
deliver to the Administrative Agent a corrected financial statement and a
corrected Compliance Certificate for such Applicable Period, (y) the Applicable
Margin shall be determined based on the corrected Compliance Certificate for
such Applicable Period and (z) Borrower shall immediately pay to the
Administrative Agent (for the account of the Lenders that hold the Commitments
and Loans at

 

36



--------------------------------------------------------------------------------

the time such payment is received, regardless of whether those Lenders held the
Commitments and Loans during the Applicable Period) the accrued additional
interest owing as a result of such increased Applicable Margin for such
Applicable Period. This paragraph shall not limit the rights of the
Administrative Agent or the Lenders with respect to subsection 2.2E and
Section 8 hereof, and shall survive the termination of this Agreement.

B. Interest Periods. In connection with each LIBOR Rate Loan, Borrower may,
pursuant to the applicable Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, select an interest period (each an
“Interest Period”) to be applicable to such Loan (on a pro rata basis among the
Loans of each Lender funding a Loan of such Class), which Interest Period shall
be, at Borrower’s option, either a one-, two-, three- or six- month period or,
if available to all Lenders, a twelve- month period; provided that:

(i) the initial Interest Period for any LIBOR Rate Loan shall commence on the
Funding Date in respect of such Loan, in the case of a Loan initially made as a
LIBOR Rate Loan, or on the date specified in the applicable Notice of
Conversion/Continuation, in the case of a Loan converted to a LIBOR Rate Loan;

(ii) in the case of immediately successive Interest Periods applicable to a
LIBOR Rate Loan continued as such pursuant to a Notice of
Conversion/Continuation, each successive Interest Period shall commence on the
day on which the next preceding Interest Period expires;

(iii) if an Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

(iv) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(v) of this subsection 2.2B, end on the last Business Day of a calendar month;

(v) no Interest Period with respect to any portion of the Term Loans shall
extend beyond the applicable Term Loan Maturity Date, and no Interest Period
with respect to any portion of the Revolving Loans shall extend beyond the
applicable Revolving Loan Commitment Termination Date;

(vi) no Interest Period with respect to any Term Loans shall extend beyond a
date on which Borrower is required to make a scheduled payment of principal of
such Term Loans, unless the sum of (a) the aggregate principal amount of such
Term Loans that are Base Rate Loans plus (b) the aggregate principal amount of
such Term Loans that are LIBOR Rate Loans with Interest Periods expiring on or
before such date equals or exceeds the principal amount required to be paid on
such Term Loans on such date;

(vii) there shall be no more than six (6) Interest Periods outstanding at any
time; and

(viii) in the event Borrower fails to specify an Interest Period for any LIBOR
Rate Loan in the applicable Notice of Borrowing or Notice of
Conversion/Continuation, Borrower shall be deemed to have selected an Interest
Period of one month.

 

37



--------------------------------------------------------------------------------

C. Interest Payments. Subject to the provisions of subsection 2.2E, interest on
each Loan shall be payable in arrears on and to each Interest Payment Date
applicable to that Loan, upon any prepayment of that Loan (to the extent accrued
on the amount being prepaid) and at maturity (including final maturity);
provided that in the event any Revolving Loans that are Base Rate Loans are
prepaid pursuant to subsection 2.4B(i), interest accrued on such Revolving Loans
through the date of such prepayment shall be payable on the next succeeding
Interest Payment Date applicable to Base Rate Loans (or, if earlier, at final
maturity).

D. Conversion or Continuation. Subject to the provisions of subsection 2.6,
Borrower shall have the option (i) to convert at any time all or any part of its
outstanding Base Rate Loans to LIBOR Rate Loans in a minimum amount of Five
Hundred Thousand Dollars ($500,000), (ii) to convert at any time all or any part
of its outstanding LIBOR Rate Loans to Base Rate Loans in a minimum amount of
One Hundred Thousand Dollars ($100,000), or (iii) upon the expiration of any
Interest Period applicable to a LIBOR Rate Loan, to continue all or any portion
of such Loan as a LIBOR Rate Loan in a minimum amount of Five Hundred Thousand
Dollars ($500,000); provided, however, that a LIBOR Rate Loan may only be
converted into a Base Rate Loan on the expiration date of an Interest Period
applicable thereto.

Borrower shall deliver a Notice of Conversion/Continuation to Administrative
Agent no later than 12:00 Noon (New York time) at least one Business Day in
advance of the proposed conversion date (in the case of a conversion to a Base
Rate Loan) and at least three (3) Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a LIBOR Rate Loan). A Notice of Conversion/Continuation shall specify
(i) the proposed conversion/continuation date (which shall be a Business Day),
(ii) the amount and type of the Loan to be converted/continued, (iii) the nature
of the proposed conversion/continuation, (iv) in the case of a conversion to, or
a continuation of, a LIBOR Rate Loan, the requested Interest Period, and (v) in
the case of a conversion to, or a continuation of, a LIBOR Rate Loan, that no
Potential Event of Default or Event of Default has occurred and is continuing.
In lieu of delivering the above-described Notice of Conversion/Continuation,
Borrower may give Administrative Agent telephonic notice by the required time of
any proposed conversion/continuation under this subsection 2.2D; provided that
such notice shall be promptly confirmed in writing by delivery of a Notice of
Conversion/Continuation to Administrative Agent on or before the proposed
conversion/continuation date; provided further that failure to give such written
notice shall not affect the validity of such telephonic notice. Administrative
Agent shall promptly notify the Lenders of each Notice of
Conversion/Continuation and the contents thereof.

Neither Administrative Agent nor any Lender shall incur any liability to
Borrower in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized to act on behalf of Borrower or
for otherwise acting in good faith under this subsection 2.2D, and upon
conversion or continuation of the applicable basis for determining the interest
rate with respect to any Loans in accordance with this Agreement pursuant to any
such telephonic notice Borrower shall have effected a conversion or
continuation, as the case may be, hereunder.

Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Notice of
Conversion/Continuation for conversion to, or continuation of, a LIBOR Rate Loan
(or telephonic notice in lieu thereof) shall be irrevocable on and after the
related Interest Rate Determination Date, and Borrower shall be bound to effect
a conversion or continuation in accordance therewith.

If a LIBOR Rate Loan is neither repaid or continued on the last day of the
Interest Period applicable thereto nor converted into another type of Loan on
such date pursuant to and in accordance with this Agreement, including this
subsection 2.2D, or if Administrative Agent has not received a Notice

 

38



--------------------------------------------------------------------------------

of Conversion/Continuation specifying the term of the next Interest Period for
such LIBOR Loan at least three (3) Business Days prior to the last day of the
then current Interest Period, then the outstanding LIBOR Loan shall be deemed to
be continued, on the last day of the then current Interest Period, as a LIBOR
Loan with an Interest Period of one month and thereafter shall bear interest as
such.

Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or roll over all or a portion of its Loans in connection with
any refinancing, extension, loan modification or similar transaction permitted
by the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by the Borrower, the Administrative Agent and such Lender.

E. Default Rate. Upon the occurrence and during the continuation of (i) any
Event of Default under subsections 8.1, 8.6 or 8.7 and (ii) any other Event of
Default and with the written request of the Administrative Agent or the
Requisite Lenders, the outstanding principal amount of all Loans and, to the
extent permitted by applicable law, any interest payments thereon not paid when
due and any fees and other amounts then due and payable hereunder, shall
thereafter bear interest (including post-petition interest in any proceeding
under the Bankruptcy Code or other applicable bankruptcy laws) payable upon
demand at a rate that is 2% per annum in excess of the interest rate otherwise
payable under this Agreement with respect to the applicable Loans (or, in the
case of any such fees and other amounts, at a rate which is 2% per annum in
excess of the interest rate otherwise payable under this Agreement for Base Rate
Loans); provided that, in the case of LIBOR Rate Loans, upon the expiration of
the Interest Period in effect at the time any such increase in interest rate is
effective and with the request of Requisite Lenders such LIBOR Rate Loans shall
thereupon become Base Rate Loans and shall thereafter bear interest payable upon
demand at a rate which is 2% per annum in excess of the interest rate otherwise
payable under this Agreement for Base Rate Loans. Payment or acceptance of the
increased rates of interest provided for in this subsection 2.2E is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of
Administrative Agent or any Lender.

F. Computation of Interest. Interest on the Loans shall be computed (i) in the
case of Base Rate Loans, on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of LIBOR Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted from a LIBOR Rate Loan, the
date of conversion of such LIBOR Rate Loan to such Base Rate Loan, as the case
may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to a LIBOR Rate Loan, the date of conversion
of such Base Rate Loan to such LIBOR Rate Loan, as the case may be, shall be
excluded; provided that if a Loan is repaid on the same day on which it is made,
one day’s interest shall be paid on that Loan.

G. Maximum Rate. Notwithstanding the foregoing provisions of this subsection
2.2, in no event shall the rate of interest payable by Borrower with respect to
any Loan exceed the maximum rate of interest permitted to be charged under
applicable law (“Maximum Lawful Rate”); provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, Borrower shall continue to pay interest hereunder at the Maximum
Lawful Rate until such time as the total interest received by the Administrative
Agent, on behalf of Lenders, is equal to the total interest that would have been
received had the interest payable hereunder been (but for the operation of this
paragraph) the interest rate payable since the Closing Date as otherwise
provided in this Agreement.

 

39



--------------------------------------------------------------------------------

2.3 Fees.

A. Unused Commitment Fee. Borrower agrees to pay to Administrative Agent, for
distribution to each Revolving Lender in proportion to that Lender’s Pro Rata
Share, commitment fees for the period from and including the Closing Date to and
excluding the applicable Revolving Loan Commitment Termination Date equal to the
average of the daily excess of the Revolving Loan Commitments over the Total
Utilization of Revolving Loan Commitments, multiplied by (i) 0.50% per annum if
the Consolidated Total Debt Ratio is greater than or equal to 3.75:1.00 or
(ii) 0.375% per annum if the Consolidated Total Debt Ratio is less than
3.75:1.00, in each case, determined as of the date that is three (3) Business
Days after delivery by Borrower to the Administrative Agent of a new Compliance
Certificate pursuant to subsection 6.1(iii) (and prior to the delivery of the
first such Compliance Certificate, the “Applicable Margin” shall be determined
based on the Compliance Certificate delivered pursuant to subsection 4.1(I)),
such commitment fees to be calculated on the basis of a 360-day year and the
actual number of days elapsed and to be payable quarterly in arrears on
March 31, June 30, September 30 and December 31 of each year, commencing on the
first such date to occur after the Closing Date, and on the applicable Revolving
Loan Commitment Termination Date.

B. Letter of Credit Fees. Borrower shall pay to each L/C Issuer the fees in
respect of Letters of Credit issued by it as described in subsection 3.2.

C. Other Fees. Borrower agrees to pay to Administrative Agent such other fees in
the amounts and at the times separately agreed upon between Borrower and
Administrative Agent.

 

2.4 Repayments, Prepayments and Reductions in Revolving Loan Commitments;
Buybacks; General Provisions Regarding Payments.

A. Scheduled Payments of Term Loans.

(i) Scheduled Payments of Term Loans. Borrower shall make principal payments on
the Term Loans (other than the Other Term Loans) in installments on the dates
and in the amounts set forth below:

 

Date

   Scheduled Repayment of
Term Loans

December 31, 2015

   $568,750

March 31, 2016

   $568,750

June 30, 2016

   $568,750

September 30, 2016

   $568,750

December 31, 2016

   $1,137,500

March 31, 2017

   $1,137,500

June 30, 2017

   $1,137,500

September 30, 2017

   $1,137,500

December 31, 2017

   $1,706,250

March 31, 2018

   $1,706,250

June 30, 2018

   $1,706,250

September 30, 2018

   $1,706,250

December 31, 2018

   $1,706,250

March 31, 2019

   $1,706,250

June 30, 2019

   $1,706,250

September 30, 2019

   $1,706,250

December 31, 2019

   $2,275,000

March 31, 2020

   $2,275,000

June 30, 2020

   $2,275,000

September 30, 2020

   $2,275,000

Term Loan Maturity Date

   Balance due in full

 

40



--------------------------------------------------------------------------------

; provided that the scheduled installments of principal of the Term Loans set
forth above shall be reduced in connection with any voluntary or mandatory
prepayments of the Term Loans in accordance with subsection 2.4B(iv); and
provided, further that (x) the Term Loans and all other amounts owed hereunder
with respect to the Term Loans shall be paid in full no later than the
applicable Term Loan Maturity Date, and the final installment payable by
Borrower in respect of the Term Loans on such date shall be in an amount, if
such amount is different from that specified above, sufficient to repay all
amounts owing by Borrower under this Agreement with respect to the Term Loans
and (y) to the extent specified in the applicable Extension Offer, amortization
payments with respect to Extended Term Loans for periods prior to the then
latest Term Loan Maturity Date for all existing Term Loans may be reduced (but
not increased) and amortization payments required with respect to Extended Term
Loans for periods after the then latest Term Loan Maturity Date for all existing
Term Loans shall be as specified in the applicable Extension Offer.

(ii) Repayment of Other Term Loans. Borrower promises to repay any Other Term
Loans on the applicable Incremental Term Loan Maturity Date and on the
applicable Incremental Term Loan Repayment Dates and in the amounts set forth in
the applicable Incremental Term Loan Assumption Agreement.

B. Prepayments and Unscheduled Reductions in Revolving Loan Commitments.

(i) Voluntary Prepayments. Borrower may, upon not less than one (1) Business
Day’s prior written or telephonic notice, in the case of Base Rate Loans, and
three (3) Business Days’ prior written or telephonic notice, in the case of
LIBOR Rate Loans, in each case given to Administrative Agent by 12:00 Noon (New
York time) on the date required and, if given by telephone, promptly confirmed
in writing to Administrative Agent, provided that failure to give such written
confirmation shall not affect the validity of such telephonic notice, (which
original written or telephonic notice Administrative Agent will promptly
transmit by e-mail, facsimile or telephone to each Lender), at any time and from
time to time prepay without premium or penalty (other than breakage and other
costs with respect to LIBOR Rate Loans, to the extent applicable, as set forth
in subsection 2.6) any Loans on any Business Day in whole or in part, provided
that any such partial prepayment shall be in an aggregate minimum amount of Five
Hundred Thousand Dollars ($500,000); provided, however, that a LIBOR Rate Loan
may only be prepaid on the expiration of the Interest Period applicable thereto
(unless Borrower concurrently pays all costs required pursuant to subsection
2.6D with respect to payment on any other date). Notice of prepayment having
been given as aforesaid, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein.
Any such voluntary prepayment shall be applied as specified in subsection
2.4B(iv)(a).

 

41



--------------------------------------------------------------------------------

(ii) Voluntary Reductions of Commitments. Borrower may, upon not less than one
Business Day’s prior written or telephonic notice confirmed in writing to
Administrative Agent, provided that failure to give such written confirmation
shall not affect the validity of such telephonic notice, (which original written
or telephonic notice Administrative Agent will promptly transmit by e-mail,
facsimile or telephone to each Lender), at any time and from time to time
terminate in whole or permanently reduce in part, without premium or penalty,
the Revolving Loan Commitments in an amount up to the amount by which the
Revolving Loan Commitments exceed the Total Utilization of Revolving Loan
Commitments at the time of such proposed termination or reduction; provided that
any such partial reduction of the Revolving Loan Commitments shall be in an
aggregate minimum amount of Five Hundred Thousand Dollars ($500,000) and
integral multiples of One Hundred Thousand Dollars ($100,000) in excess of that
amount. Borrower’s notice to Administrative Agent shall designate the date
(which shall be a Business Day) of such termination or reduction and the amount
of any partial reduction, and such termination or reduction of the Revolving
Loan Commitments shall be effective on the date specified in Borrower’s notice
and shall reduce the Revolving Loan Commitment of each Revolving Lender
proportionately to its Pro Rata Share.

(iii) Mandatory Prepayments and Mandatory Reductions of Loans and Commitments.

(a) Prepayments and Reductions from Asset Sales.

(1) Upon the receipt by any Credit Party of any Net Cash Proceeds from any Asset
Sale, to the extent that the aggregate Net Cash Proceeds from all Asset Sales
received in that Fiscal Year exceed One Million Dollars ($1,000,000), 100% of
such Net Cash Proceeds in excess of such amount shall either (i) be applied
immediately to prepay the Loans or (ii) pursuant to written notice delivered by
the Borrower to the Administrative Agent promptly following the receipt of such
Net Cash Proceeds, be reinvested by the Borrower or one of the Subsidiary
Guarantors within 365 days of receiving such Net Cash Proceeds, provided, that
the Borrower shall be deemed to have complied with this subclause (ii) if (A) as
of such 365th day, the Borrower or one of its Subsidiaries has entered into and
not abandoned or rejected a binding agreement to make such reinvestments and
such investment will occur no later than 180 days following the 365th day
following the receipt of such Net Cash Proceeds by the Borrower and (B) such
reinvestments shall be made in assets, property or capital expenditures used or
useful in the business of the Borrower or the Subsidiary Guarantors and, in the
case of proceeds from the disposition of radio towers, in any assets or applied
to the payment of expenses used or useful in or to the business of the Borrower
or the Subsidiary Guarantors. Any such mandatory prepayments or reductions shall
be applied as specified in subsection 2.4B(iv)(b).

(2) Notwithstanding the foregoing provisions of subsection 2.4B(iii)(a)(1), in
lieu of applying the Net Cash Proceeds from the disposition of an Asset Sale
that constitutes the disposition of assets used in the operation of a radio
station (a “Relinquished Station”) to prepay the Loans as set forth in
subsection 2.4B(iv)(b), so long as no Event of Default then exists or would
exist after giving effect to the disposition of such Relinquished Station, the
entity disposing of a Relinquished Station may structure the disposition of the
Relinquished Station as an exchange of like kind property to the maximum extent
possible under Section 1031 of the Internal Revenue Code (a “Like Kind
Exchange”). If the Borrower desires to effect a Like Kind Exchange, at or prior

 

42



--------------------------------------------------------------------------------

to closing the disposition of the Relinquished Station, the Borrower shall
(A) establish a “qualified escrow account” within the meaning of Treas. Reg.
§1.1031(k)-1(g)(3) or use such other safe harbor described in Treas. Reg.
§1.1031(k)-1(g) as is reasonably acceptable to Administrative Agent, which
account shall be governed by an escrow agreement complying with the requirements
of Treas. Reg. §§ 1.1031(k)-1(g)(3) and 1.1031(k)-1(g)(6) and (B) deliver to the
Administrative Agent, as soon as reasonably practicable but in no event later
than the closing of the transfer or other disposition of the Relinquished
Station by the Borrower, a security interest in its rights in the escrow
agreement in form and substance reasonably satisfactory to the Administrative
Agent which governs (i) the “qualified escrow account” and (ii) the proceeds
thereof. Upon receipt of the security interest executed by the Borrower, and in
all events no later than immediately before the consummation of the closing of
the transfer or other disposition of the Relinquished Station, by the Borrower,
the Administrative Agent shall release any and all liens of the Administrative
Agent or the Lenders in the cash proceeds from the transfer or other disposition
of the Relinquished Station for the period necessary to comply with the
requirements of Treas. Reg. §1.1031(k)-1(g)(6). The terms of the escrow
agreement governing the “qualified escrow account” shall, among other things,
provide that immediately upon the occurrence of any event set forth in Treas.
Reg. § 1.1031(k)-1(g)(6)(ii) or (iii), the Net Cash Proceeds from the transfer
or other disposition of the Relinquished Station shall be released to the
Borrower and shall be applied as provided for in subsection 2.4B(iii)(a)(1)
hereof. For purposes of this subsection 2.4B(iii)(a)(2), references to
Section 1031 of the Internal Revenue Code and the applicable Treasury
Regulations promulgated thereunder shall refer to such law as in effect on the
date of this Agreement.

(3) Further, notwithstanding the foregoing provisions of subsection
2.4B(iii)(a)(1), Borrower shall not be required to use the Net Cash Proceeds
from the disposition of a Relinquished Station (but only to the extent that such
Net Cash Proceeds do not exceed the amount of the purchase price, plus
reasonable fees and expenses, paid in connection with the Reverse Like-Kind
Exchange Permitted Acquisition) to prepay the outstanding Loans, provided (A) no
Event of Default then exists or would exist after giving effect to the
disposition of such Relinquished Station, and (B) Borrower structures the Asset
Sale as a Reverse Like-Kind Exchange within the safe harbor set forth in IRS
Rev. Proc. 2000-37 and in the manner specified below. In connection with
effecting a Reverse Like-Kind Exchange, Borrower shall (A) enter into a loan
arrangement permitted by IRS Rev. Proc. 2000-37 and permitted by subsection 7.1
with one or more entities formed to serve the function of an exchange
accommodation titleholder in the Reverse Like-Kind Exchange (each, a “Reverse
Like-Kind Exchange Accommodation Titleholder”), pursuant to loan documentation
that is reasonably satisfactory to the Administrative Agent, (B) secure and
assign to the Reverse Like-Kind Exchange Accommodation Titleholder a contractual
right to acquire the assets of a Station or Stations identified by Borrower as a
Permitted Acquisition (the “Replacement Property”), (C) secure a contractual
right to receive the Replacement Property from the Reverse Like-Kind Exchange
Accommodation Titleholder on terms reasonably satisfactory to the Administrative
Agent (the “Reverse Like-Kind Exchange Permitted Acquisition”), and (D) prior to
advancing any funds to the Reverse Like-Kind

 

43



--------------------------------------------------------------------------------

Exchange Accommodation Titleholder in connection with such loan arrangement,
deliver to the Administrative Agent a First Priority security interest in all
contractual rights of Borrower against the Reverse Like-Kind Exchange
Accommodation Titleholder, including, without limitation, the loan documentation
and purchase rights referenced in (A), (B) and (C) above. In the event the
Reverse Like-Kind Exchange is not consummated within the time periods required
by IRS Rev. Proc. 2000-37, then the Net Cash Proceeds shall be applied as
provided for in subsection 2.4B(iii)(a)(1) hereof.

(b) Prepayments and Reductions Due to Issuance of Debt. On the date of receipt
by any Credit Party of cash proceeds (net of underwriting discounts and
commissions and other reasonable costs associated therewith), from one or more
issuances of any debt Securities of such Credit Party (excluding issuances
permitted by subsections 7.1 and all Obligations) (“Net Debt Securities
Proceeds”), Borrower shall prepay the Loans by 100% of such Net Debt Securities
Proceeds. Any such mandatory prepayments or reductions shall be applied as
specified in subsection 2.4B(iv)(b).

(c) Prepayments and Reductions Due to Insurance Proceeds. Upon the receipt by
any Credit Party of any cash payments under any of the insurance policies
maintained pursuant to subsection 6.4 net of any costs incurred in collecting
such payments (“Net Insurance Proceeds”) in excess of Ten Million Dollars
($10,000,000) in the aggregate, 100% of such Net Insurance Proceeds in excess of
such amount shall either (i) be applied immediately to prepay the Loans or
(ii) pursuant to written notice delivered by the Borrower to the Administrative
Agent promptly following the receipt of such Net Insurance Proceeds, be
reinvested by the Borrower or one of the Subsidiary Guarantors within 365 days
of receiving such Net Insurance Proceeds, provided, that the Borrower shall be
deemed to have complied with this subclause (ii) if (A) as of such 365th day,
the Borrower or one of its Subsidiaries has entered into and not abandoned or
rejected a binding agreement to make such reinvestments and such investment will
occur no later than 180 days following the 365th day following the receipt of
such Net Insurance Proceeds by the Borrower and (B) such reinvestments shall be
made in assets, property or capital expenditures used or useful in the business
of the Borrower or the Subsidiary Guarantors and, in the case of insurance
proceeds received on account of radio towers, in any assets or applied to the
payment of expenses used or useful in or to the business of the Borrower or the
Subsidiary Guarantors. Any such mandatory prepayments or reductions shall be
applied as specified in subsection 2.4B(iv)(b).

(d) Prepayments and Reductions from Consolidated Excess Cash Flow. In the event
that there shall be Consolidated Excess Cash Flow for any Fiscal Period, then no
later than one hundred twenty (120) days after the end of such Fiscal Period,
Borrower shall prepay the Loans in an aggregate amount equal to (i) if the
Consolidated Total Debt Ratio as of the last day of such Fiscal Period is
greater than or equal to 3.00:1.00, (A) 50% of such Consolidated Excess Cash
Flow minus (B) the amount of any voluntary prepayments of the Term Loans (other
than Buybacks) or voluntary prepayments of term loans under the Existing Credit
Agreement (other than voluntary prepayments made on the Closing Date) made
during such Fiscal Period and (ii) if the Consolidated Total Debt Ratio as of
the last day of such Fiscal Period is less than 3.00:1.00, 0% of such
Consolidated Excess Cash Flow. Any such mandatory prepayments shall be applied
as specified in subsection 2.4B(iv)(b).

 

44



--------------------------------------------------------------------------------

(e) Calculations of Net Proceeds Amounts; Additional Prepayments and Reductions
Based on Subsequent Calculations. Concurrently with any prepayment of the Loans
pursuant to subsections 2.4B(iii)(a)-(d), Borrower shall deliver to
Administrative Agent (and, promptly after receipt from Borrower, Administrative
Agent shall deliver to Lenders) an Officer’s Certificate demonstrating the
calculation of the amount (the “Net Proceeds Amount”) of the applicable Net Cash
Proceeds, the applicable Net Debt Securities Proceeds (as such term is defined
in subsection 2.4B(iii)(b)), the applicable Net Insurance Proceeds (as such term
is defined in subsection 2.4B(iii)(c) together with a description of the assets
which are the subject of such insurance payment), or the applicable Consolidated
Excess Cash Flow, as the case may be, that gave rise to such prepayment and/or
reduction. In the event that Borrower shall subsequently determine that the
actual Net Proceeds Amount was greater than the amount set forth in such
Officer’s Certificate (including if any Net Cash Proceeds retained for
reinvestment are not so reinvested), Borrower shall promptly make an additional
prepayment of the Loans in an amount equal to the amount of such excess in the
manner specified in subsection 2.4B(iv)(b), and Borrower shall concurrently
therewith deliver to Administrative Agent an Officer’s Certificate demonstrating
the derivation of the additional Net Proceeds Amount resulting in such excess.
Anything in this Agreement to the contrary notwithstanding, if on any date of
determination any Net Proceeds Amount received by any Credit Party is less than
One Million Dollars ($1,000,000), then such Net Proceeds Amount need not be
applied as set forth above until the aggregate amount of all Net Proceeds
Amounts received and not so applied is equal to at least One Million Dollars
($1,000,000) in the aggregate.

(f) Prepayments Due to Reductions or Restrictions of Revolving Loan Commitments.
Borrower shall from time to time immediately prepay the Revolving Loans to the
extent necessary so that the Total Utilization of Revolving Loan Commitments
shall not at any time exceed the Revolving Loan Commitments then in effect.
Subject to subsection 2.1D, any such mandatory prepayments shall be applied to
prepay the outstanding Revolving Loans on a pro rata basis to eliminate any such
excess.

(iv) Application of Prepayments and Unscheduled Reductions of Revolving Loan
Commitments.

(a) Application of Voluntary Prepayments and Unscheduled Reductions of Revolving
Loan Commitments. Any voluntary prepayments pursuant to subsections 2.4B(i) and
2.4B(ii) shall be applied as specified by Borrower in the applicable notice of
prepayment; provided that in the event Borrower fails to specify the Loans to
which any such prepayment shall be applied, such prepayment shall be applied
first to repay outstanding Revolving Loans to the full extent thereof and second
to repay outstanding Term Loans to the full extent thereof. Any voluntary
prepayments of the Term Loans pursuant to subsection 2.4B(i) shall be applied to
the outstanding Term Loans as directed by the Borrower. Subject to subsection
2.1D, any voluntary prepayments of the Revolving Loans pursuant to subsection
2.4B(i) shall be applied to the outstanding Revolving Loans on a pro rata basis.
Any voluntary reductions of the Revolving Loan Commitments pursuant to
subsection 2.4B(ii) shall be applied ratably to reduce the outstanding Revolving
Loan Commitments of the Revolving Lenders.

(b) Application of Mandatory Prepayments. Any mandatory prepayments of Loans
pursuant to subsection 2.4B(iii) shall be applied to the outstanding Term Loans
(first, to reduce the four (4) scheduled amortization payments of principal
immediately

 

45



--------------------------------------------------------------------------------

succeeding the date of such prepayment in direct order of maturity and second,
to reduce the remaining scheduled amortization payments of principal due in
respect thereof on a pro rata basis across all remaining scheduled amortization
payments of principal.

(c) Application of Prepayments to Base Rate Loans and LIBOR Rate Loans.
Prepayments of Loans shall be applied first to Base Rate Loans to the full
extent thereof before application to LIBOR Rate Loans, in a manner which
minimizes the amount of any payments required to be made by Borrower pursuant to
subsection 2.6D.

(d) Notwithstanding any of the other provisions of subsection 2.4B(iii) and
(iv), so long as no Event of Default shall have occurred and be continuing, if
any prepayment of LIBOR Rate Loans is required to be made under this
subsection 2.4B(iii), other than on the last day of the Interest Period
therefor, the Borrower may, in its sole discretion, deposit the amount of any
such prepayment otherwise required to be made thereunder into a cash collateral
account until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from the Borrower) to apply such amount to the prepayment of such
Loans in accordance with this subsection 2.4(B)(iv).

C. Buybacks.

(i) Generally. So long as (A) no Potential Event of Default or Event of Default
has occurred and is continuing on both the date a Buyback Notice (as defined
below) is delivered to the Administrative Agent and Lenders and the date a
Buyback (as defined below) is made (both before and after giving effect
thereto), (B) no Revolving Loans are used to fund such Buyback and (C) the sum
of (x) the amount by which the Revolving Loan Commitments exceed Total
Utilization of Revolving Loan Commitments and (y) the amount of unrestricted
Cash and Cash Equivalents maintained in deposit accounts and securities accounts
that are maintained with a Lender or an Affiliate thereof or are subject to
Control Agreements is not less than $5,000,000, Borrower shall be permitted to
make voluntary prepayments of the Term Loans (each, a “Buyback”) during the term
of this Agreement pursuant to the provisions of this subsection 2.4C.

(ii) Procedures. In connection with any Buyback, Borrower will notify the
Administrative Agent and Lenders holding the Term Loans in writing (the “Buyback
Notice”) that Borrower desires to prepay the Term Loan on a specified Business
Day, in a maximum aggregate amount (which amount shall be not less than
$1,000,000 and whole increments of $100,000 in excess thereof) (the “Buyback
Amount”) at a discount to par (which shall be expressed as a range of
percentages of par of the principal amount of the Term Loans) specified by
Borrower with respect to each Buyback, the “Buyback Price Range”); provided that
such notice shall be received by the Administrative Agent and Lenders no earlier
than 10 Business Days and no later than 5 Business Days prior to the proposed
date of such Buyback. In connection with a Buyback, Borrower will allow each
Lender holding the Term Loans to specify a discount to par (which shall be
expressed as a price equal to a percentage of par of the principal amount of the
Term Loans held by such Lender, the “Acceptable Buyback Price”) for a principal
amount (subject to rounding requirements specified by the Administrative Agent)
of the Term Loans held by such Lender at which such Lender is willing to permit
such voluntary prepayment. Based on the Acceptable Buyback Prices and principal
amounts of the Term Loans specified by Lenders, if any, the Administrative
Agent, in consultation with Borrower, will determine the applicable discount
price (the “Applicable Buyback Price”) for the applicable Buyback, which will be
the lower of (i) the lowest Acceptable Buyback Price at which Borrower can
complete the Buyback for the Buyback Amount and (ii) if the Lenders’ response is
such that

 

46



--------------------------------------------------------------------------------

the Buyback could not be completed for the full Buyback Amount, the highest
Acceptable Buyback Price specified by the Lenders that is within the Buyback
Price Range specified by Borrower. For the avoidance of doubt, no Lender shall
be obligated to participate in a Buyback.

(iii) Prepayments; Application. Borrower shall prepay the Term Loans (or the
respective portion thereof) offered by Lenders at the Acceptable Buyback Prices
specified by each such Lender that are equal to or less than the Applicable
Buyback Price (“Qualifying Term Loans”) at the Applicable Buyback Price;
provided that if the aggregate proceeds required to prepay Qualifying Term Loans
(disregarding any interest payable under this subsection 2.4C) would exceed the
Buyback Amount for such Buyback, Borrower shall prepay such Qualifying Term
Loans at the Applicable Buyback Price ratably based on the respective principal
amounts of such Qualifying Term Loans (subject to rounding requirements
specified by the Administrative Agent). The portion of the Term Loans prepaid by
Borrower pursuant to this subsection 2.4C shall be accompanied by payment of
accrued and unpaid interest on the par principal amount so prepaid to, but not
including, the date of prepayment. The par principal amount of the Term Loans
prepaid pursuant to this subsection 2.4C shall be applied to reduce the
remaining installments of the respective Term Loans owing to the Lenders so
prepaid pro rata against all such scheduled installments based upon the
respective amounts thereof (without affecting the amount of the installment
payments owing to the Lenders not prepaid pursuant to this subsection 2.4C). The
par principal amount of the Term Loans prepaid pursuant to this subsection 2.4C
shall be deemed immediately cancelled upon payment of the applicable Buyback.

(iv) Lender Consent. The Lenders hereby consent to the transactions described in
this subsection 2.4C, notwithstanding any provision regarding the manner, timing
or pro rata application of payments or prepayments to the contrary in this
Agreement.

(v) Miscellaneous. Each Buyback shall be consummated pursuant to procedures
(including as to timing, rounding and minimum amounts, type and Interest Periods
of accepted Term Loans, conditions for terminating a Buyback or rescinding an
acceptance of prepayment, forms of other notices (including notices of offer and
acceptance) by Borrower and Lenders and determination of Applicable Buyback
Price) established by the Administrative Agent acting in its reasonable
discretion in consultation with Borrower; provided that no Buyback auction shall
be held open for more than 10 Business Days. The making of a Buyback shall be
deemed to be a representation and warranty by Borrower that all conditions
precedent to such Buyback set forth in this subsection 2.4C) were satisfied in
all respects.

D. General Provisions Regarding Payments.

(i) Manner and Time of Payment. All payments by Borrower of principal, interest,
fees and other Obligations hereunder and under any Notes shall be made in
Dollars by wire transfer or ACH transfer (which shall be the exclusive means of
payment hereunder), without defense, setoff or counterclaim, free of any
restriction or condition, and delivered to Administrative Agent not later than
3:00 P.M. (New York time) on the date due to the account set forth below (or at
such other account or by such other means to such other address as the
Administrative Agent shall have notified the Borrower in writing within a
reasonable time prior to such payment):

ABA No.: 091000022

Account Number: 0006854-2160600

U.S. Bank National Association, Minneapolis, Minnesota

Account Name: c/o Syndication Services

Reference: Beasley Broadcast Group

 

47



--------------------------------------------------------------------------------

Funds received by Administrative Agent after that time on such due date shall be
deemed to have been paid by Borrower on the next succeeding Business Day.

(ii) Application of Payments to Principal and Interest. Except as otherwise
provided in subsection 2.2C, all payments in respect of the principal amount of
any Loan shall include payment of accrued interest on the principal amount being
repaid or prepaid, and all such payments shall be applied to the payment of
interest before application to principal.

(iii) Apportionment of Payments. Aggregate principal and interest payments
(other than in connection with Buybacks, which shall be governed by subsection
2.4C) shall be apportioned among all outstanding Loans to which such payments
relate, in each case proportionately to Lenders’ respective Pro Rata Shares.
Administrative Agent shall promptly distribute to each Lender, at its primary
address set forth below its name on the appropriate signature page hereof or at
such other address as such Lender may request, its Pro Rata Share of all such
payments received by Administrative Agent and the commitment fees of such Lender
when received by Administrative Agent pursuant to subsection 2.3.
Notwithstanding the foregoing provisions of this subsection 2.4D(iii), if,
pursuant to the provisions of subsection 2.6C, any Notice of
Conversion/Continuation is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any LIBOR
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

(iv) Payments on Business Days. Whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, such payment shall be
made on the next succeeding Business Day and such extension of time shall be
included in the computation of the payment of interest hereunder or of the
commitment fees hereunder, as the case may be.

(v) Notation of Payment. Each Lender agrees that before disposing of any Note
held by it, or any part thereof (other than by granting participations therein),
that Lender will make a notation thereon of all Loans evidenced by that Note and
all principal payments previously made thereon and of the date to which interest
thereon has been paid; provided that the failure to make (or any error in the
making of) a notation of any Loan made under such Note shall not limit or
otherwise affect the obligations of Borrower hereunder or under such Note with
respect to any Loan or any payments of principal or interest on such Note.

E. Application of Proceeds of Collateral and Payments after Event of Default.
Borrower hereby agrees that during the continuance of an Event of Default,
notwithstanding anything to the contrary herein, the Administrative Agent shall
apply all payments in respect of any Obligation and all other proceeds of
Collateral:

(i) first, to the payment of all out of pocket costs and expenses of such sale,
collection or other realization, all other out of pocket expenses, liabilities
and advances (other than Loans) made or incurred by Administrative Agent in
connection therewith, and all amounts for which Administrative Agent is entitled
to reimbursement and indemnification under any Loan Document and all advances
made by Administrative Agent thereunder for the account of the applicable Credit
Party, and to the payment of all out of pocket costs and expenses paid or
incurred by Administrative Agent in connection with the Loan Documents, all in
accordance with subsections 9.4, 10.2 and 10.3 and the other terms of this
Agreement and the Loan Documents;

 

48



--------------------------------------------------------------------------------

(ii) second, to pay Obligations in respect of any cost or expense
reimbursements, fees or indemnities then due to the Lenders and the L/C Issuers,
all in accordance with subsections 9.4, 10.2 and 10.3 and the other terms of
this Agreement and the Loan Documents;

(iii) third, to pay interest then due and payable in respect of the Loans and
unreimbursed draws in respect of Letters of Credit,

(iv) fourth, to repay the outstanding principal amounts of the Loans and
unreimbursed draws in respect of Letters of Credit, to provide cash collateral
for Letters of Credit in the manner and to the extent described in Section 8 and
to pay any Obligations under any Secured Interest Rate Agreement;

(v) fifth, to the payment of all other Obligations for the ratable benefit of
the holders thereof; and

(vi) sixth, to the payment to or upon the order of such Credit Party or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

 

2.5 Use of Proceeds.

A. Term Loans and Revolving Loans. (i) The proceeds of the Term Loans shall be
applied by Borrower to (a) refinance the Indebtedness under the Existing Credit
Agreement and (b) pay fees and expenses in connection with the Loan Documents.
(ii) The proceeds of the Revolving Loans and the Incremental Term Loans shall be
applied by Borrower to (a) provide financing for working capital and other
general corporate purposes of Borrower and its Subsidiaries (other than
financing Restricted Junior Payments or Buybacks) and (b) pay the purchase price
and transaction costs and related expenses for Permitted Acquisitions and fees
and expenses associated therewith.

B. Margin Regulations. No portion of the proceeds of any borrowing under this
Agreement shall be used by Borrower or any of its Subsidiaries in any manner
that might cause the borrowing or the application of such proceeds to violate
Regulation U, Regulation T or Regulation X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board or to violate the
Exchange Act, in each case as in effect on the date or dates of such borrowing
and such use of proceeds.

C. Sanctions and Anti-Corruption Laws. The Borrower will not request any Loan or
Letter of Credit, and the Borrower shall not use, and the Borrower shall ensure
that its Subsidiaries and its or their respective directors, officers, employees
and agents shall not use, the proceeds of any Loan or Letter of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or (ii) in any manner that would result in
the violation of any applicable Sanctions.

 

2.6 Special Provisions Governing LIBOR Rate Loans.

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to LIBOR Rate Loans as to the
matters covered:

A. Determination of Applicable Interest Rate. As soon as practicable after 10:00
A.M. (New York time) on each Interest Rate Determination Date, Administrative
Agent shall determine (which determination shall, absent manifest error, be
final, conclusive and binding upon all parties) the Adjusted LIBOR Rate that
shall apply to the LIBOR Rate Loans for which an interest rate is then being
determined for the applicable Interest Period and shall promptly give notice
thereof (in writing or by telephone confirmed in writing) to Borrower and each
Lender.

 

49



--------------------------------------------------------------------------------

B. Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any LIBOR Rate Loans, that the Adjusted LIBOR
Rate is not ascertainable or does not adequately and fairly reflect the cost of
making or maintaining LIBOR Rate Loans, Administrative Agent shall on such date
give notice (by e-mail or by telephone confirmed in writing) to Borrower and
each Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, LIBOR Rate Loans until such time as Administrative Agent notifies
Borrower and Lenders that the circumstances giving rise to such notice no longer
exist (which notice will be promptly given by Administrative Agent) and (ii) any
Notice of Borrowing or Notice of Conversion/Continuation given by Borrower with
respect to the Loans in respect of which such determination was made shall be
deemed to be rescinded by Borrower.

C. Illegality or Impracticability of LIBOR Rate Loans. In the event that on any
date any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto but shall be made only after
consultation with Borrower and Administrative Agent) that the making,
maintaining or continuation of its LIBOR Rate Loans (i) has become unlawful as a
result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful)
or (ii) has become impracticable, or would cause such Lender material hardship,
as a result of contingencies occurring after the Closing Date which materially
and adversely affect the London interbank market or the position of such Lender
in that market, then, and in any such event, such Lender shall be an “Affected
Lender” and it shall on that day give notice (by e-mail or by telephone
confirmed in writing) to Borrower and Administrative Agent of such determination
(which notice Administrative Agent shall promptly transmit to each other
Lender). Thereafter (a) the obligation of the Affected Lender to make Loans as,
or to convert Loans to, LIBOR Rate Loans shall be suspended until such notice
shall be withdrawn by the Affected Lender, which it shall do promptly after the
circumstances giving rise to such notice no longer exist, (b) to the extent such
determination by the Affected Lender relates to a LIBOR Rate Loan then being
requested by Borrower pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, the Affected Lender shall make such Loan as (or convert
such Loan to, as the case may be) a Base Rate Loan, (c) the Affected Lender’s
obligation to maintain its outstanding LIBOR Rate Loans (the “Affected Loans”)
shall be terminated at the earlier to occur of the expiration of the Interest
Period then in effect with respect to the Affected Loans or when required by
law, and (d) the Affected Loans shall automatically convert into Base Rate Loans
on the date of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a LIBOR Rate
Loan then being requested by Borrower pursuant to a Notice of Borrowing or a
Notice of Conversion/Continuation, Borrower shall have the option, subject to
the provisions of subsection 2.6D, to rescind such Notice of Borrowing or Notice
of Conversion/Continuation as to all Lenders by giving notice (by e-mail or by
telephone confirmed in writing) to Administrative Agent of such rescission on
the date on which the Affected Lender gives notice of its determination as
described above (which notice of rescission Administrative Agent shall promptly
transmit to each other Lender). Except as provided in the immediately preceding
sentence, nothing in this subsection 2.6C shall affect the obligation of any
Lender other than an Affected Lender to make or maintain Loans as, or to convert
Loans to, LIBOR Rate Loans in accordance with the terms of this Agreement.

D. Compensation For Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate each Lender, upon written request by that Lender (which request
shall set forth in reasonable detail the basis for requesting such amounts), for
all reasonable losses, expenses and liabilities

 

50



--------------------------------------------------------------------------------

(including any interest paid by that Lender to lenders of funds borrowed by it
to make or carry its LIBOR Rate Loans and any loss, expense or liability
sustained by that Lender in connection with the liquidation or re-employment of
such funds, but not including loss of profits) which that Lender may sustain:
(i) if for any reason (other than a default by that Lender) a borrowing of any
LIBOR Rate Loan does not occur on a date specified therefor in a Notice of
Borrowing or a telephonic request for borrowing, or a conversion to or
continuation of any LIBOR Rate Loan does not occur on a date specified therefor
in a Notice of Conversion/Continuation or a telephonic request for conversion or
continuation, (ii) if any prepayment or other principal payment or any
conversion of any of its LIBOR Rate Loans occurs on a date prior to the last day
of an Interest Period applicable to that Loan, (iii) if any prepayment of any of
its LIBOR Rate Loans is not made on any date specified in a notice of prepayment
given by Borrower, or (iv) as a consequence of any other default by Borrower in
the repayment of its LIBOR Rate Loans when required by the terms of this
Agreement.

E. Booking of LIBOR Rate Loans. Any Lender may make, carry or transfer LIBOR
Rate Loans at, to, or for the account of any of its branch offices or the office
of an Affiliate of that Lender, but in any such event without discharging Lender
from its obligations to make Loans subject to and in accordance with the
provisions of the Loan Documents.

F. Assumptions Concerning Funding of LIBOR Rate Loans. Calculation of all
amounts payable to a Lender under this subsection 2.6 and under subsection 2.7A
shall be made as though that Lender had actually funded each of its relevant
LIBOR Rate Loans through the purchase of a LIBOR deposit bearing interest at the
rate obtained pursuant to clause (i) of the definition of Adjusted LIBOR Rate in
an amount equal to the amount of such LIBOR Rate Loan and having a maturity
comparable to the relevant Interest Period and through the transfer of such
LIBOR deposit from an offshore office of that Lender to a domestic office of
that Lender in the United States of America; provided, however, that each Lender
may fund each of its LIBOR Rate Loans in any manner it sees fit and the
foregoing assumptions shall be utilized only for the purposes of calculating
amounts payable under this subsection 2.6 and under subsection 2.7A.

G. LIBOR Rate Loans After Default. After the occurrence of and during the
continuation of (i) any Event of Default under subsection 8.1 and (ii) any other
Event of Default and with the written request of Requisite Lenders, (y) Borrower
may not elect to have a Loan be made or maintained as, or converted to, a LIBOR
Rate Loan after the expiration of any Interest Period then in effect for that
Loan and (z) subject to the provisions of subsection 2.6D, any Notice of
Borrowing or Notice of Conversion/Continuation given by Borrower with respect to
a requested borrowing or conversion/continuation that has not yet occurred shall
be deemed to be rescinded by Borrower.

 

2.7 Increased Costs; Taxes; Capital Adequacy.

A. Compensation for Increased Costs and Taxes. Subject to the last sentence of
this subsection 2.7A and the provisions of subsection 2.7B, in the event that
the Administrative Agent or any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that the adoption or modification after the date hereof of any
law, treaty or governmental rule, regulation or order, or any change after the
date hereof therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or Governmental Authority,
in each case that first becomes effective after the date hereof, or compliance
by such Lender with any guideline, request or directive first issued or made
after the date hereof by any central bank or other governmental or
quasi-governmental authority (whether or not having the force of law):

(i) subjects the Administrative Agent or such Lender (or its applicable lending
office) to any additional Tax (other than any Tax on the overall net income of
such Lender or any Tax indemnified by any Borrower pursuant to subsection 2.7B)
with respect to this Agreement or any of its obligations hereunder or any
payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder or its deposits, reserves,
other liabilities or capital attributable thereto,

 

51



--------------------------------------------------------------------------------

(ii) imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, compulsory
loan, FDIC insurance or similar requirement against assets held by, or deposits
or other liabilities in or for the account of, or advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of such
Lender (other than any such reserve or other requirements with respect to LIBOR
Rate Loans that are reflected in the definition of Adjusted LIBOR Rate), or

(iii) imposes any other condition (other than with respect to a Tax matter) on
or affecting such Lender (or its applicable lending office) or its obligations
hereunder or the London interbank market,

and the result of any of the foregoing is to increase the cost to the
Administrative Agent or such Lender of agreeing to make, making or maintaining
Loans or Commitment or of issuing or participating in Letters of Credit
hereunder or to reduce any amount received or receivable by the Administrative
Agent or such Lender (or its applicable lending office) with respect thereto,
then, in any such case, Borrower shall promptly pay to the Administrative Agent
or such Lender, upon receipt of the statement referred to in the next sentence,
such additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as the Administrative
Agent or such Lender in its reasonable discretion shall determine) as may be
necessary to compensate the Administrative Agent or such Lender for any such
increased cost or reduction in amounts received or receivable hereunder. The
Administrative Agent or such Lender shall deliver to Borrower (with a copy to
Administrative Agent, in the case of a Lender) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to the Administrative Agent or such Lender under this subsection 2.7A, which
statement shall be presumptively correct absent manifest error. Notwithstanding
anything herein to the contrary, all requests, rules, guidelines or directives
(x) in connection with the Dodd-Frank Wall Street Reform and Consumer Protection
Act or (y) promulgated by the Bank for International Settlements, the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority) or the United States financial regulatory authorities shall
be deemed to be a change in law giving rise to obligation by the Borrower under
this subsection 2.7A to compensate any applicable Lender as described herein, in
each case of clauses (x) and (y), regardless of the date enacted, adopted,
issued, promulgated or implemented, or compliance by the Administrative Agent or
any Lender (or its applicable lending office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency.

B. Withholding of Taxes.

(i) Payments to Be Free and Clear. Except to the extent required by law, all
sums payable by Borrower under this Agreement and the other Loan Documents shall
be paid free and clear of and without any deduction or withholding on account of
any Tax imposed, levied, collected, withheld or assessed by or within the United
States of America or any political subdivision in or of the United States of
America or any other jurisdiction from or to which a payment is made by or on
behalf of Borrower or by any federation or organization of which the United
States of America or any such jurisdiction is a member at the time of payment.

 

52



--------------------------------------------------------------------------------

(ii) Grossing-up of Payments. Subject to subsection 2.7B(iii)(c), if Borrower or
any other Person is required by law to make any deduction or withholding (as
determined in the good faith discretion of the applicable withholding agent) on
account of any Tax (other than a Tax on the overall net income of any Lender)
from any sum paid or payable by Borrower to Administrative Agent or any Lender
under any of the Loan Documents:

(a) Borrower shall notify Administrative Agent of any such requirement or any
change in any such requirement promptly after the Borrower becomes aware of it;

(b) Borrower shall pay any such Tax before the date on which penalties attach
thereto, such payment to be made (if the liability to pay is imposed on
Borrower) for its own account or (if that liability is imposed on Administrative
Agent or such Lender, as the case may be) on behalf of and in the name of
Administrative Agent or such Lender;

(c) the sum payable by Borrower in respect of which the relevant deduction,
withholding or payment is required shall be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment,
Administrative Agent or such Lender, as the case may be, receives on the due
date a net sum equal to what it would have received had no such deduction,
withholding or payment been required or made; and

(d) within thirty (30) days after paying any sum from which it is required by
law to make any deduction or withholding, and within thirty (30) days after the
due date of payment of any Tax which it is required by clause (b) above to pay,
Borrower shall deliver to Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence reasonably
satisfactory to the Administrative Agent of such deduction, withholding or
payment and of the remittance thereof to the relevant taxing or other authority;

provided that no such additional amount shall be required to be paid to any
Lender under clause (c) above except to the extent that (1) any change after the
Closing Date (in the case of each Lender listed on the signature pages hereof)
or after the date of the assignment agreement pursuant to which such Lender
became a Lender (in the case of each other Lender) in any such requirement for a
deduction, withholding or payment as is mentioned therein shall result in an
increase in the rate of such deduction, withholding or payment from that in
effect on the Closing Date or at the date of such assignment agreement, as the
case may be, in respect of payments to such Lender and (2) such Lender has
timely provided to Borrower all forms required under clause (iii) or (iv) below;
provided however, that no additional amounts shall be required to be paid on
account of U.S. federal withholding under FATCA.

(iii) Evidence of Exemption from U.S. Withholding Tax.

(a) Each Lender that is organized under the laws of any jurisdiction other than
the United States or any state or other political subdivision thereof (for
purposes of this subsection 2.7B(iii), a “Non-U.S. Lender”) shall deliver to
Administrative Agent for transmission to Borrower, on or prior to the Closing
Date (in the case of each Lender listed on the signature pages hereof) or on the
date of the assignment agreement pursuant to which it becomes a Lender (in the
case of each other Lender), and at such other times as may be necessary in the
determination of Borrower or Administrative Agent (each in

 

53



--------------------------------------------------------------------------------

the reasonable exercise of its discretion), (1) a copy of Internal Revenue
Service Form W-8ECI, Form W-8BEN, Form W-8BEN-E or Form W-8IMY (or any successor
forms), properly completed and duly executed by such Lender, together with any
supporting documents or other certificate or statement of exemption required
under the Internal Revenue Code or the regulations issued thereunder to
establish that such Lender is not subject to deduction or withholding of United
States federal income tax with respect to any payments to such Lender of
principal, interest, fees or other amounts payable under any of the Loan
Documents or (2) if such Lender is not a “bank” or other Person described in
Section 881(c)(3) of the Internal Revenue Code and cannot deliver either
Internal Revenue Service Form W-8ECI, Form W-8BEN, Form W-8BEN-E or Form W-8IMY
pursuant to clause (1) above, a certification of non-bank status together with a
copy of an Internal Revenue Service Form W-8BEN or Form W-8BEN-E (or any
successor form), properly completed and duly executed by such Lender, together
with any other certificate or statement of exemption required under the Internal
Revenue Code or the regulations issued thereunder to establish that such Lender
is not subject to deduction or withholding of United States federal income tax
with respect to any payments to such Lender of interest or other amounts payable
under any of the Loan Documents.

(b) Each Lender required to deliver any forms, certificates or other evidence
with respect to United States federal income tax withholding matters pursuant to
subsection 2.7B(iii)(a) hereby agrees, from time to time after the initial
delivery by such Lender of such forms, certificates or other evidence, whenever
a lapse in time or change in circumstances renders such forms, certificates or
other evidence obsolete or inaccurate in any material respect, such Lender shall
(1) deliver to Administrative Agent for transmission to Borrower a copy of
Internal Revenue Service Form W-8ECI, Form W-8BEN, Form W-8BEN-E, Form W-8IMY or
a certification of non-bank status and a copy of an appropriate Internal Revenue
Service Form W-8BEN or Form W-8BEN-E, as the case may be, properly completed and
duly executed by such Lender, together with any other certificate or statement
of exemption required in order to confirm or establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to payments to such Lender under the Loan Documents or (2) immediately
notify Administrative Agent and Borrower of its inability to deliver any such
forms, certificates or other evidence.

(c) Borrower shall not be required to pay any additional amount to any Non-U.S.
Lender under clause (c) of subsection 2.7B(ii) if such Lender failed to satisfy
the requirements of subsection 2.7B(iii)(a) and (b); provided that if such
Lender satisfied such requirements on the Closing Date (in the case of each
Lender listed on the signature pages hereof) or on the date of the assignment
agreement pursuant to which it became a Lender (in the case of each other
Lender), nothing in this subsection 2.7B(iii)(c) shall relieve Borrower of its
obligation to pay any additional amounts pursuant to clause (c) of subsection
2.7B(ii) in the event that, as a result of any change after the Closing Date in
any applicable law, treaty or governmental rule, regulation or order, or any
change in the interpretation, administration or application thereof, such Lender
is no longer properly entitled to deliver forms, certificates or other evidence
at a subsequent date establishing the fact that such Lender is not subject to
withholding as described in subsection 2.7B(iii)(a) and such Lender complies
with subsection 2.7B(iii)(b).

(d) If a payment made to a Lender or the Administrative Agent under any Loan
Document would be subject to Tax imposed by FATCA if such Lender or the

 

54



--------------------------------------------------------------------------------

Administrative Agent were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Internal Revenue Code, as applicable), such Lender or the Administrative
Agent, as applicable, shall deliver to the Borrower and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender or the
Administrative Agent, as applicable, has complied with such Lender’s or the
Administrative Agent’s, as applicable, obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (d), “FATCA” shall include any amendments made to FATCA after the date of
this Credit Agreement.

(e) On or before the date US Bank (or any successor or replacement
Administrative Agent) becomes the Administrative Agent hereunder, it shall
deliver to the Borrower a copy of either (i) Internal Revenue Service Form W-9
(or any successor forms) or (ii) a U.S. branch withholding certificate on
Internal Revenue Service Form W-8IMY (or any successor forms) evidencing its
agreement with the Borrower to be treated as a United States person (as defined
in Section 7701(a)(30) of the Code) (with respect to amounts received on account
of any Lender) and Internal Revenue Service Form W-8ECI (or any successor forms)
(with respect to amounts received on its own account), with the effect that, in
either case, the Borrower will be entitled to make payments hereunder to the
Administrative Agent without withholding or deduction on account of U.S. federal
withholding Tax.

(iv) Each Lender that is a “United States person” as defined in section
7701(a)(30) of the Internal Revenue Code shall deliver to the Administrative
Agent for transmission to Borrower on or prior to the Closing Date (in the case
of each Lender listed on the signature pages hereof), or on the date of the
assignment agreement pursuant to which it becomes a Lender (in the case of such
other Lender), a statement signed by an authorized signatory of the Lender that
it is a United States person and, if necessary to avoid United States backup
withholding, a duly completed and signed Internal Revenue Service Form W-9 (or
successor form) establishing that the Lender is organized under the laws of the
United States or a subdivision thereof and is not subject to backup withholding.

(v) Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.

(vi) Borrower shall indemnify the Administrative Agent and each Lender, within
ten (10) days after demand therefor, for the full amount of any Taxes for which
Borrower would be required to provide a gross-up under subsection 2.7B(ii) (but
subject to the limitations provided therein) (including such Taxes imposed or
asserted on or attributable to amounts payable under this subsection) payable or
paid by the Administrative Agent or a Lender or required to be withheld or
deducted from a payment to the Administrative Agent or a Lender and any
reasonable out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

55



--------------------------------------------------------------------------------

(vii) Each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after demand therefor, for (i) any Taxes for which Borrower would be
required to provide a gross-up under subsection 2.7B(ii) attributable to such
Lender (but only to the extent that Borrower has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Borrower to do so), and (ii) any Taxes imposed on the overall net income of such
Lender and federal withholding Taxes arising under FATCA attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this clause (vii).

(viii) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this subsection 2.7B (including by the payment of additional amounts
pursuant to this subsection 2.7B), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this subsection 2.7B(viii) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection 2.7B(viii), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection 2.7B(viii) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

(ix) For purposes of subsections 2.7B(iii) and (iv) the term “Lender” includes
any L/C Issuer that has loaned money to, or is entitled to receive (directly or
indirectly) payments from, any Borrower.

C. Capital Adequacy Adjustment. Subject to the last sentence of this subsection
2.7C, if any Lender or L/C Issuer shall have determined that the adoption after
the date hereof of any law, rule or regulation (or any provision thereof)
regarding capital adequacy or liquidity requirements, or any change after the
date hereof therein or in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
applicable lending office) or L/C Issuer with any guideline, request or
directive regarding capital adequacy or liquidity requirements (whether or not
having the force of law) of

 

56



--------------------------------------------------------------------------------

any such Governmental Authority, central bank or comparable agency which is
first made after the date hereof, has or would have the effect of reducing the
rate of return on the capital of such Lender or L/C Issuer or any corporation
controlling such Lender or L/C Issuer as a consequence of, or with reference to,
such Lender’s or L/C Issuer’s Loans or Commitments or Letters of Credit or
participations therein, as applicable, or other obligations hereunder with
respect to the Loans or the Letters of Credit to a level below that which such
Lender, such L/C Issuer or such controlling corporation could have achieved but
for such adoption, effectiveness, phase-in, applicability, change or compliance
(taking into consideration the policies of such Lender, such L/C Issuer or such
controlling corporation with regard to capital adequacy or liquidity
maintained), then from time to time, within ten (10) Business Days after receipt
by Borrower from such Lender or such L/C Issuer of the statement referred to in
the next sentence, Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender, such L/C Issuer or such controlling
corporation on an after-tax basis for such reduction. Such Lender or such L/C
Issuer shall deliver to Borrower (with a copy to Administrative Agent) a written
statement, setting forth in reasonable detail the basis of the calculation of
such additional amounts, which statement shall be presumptively correct absent
manifest error. Notwithstanding anything herein to the contrary, all requests,
rules, guidelines or directives (x) in connection with the Dodd-Frank Wall
Street Reform and Consumer Protection Act or (y) promulgated by the Bank for
International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority) or the United
States financial regulatory authorities shall be deemed to be a change in law
giving rise to obligation by the Borrower under this subsection 2.7C to
compensate any applicable Lender as described herein, in each case of clauses
(x) and (y), regardless of the date enacted, adopted, issued, promulgated or
implemented, or compliance by any Lender or applicable lending office or the L/C
Issuer with any request or directive (whether or not having the force of law) of
any such authority, central bank or comparable agency.

 

2.8 Obligation of Lenders and L/C Issuer to Mitigate.

Each Lender and L/C Issuer agrees that, as promptly as practicable after the
officer of such Lender or L/C Issuer responsible for administering the Loans or
Letters of Credit of such Lender or L/C Issuer, as the case may be, becomes
aware of the occurrence of an event or the existence of a condition that would
cause such Lender to become an Affected Lender or that would entitle such Lender
or L/C Issuer to receive payments under subsection 2.6C, subsection 2.7 or
subsection 3.6, it will, to the extent not inconsistent with any applicable
legal or regulatory restrictions, use reasonable efforts (i) to make, issue,
fund or maintain the Commitments of such Lender or L/C Issuer or the affected
Loans or Letters of Credit of such Lender or L/C Issuer through another lending
or letter of credit office of such Lender or L/C Issuer, or (ii) take such other
measures as such Lender or L/C Issuer may deem reasonable, if as a result
thereof the circumstances which would cause such Lender to be an Affected Lender
would cease to exist or the additional amounts which would otherwise be required
to be paid to such Lender pursuant to subsection 2.7 or subsection 3.6 would be
materially reduced and if, as determined by such Lender or L/C Issuer in its
sole discretion, the making, issuing, funding or maintaining of such Commitments
or Loans or Letters of Credit through such other lending or letter of credit
office or in accordance with such other measures, as the case may be, would not
otherwise materially adversely affect such Commitments or Loans or Letters of
Credit or the interests of such Lender or L/C Issuer; provided that such Lender
or L/C Issuer will not be obligated to utilize such other lending or letter of
credit office pursuant to this subsection 2.8 unless Borrower agrees to pay all
incremental expenses reasonably incurred by such Lender or L/C Issuer as a
result of utilizing such other lending or letter of credit office as described
in clause (i) above. A certificate as to the amount of any such expenses payable
by Borrower pursuant to this subsection 2.8 (setting forth in reasonable detail
the basis for requesting such amount) submitted by such Lender or L/C Issuer to
Borrower (with a copy to Administrative Agent) shall be presumptively correct
absent manifest error.

 

57



--------------------------------------------------------------------------------

2.9 Affected Lenders; Replacement of a Lender.

A. Affected Lenders. If Borrower is obligated to pay to any Lender any
additional amount under subsections 2.6 (other than subsection 2.6D), 2.7 or 3.6
hereof, Borrower may, if no Event of Default or Potential Event of Default then
exists, replace such Lender with one or more assignees reasonably acceptable to
Administrative Agent, and such Lender hereby agrees to be so replaced subject to
the following:

(i) The obligations of Borrower hereunder to the Lender to be replaced
(including such increased or additional costs incurred by such Lender through
the date such Lender is replaced hereunder) shall be paid in full to such Lender
concurrently with such replacement;

(ii) Each replacement Lender shall be a bank or other financial institution that
is not subject to such increased costs which caused Borrower’s election to
replace any Lender hereunder, and each such replacement Lender shall execute and
deliver to Administrative Agent such documentation satisfactory to
Administrative Agent pursuant to which such replacement Lender is to become a
party hereto, with a commitment equal (in the aggregate, if applicable) to that
of the Lender being replaced and shall make Loans in the aggregate principal
amount equal (in the aggregate, if applicable) to the aggregate outstanding
principal amount of the Loans of the Lender being replaced;

(iii) Upon such execution of such documents referred to in clause (ii) and
repayment of the amount referred to in clause (i), each replacement Lender shall
be a “Lender” with a commitment as specified hereinabove and the Lender being
replaced shall cease to be a “Lender” hereunder, except with respect to such
provisions under this Agreement, which expressly survive the termination of this
Agreement as to such replaced Lender;

(iv) Administrative Agent shall reasonably cooperate in effectuating the
replacement of any Lender under this subsection 2.9, but at no time shall
Administrative Agent be obligated to initiate any such replacement;

(v) Any Lender replaced under this subsection 2.9 shall be replaced at
Borrower’s sole cost and expense; and

(vi) If Borrower proposes to replace any Lender pursuant to this subsection 2.9
because the Lender seeks reimbursement under subsection 2.6, 2.7 or 3.6, then it
must also replace any other Lender who seeks similar or greater levels of
reimbursement (as a percentage of such Lender’s commitment) under such
subsections; provided however that if the amount of the commitment any
replacement Lender is willing to commit to does not exceed the aggregate of the
commitments of each such Lender seeking such reimbursement, the commitment of
each such Lender seeking reimbursement shall be reduced pro rata to the extent
of the commitment of such replacement Lender.

B. Other Replacement of a Lender. If a Lender becomes a Non-Funding Lender or an
Impacted Lender or a Lender (a “Non-Consenting Lender”) refuses to consent to an
amendment or modification of this Agreement that, pursuant to subsection 10.6,
requires consent of one hundred percent (100%) of the Lenders or one hundred
percent (100%) of the Lenders with Obligations directly affected or a Lender
becomes an Affected Lender (any such Lender, a “Subject Lender”), so long as
(i) no Event of Default shall have occurred and be continuing and Borrower has
obtained a commitment from another Lender or an Eligible Assignee to purchase at
par the Subject Lender’s Loans and assume the Subject Lender’s Commitments and
all other obligations of the Subject Lender hereunder, (ii) such Lender is not

 

58



--------------------------------------------------------------------------------

the L/C Issuer with respect to any Letters of Credit outstanding (unless all
such Letters of Credit are terminated or arrangements acceptable to such L/C
Issuer (such as a “back-to-back” letter of credit) are made) and (iii), if
applicable, the Subject Lender is unwilling to remedy its default upon ten
(10) days’ prior written notice to the Subject Lender and Administrative Agent,
Borrower may require the Subject Lender to assign all (but not less than all) of
its Loans and Commitments to such other Lender, Lenders, Eligible Assignee or
Eligible Assignees pursuant to the provisions of subsection 10.1B; provided
that, prior to or concurrently with such replacement, (1) the Subject Lender
shall have received payment in full of all principal, interest, fees and other
amounts (including all amounts under subsections 2.6D, 2.7, 2.8 and/or 3.6 (if
applicable)) through such date of replacement and a release from its obligations
under the Loan Documents, (2) the processing fee required to be paid by
subsection 10.1B(i) shall have been paid to Administrative Agent, (3) all of the
requirements for such assignment contained in subsection 10.1B, including,
without limitation, the consent of Administrative Agent and each L/C Issuer (if
required) and the receipt by Administrative Agent of an executed Assignment
Agreement and other supporting documents, have been fulfilled, and (4) in the
event such Subject Lender is a Non-Consenting Lender, each assignee shall
consent, at the time of such assignment, to each matter in respect of which such
Subject Lender was a Non-Consenting Lender and Borrower also requires each other
Subject Lender that is a Non-Consenting Lender to assign its Loans and
Commitments. Notwithstanding anything herein to the contrary, with respect to a
Lender that is a Non-Funding Lender or an Impacted Lender, the Administrative
Agent may, but shall not be obligated to, obtain a substitute lender (which
shall be another Lender or an Eligible Assignee) and execute an Assignment on
behalf of such Non-Funding Lender or Impacted Lender at any time with three
Business Days’ prior notice to such Non-Funding Lender or Impacted Lender
(unless notice is not practicable under the circumstances) and cause such
Lender’s Loans and Commitments to be sold and assigned, in whole or in part, at
par.

 

2.10 Guaranties of and Security for the Obligations.

A. Holdings, Borrower and Borrower’s Subsidiaries. To the extent set forth in
the Security Documents and Guaranty, (i) Holdings and each Subsidiary of
Borrower other than any Excluded Subsidiary shall guaranty the Obligations of
Borrower pursuant to the Guaranty and (ii) to secure the full performance of the
Obligations, each Credit Party shall grant, subject to the limitation set forth
in subsection 2.10B(ii), to Administrative Agent on behalf and for the ratable
benefit of the Secured Parties, a duly perfected First Priority Lien (except as
otherwise expressly provided) on all of the personal property of such Credit
Party, including Equity Securities, to the extent contemplated by the Security
Documents.

B. Further Assurances; Additional Security.

(i) Borrower shall, and shall cause each other Credit Party to, from time to
time, promptly execute and deliver to Administrative Agent on behalf of Lenders,
such additional Security Documents, statements, documents, agreements and
reports as it may from time to time reasonably request to evidence, perfect
convey, grant, assign, transfer, preserve, protect, confirm or otherwise
implement or assure the security for repayment of the Obligations; provided that
no Credit Party shall be required to provide any different type of Collateral
from that contemplated for such by the Security Documents to which it is a party
as of the Closing Date. Borrower shall, and shall cause each other Credit Party
to, from time to time, promptly take such additional actions as the
Administrative Agent may reasonably require from time to time in order to carry
out more effectively the purposes of the Security Documents.

(ii) Notwithstanding anything herein to the contrary, to the extent this
Agreement or any other Loan Document purports to require any Credit Party to
grant to Administrative Agent, on behalf and for the ratable benefit of the
Secured Parties, a security interest in the FCC Licenses

 

59



--------------------------------------------------------------------------------

of such Credit Party, Administrative Agent, on behalf and for the ratable
benefit of the Secured Parties, shall only have a security interest in such
licenses at such times and to the extent that a security interest in such
licenses is permitted under applicable law. Notwithstanding anything to the
contrary set forth herein, Administrative Agent, on behalf of the Secured
Parties, agrees that to the extent prior FCC approval is required pursuant to
the Communications Act for (a) the operation and effectiveness of any grant,
right or remedy hereunder or under any Loan Document or (b) taking any action
that may be taken by Administrative Agent hereunder or under any Loan Document,
such grant, right, remedy or actions will be subject to such prior FCC approval
having been obtained by or in favor of Administrative Agent, on behalf and for
the ratable benefit of the Secured Parties. Borrower agrees that, during the
continuance of an Event of Default and at Administrative Agent’s request,
Borrower shall promptly file, or cause to be filed, such applications for
approval and shall take all other and further actions required by the
Administrative Agent, on behalf and for the ratable benefit of the Secured
Parties, to obtain such FCC approvals or consents as are necessary to transfer
ownership and control to Administrative Agent or trustee or other fiduciary
acting in lieu of Administrative Agent in order to ensure compliance with the
Communications Act, on behalf and for the ratable benefit of the Secured
Parties, or their successors or assigns, of the FCC Licenses held by it.

 

2.11 Incremental Term Loans.

A. Borrower may, by written notice to the Administrative Agent from time to
time, request Incremental Term Loan Commitments in an amount not to exceed the
Incremental Term Loan Amount from one or more Incremental Term Loan Lenders,
each of which must be (i) an existing Lender, (ii) any Affiliate or Approved
Fund of any existing Lender or (iii) any other Person acceptable (which
acceptance shall not be unreasonably withheld or delayed) to the Administrative
Agent. Such notice shall set forth (i) the amount of the Incremental Term Loan
Commitments being requested (which shall be in minimum increments of $1,000,000
and a minimum amount of $5,000,000 or such lesser amount equal to the remaining
Incremental Term Loan Amount), (ii) the date on which such Incremental Term Loan
Commitments are requested to become effective (which shall not be less than
15 Business Days nor more than 60 days after the date of such notice), and
(iii) whether such Incremental Term Loan Commitments are commitments to make
additional Term Loans or commitments to make term loans with terms different
from the Term Loans (“Other Term Loans”).

B. Borrower will first seek Incremental Term Loan Commitments from existing
Lenders (each of which shall be entitled to agree or decline to participate in
its sole discretion) and, if additional commitments are needed, from additional
banks, financial institutions and other institutional lenders who will become
Incremental Term Loan Lenders in connection therewith. Borrower and each
Incremental Term Loan Lender shall execute and deliver to the Administrative
Agent an Incremental Term Loan Assumption Agreement and such other documentation
as the Administrative Agent shall reasonably specify to evidence the Incremental
Term Loan Commitment of each Incremental Term Loan Lender. The terms and
provisions of the Incremental Term Loans shall be identical to those of the Term
Loans except as otherwise set forth herein. Without the prior written consent of
the Requisite Lenders, (i) the final maturity date of any Other Term Loans shall
be no earlier than the Term Loan Maturity Date for all existing Term Loans,
(ii) the average life to maturity of the Other Term Loans shall be no shorter
than the average life to maturity of all existing Term Loans and (iii) if the
initial yield on such Other Term Loans (as determined by the Administrative
Agent to be equal to the sum of (x) the margin above the LIBOR Rate on such
Other Term Loans and (y) if such Other Term Loans are initially made at a
discount or the Lenders making the same receive a fee directly or indirectly
from Holdings, Borrower or any Subsidiary for doing so (excluding arrangement,
structuring and underwriting fees; the amount of such discount or fee, expressed
as a percentage of the Other Term Loans, being referred to herein as “OID”), the
amount of such OID divided by the lesser of (A) the average life to maturity of
such Other Term

 

60



--------------------------------------------------------------------------------

Loans and (B) four) exceeds the Applicable Margin then in effect for LIBOR Rate
Term Loans by more than 50 basis points (the amount of such excess above 50
basis points being referred to herein as the “Yield Differential”), then the
Applicable Margin then in effect for Term Loans shall automatically be increased
by the Yield Differential, effective upon the making of the Other Term Loans.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Incremental Term Loan Assumption Agreement. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Incremental
Term Loan Assumption Agreement, this Agreement shall be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Incremental Term Loan Commitment and the Incremental Term Loans evidenced
thereby and the Administrative Agent and Borrower may revise this Agreement to
evidence such amendments.

C. Notwithstanding the foregoing, no Incremental Term Loan Commitment shall
become effective under this subsection 2.11 unless (i) on the date of such
effectiveness, the conditions set forth in subsection 4.3B shall be satisfied
and the Administrative Agent shall have received an Officer’s Certificate of
Borrower to that effect dated such date, (ii) except as otherwise specified in
the applicable Incremental Term Loan Assumption Agreement, the Administrative
Agent shall have received legal opinions, board resolutions and other closing
certificates reasonably requested by the Administrative Agent and consistent
with those delivered on the Closing Date under subsection 4.1, and (iii) after
giving effect to such Incremental Term Loan Commitment and the Incremental Term
Loans to be made thereunder and the application of the proceeds therefrom,
Borrower’s Consolidated Total Debt Ratio calculated on a Pro Forma Basis as of
the last day of the last Fiscal Quarter for which financial statements are
required to be delivered hereunder would not exceed the lesser of:
(x) 4:00:1:00, and (y) the maximum Consolidated Total Debt Ratio then applicable
pursuant to subsection 7.6B.

D. Each of the parties hereto hereby agrees that the Administrative Agent may,
in consultation with Borrower, take any and all action as may be reasonably
necessary to ensure that all Incremental Term Loans (other than Other Term
Loans), when originally made, are included in each outstanding Term Loan on a
pro rata basis. This may be accomplished by requiring each outstanding LIBOR
Rate Term Loans to be converted into a Base Rate Term Loan on the date of each
Incremental Term Loan, or by allocating a portion of each Incremental Term Loan
to each outstanding LIBOR Rate Term Loan on a pro rata basis. Any conversion of
LIBOR Term Loans to Base Rate Term Loans required by the preceding sentence
shall be subject to subsection 2.6D. If any Incremental Term Loan is to be
allocated to an existing Interest Period for a LIBOR Rate Term Loan, then the
interest rate thereon for such Interest Period and the other economic
consequences thereof shall be as set forth in the applicable Incremental Term
Loan Assumption Agreement. In addition, to the extent any Incremental Term Loans
are not Other Term Loans, the scheduled amortization payments under
subsection 2.4A(i) required to be made after the making of such Incremental Term
Loans shall be ratably increased by the aggregate principal amount of such
Incremental Term Loans and shall be further increased for all Lenders on a pro
rata basis to the extent necessary to avoid any reduction in the amortization
payments to which the Term Loan Lenders were entitled before such recalculation.

 

  2.12 Extension of Loans and Commitments.

A. Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Term Lenders of Term Loans with a like Term Loan Maturity Date,
all Incremental Term Loan Lenders of Incremental Term Loans with a like
Incremental Term Loan Maturity Date, and all Revolving Lenders with Revolving
Loan Commitments with a like Revolving Loan Commitment Termination Date, in each
case on a pro rata basis (based on the aggregate outstanding principal amount of
the respective Loans or the aggregate amount of the Commitments with the same
Term Loan Maturity Date or Revolving Loan Commitment Termination Date, as the
case may be) and

 

61



--------------------------------------------------------------------------------

on the same terms to each such Lender, the Borrower may from time to time offer
to extend the maturity date for any Term Loans, Incremental Term Loans or
Revolving Loan Commitments and otherwise modify the terms of such Loans and/or
Commitments pursuant to the terms of the relevant Extension Offer (including by
increasing the interest rate or fees payable in respect of such Loans and/or
Commitments (and related outstandings) and/or modifying the amortization
schedule in respect of such Lender’s Loans) (each, an “Extension”, and each
group of Loans or Commitments, as applicable, in each case as so extended, as
well as the original Loans and Commitments (in each case not so extended), being
a tranche; any Extended Term Loans shall constitute a separate tranche of Term
Loans from the tranche of Term Loans from which they were converted, and any
Extended Revolving Loan Commitments shall constitute a separate tranche of
Revolving Loan Commitments from the tranche of Revolving Loan Commitments from
which they were converted), so long as the following terms are satisfied:

(i) no Default or Event of Default shall have occurred and be continuing at the
time an Extension Offer is delivered to the Lenders or at the time of the
Extension;

(ii) except as to interest rates, fees and final maturity (which shall, subject
to the requirements of this subsection 2.12, be determined by Borrower and set
forth in the relevant Extension Offer), the Revolving Loan Commitment of any
Revolving Lender (an “Extending Revolving Lender”) extended pursuant to an
Extension (an “Extended Revolving Loan Commitment”), and the related
outstandings, shall be a Revolving Loan Commitment (or related outstandings, as
the case may be) with the same terms as the original Revolving Loan Commitments
(and related outstandings); provided that (x) subject to the provisions of
subsection 3.7 to the extent dealing with Letters of Credit which mature or
expire after a Revolving Loan Commitment Termination Date when there exist
Extended Revolving Loan Commitments with a later Revolving Loan Commitment
Termination Date, all Letters of Credit shall be participated in on a pro rata
basis by all Lenders with Revolving Loan Commitments in accordance with their
pro rata share of the aggregate Revolving Loan Commitment (and except as
provided in subsection 3.7, without giving effect to changes thereto on an
earlier Revolving Loan Commitment Termination Date with respect to Letters of
Credit theretofore incurred or issued) and all borrowings under Revolving Loan
Commitments and repayments thereunder shall be made on a pro rata basis (except
for (A) payments of interest and fees at different rates on Extended Revolving
Loan Commitments (and related outstandings) and (B) repayments required upon the
Revolving Loan Commitment Termination Date for the non-extending Revolving Loan
Commitments) and (y) at no time shall there be Revolving Loan Commitments
hereunder (including Extended Revolving Loan Commitments and any original
Revolving Loan Commitments) which have more than three different Revolving Loan
Commitment Termination Dates;

(iii) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to the succeeding clauses (iv), (v) and (vi), be determined by
the Borrower and set forth in the relevant Extension Offer), the Term Loans of
any Term Lender (an “Extending Term Lender”) extended pursuant to any Extension
(“Extended Term Loans”) shall have the same terms as the tranche of Term Loans
subject to such Extension Offer;

(iv) the final maturity date for any Extended Term Loans shall be no earlier
than the then latest Term Loan Maturity Date hereunder and the amortization
schedule applicable to such Extended Term Loans pursuant to subsection 2.4A for
periods prior to the applicable Term Loan Maturity Date may not be increased;

 

62



--------------------------------------------------------------------------------

(v) the average life to maturity of any Extended Term Loans shall be no shorter
than the remaining average life to maturity of the Term Loans extended thereby;

(vi) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer;

(vii) if the aggregate principal amount of applicable Term Loans (calculated on
the face amount thereof) or Revolving Loan Commitments, as the case may be, in
respect of which applicable Term Lenders or Revolving Lenders, as the case may
be, shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of applicable Term Loans or Revolving Loan
Commitments, as the case may be, offered to be extended by the Borrower pursuant
to such Extension Offer, then the applicable Term Loans or Revolving Loans, as
the case may be, of the applicable Term Lenders or Revolving Lenders, as the
case may be, shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Term Lenders or Revolving Lenders, as the case may be,
have accepted such Extension Offer;

(viii) all documentation in respect of such Extension shall be consistent with
the foregoing;

(ix) the Extension shall not become effective unless (i) on the date of such
effectiveness, the conditions set forth in subsection 4.3B shall be satisfied
and the Administrative Agent shall have received an Officer’s Certificate of
Borrower to that effect dated such date and (ii) except as otherwise specified
in the applicable Extension Amendment, the Administrative Agent shall have
received legal opinions, board resolutions and other closing certificates
reasonably requested by the Administrative Agent and consistent with those
delivered on the Closing Date under subsection 4.1;

(x) any applicable Minimum Extension Condition (as defined below) shall be
satisfied unless waived by the Borrower; and

(xi) the Minimum Tranche Amount (as defined below) shall be satisfied unless
waived by the Administrative Agent.

B. With respect to all Extensions consummated by the Borrower pursuant to this
subsection 2.12, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of subsection 2.4B and (ii) no Extension
Offer is required to be in any minimum amount or any minimum increment; provided
that (A) the Borrower may at its election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in Borrower’s
sole discretion and may be waived by Borrower) of Term Loans or Revolving Loan
Commitments (as applicable) of any or all applicable tranches be tendered and
(B) no tranche of Extended Loans shall be in an amount of less than $25,000,000
(the “Minimum Tranche Amount”), unless such Minimum Tranche Amount is waived by
the Administrative Agent. Subject to compliance with the terms of this
subsection 2.12, the Administrative Agent,

 

63



--------------------------------------------------------------------------------

the L/C Issuer and the Lenders hereby consent to the Extensions and the other
transactions contemplated by this subsection 2.12 (including, for the avoidance
of doubt, payment of any interest, fees or premium in respect of any Extended
Term Loans and/or Extended Revolving Loan Commitments on such terms as may be
set forth in the relevant Extension Offer) and hereby waive the requirements of
any provision of this Agreement (including, without limitation, subsections 2.4,
10.5 and 10.6) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this subsection 2.12.

C. Notwithstanding anything to the contrary set forth herein, no consent of any
Lender, the L/C Issuer or the Administrative Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to one or more of its Term Loans or Revolving Loan
Commitments (or a portion thereof); provided that the consent of the L/C Issuer
shall be required to effect an Extension of Revolving Loan Commitments. All
Extended Term Loans, Extended Revolving Loan Commitments and all obligations in
respect thereof shall be Obligations under this Agreement and the other Loan
Documents that are secured by all or a portion of the Collateral on a pari passu
or junior lien basis with all other applicable Obligations under this Agreement
and the other Loan Documents. The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of Revolving Loan Commitments or Term Loans
so extended and such technical amendments as may be necessary or appropriate in
the reasonable opinion of the Administrative Agent and the Borrower in
connection with the establishment of such new tranches or subtranches, in each
case on terms consistent with this subsection 2.12.

D. In connection with any Extension, the Borrower shall provide the
Administrative Agent at least fifteen (15) Business Days (or such shorter period
as may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this subsection 2.12.

E. Notwithstanding anything to the contrary contained herein, no Lender shall be
required to accept an Extension Offer.

 

Section 3. LETTERS OF CREDIT

 

3.1 Issuance of Letters of Credit and Lenders’ Purchase of Participations
Therein.

A. Letters of Credit. In addition to Borrower requesting that Revolving Lenders
make Revolving Loans pursuant to subsection 2.1A(ii), Borrower may request, in
accordance with the provisions of this subsection 3.1, from time to time during
the period from the Closing Date to but excluding the latest Revolving Loan
Commitment Termination Date, that an L/C Issuer issue Letters of Credit for the
account of Borrower. Subject to the terms and conditions of this Agreement and
in reliance upon the representations and warranties of Borrower herein set
forth, such L/C Issuer may, but (except as provided in subsection 3.1B(ii))
shall not be obligated to, issue such Letters of Credit in accordance with the
provisions of this subsection 3.1; provided that Borrower shall not request such
L/C Issuer issue (and L/C Issuer shall not issue):

(i) any Letter of Credit if, after giving effect to such issuance, the Total
Utilization of Revolving Loan Commitments would exceed the Revolving Loan
Commitments then in effect;

 

64



--------------------------------------------------------------------------------

(ii) any Letter of Credit if, after giving effect to such issuance, the Letter
of Credit Usage would exceed Five Million Dollars ($5,000,000);

(iii) any Letter of Credit having an expiration date later than the earlier of
(a) (30) days prior to November 30, 2020, and (b) the date which is one year
from the date of issuance of such standby Letter of Credit; provided that the
immediately preceding clause (b) shall not prevent such L/C Issuer from agreeing
that a Letter of Credit will automatically be extended for one or more
successive periods not to exceed one year each unless such L/C Issuer elects not
to extend for any such additional period; and provided, further that such L/C
Issuer shall give notice that it will not extend such Letter of Credit if it has
knowledge that an Event of Default has occurred and is continuing (and has not
been waived in accordance with subsection 10.6) at the time such L/C Issuer must
elect whether or not to allow such extension;

(iv) any Letter of Credit after the latest Revolving Loan Commitment Termination
Date; or

(v) any Letter of Credit denominated in a currency other than Dollars.

B. Mechanics of Issuance.

(i) Notice of Issuance. Whenever Borrower desires the issuance of a Letter of
Credit, it shall deliver to the relevant L/C Issuer and the Administrative Agent
a Notice of Issuance of Letter of Credit substantially in the form of Exhibit
III annexed hereto no later than 12:00 Noon (New York time) at least three
(3) Business Days, or such shorter period as may be agreed to by such L/C Issuer
in any particular instance, in advance of the proposed date of issuance. The
Notice of Issuance of Letter of Credit shall specify (a) the proposed date of
issuance (which shall be a Business Day), (b) the face amount of the Letter of
Credit, (c) the expiration date of the Letter of Credit, (d) the name and
address of the beneficiary, and (e) the verbatim text of the proposed Letter of
Credit or the proposed terms and conditions thereof, including a precise
description of any documents and the verbatim text of any certificates to be
presented by the beneficiary which, if presented by the beneficiary prior to the
expiration date of the Letter of Credit, would require an L/C Issuer to make
payment under the Letter of Credit; provided that an L/C Issuer, in its
reasonable discretion, may require changes in the text of the proposed Letter of
Credit or any such documents or certificates; and provided, further that no
Letter of Credit shall require payment against a conforming draft to be made
thereunder on the same Business Day (under the laws of the jurisdiction in which
the office of the applicable L/C Issuer to which such draft is required to be
presented is located) that such draft is presented if such presentation is made
after 12:00 Noon (New York time) on such Business Day.

Borrower shall notify the applicable L/C Issuer prior to the issuance of any
Letter of Credit in the event that any of the matters to which Borrower is
required to certify in the applicable Notice of Issuance of Letter of Credit is
no longer true and correct as of the proposed date of issuance of such Letter of
Credit, and upon the issuance of any Letter of Credit Borrower shall be deemed
to have re-certified, as of the date of such issuance, as to the matters to
which Borrower is required to certify in the applicable Notice of Issuance of
Letter of Credit.

U.S. Bank as an L/C Issuer may elect only to issue Letters of Credit in its own
name and may only issue Letters of Credit to the extent permitted by applicable
law, and such Letters of Credit may not be acceptable by certain beneficiaries
such as insurance companies.

 

65



--------------------------------------------------------------------------------

(ii) Issuance of Letter of Credit. Upon satisfaction or waiver (in accordance
with subsection 10.6) of the conditions set forth in subsection 4.4, the
relevant L/C Issuer shall issue the requested Letter of Credit in accordance
with such L/C Issuer’s standard operating procedures.

(iii) Notification to Administrative Agent. Upon the issuance of any Letter of
Credit, the applicable L/C Issuer shall within five (5) Business Days notify the
Administrative Agent of such issuance, which notice shall be accompanied by a
copy of such Letter of Credit. In connection with such notice, Administrative
Agent shall notify each Lender of the amount of such Lender’s respective
participation in such Letter of Credit, determined in accordance with subsection
3.1C.

(iv) Reports to Administrative Agent. Within seven (7) days after the end of
each calendar month ending after the Closing Date, so long as any Letter of
Credit shall have been outstanding during such calendar quarter, each L/C Issuer
shall deliver to the Administrative Agent a report setting forth the average for
such calendar month of the daily maximum amount available to be drawn under the
Letters of Credit issued by such L/C Issuer that were outstanding during such
calendar month.

Notwithstanding anything else to the contrary herein, if any Lender is a
Non-Funding Lender or Impacted Lender, no L/C Issuer shall be obligated to issue
any Letter of Credit unless (i) the Non-Funding Lender or Impacted Lender has
been replaced in accordance with subsection 2.9 or subsection 10.1, (ii) the
portion of Letter of Credit Usage attributable to such Non-Funding Lender or
Impacted Lender has been cash collateralized, (iii) the Revolving Loan
Commitments of the other Revolving Lenders have been increased by an amount
sufficient to satisfy the Administrative Agent that all future draws on the
Letters of Credit will be covered by all Revolving Lenders that are not
Non-Funding Lenders or Impacted Lenders, or (iv) the portion of Letter of Credit
Usage attributable to such Non-Funding Lender or Impacted Lender has been
reallocated to other Revolving Lenders in a manner consistent with
subsection 2.1D(d)(ii).

C. Purchase of Participations in Letters of Credit. Immediately upon the
issuance of each Letter of Credit, each Revolving Lender shall be deemed to, and
hereby agrees to, have irrevocably purchased from the applicable L/C Issuer a
participation in such Letter of Credit and drawings thereunder in an amount
equal to such Revolving Lender’s Pro Rata Share of the maximum amount which is
or at any time may become available to be drawn thereunder.

 

3.2 Letter of Credit Fees.

Borrower agrees to pay the following amounts with respect to Letters of Credit
issued hereunder:

(i) (a) a fronting fee, payable directly to each L/C Issuer for its own account,
in an amount separately agreed upon by such L/C Issuer and Borrower and (b) a
letter of credit fee, payable to Administrative Agent for the account of
Lenders, equal to the product of (X) an annual rate equal to the Applicable
Margin for LIBOR Rate Loans in effect at such time and (Y) daily maximum amount
available to be drawn under such Letter of Credit, in each case payable in
arrears on and to (but excluding) each March 31, June 30, September 30 and
December 31 of each year and computed on the basis of a 360-day year for the
actual number of days elapsed; provided, however, that the fee payable under
this clause (b) shall be increased by 2% per annum and shall be payable, in
addition to be payable on any date it is otherwise required to be paid
hereunder, on demand effective immediately upon (x) the occurrence of any Event
of Default

 

66



--------------------------------------------------------------------------------

under subsections 8.6 or 8.7 or (y) the delivery of a notice by the
Administrative Agent or the Requisite Lenders to Borrower during the continuance
of any other Event of Default and, in each case, for as long as such Event of
Default shall be continuing.

(ii) with respect to the issuance, amendment or transfer of each Letter of
Credit and each payment of a drawing made thereunder (without duplication of the
fees payable under clause (i) above), documentary and processing charges payable
directly to the relevant L/C Issuer for its own account in accordance with such
L/C Issuer’s standard schedule for such charges in effect at the time of such
issuance, amendment, transfer or payment, as the case may be.

Promptly upon receipt by Administrative Agent of any amount described in clause
(i)(b) of this subsection 3.2, Administrative Agent shall distribute to each
Lender its Pro Rata Share of such amount.

 

3.3 Drawings and Reimbursement of Amounts Drawn Under Letters of Credit.

A. Responsibility of L/C Issuer With Respect to Drawings. In determining whether
to honor any drawing under any Letter of Credit by the beneficiary thereof, an
L/C Issuer shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit.

B. Reimbursement by Borrower of Amounts Drawn Under Letters of Credit. In the
event an L/C Issuer has determined to honor a drawing under a Letter of Credit
issued by it, such L/C Issuer shall immediately notify Borrower and Borrower
shall reimburse such L/C Issuer on or before the Business Day immediately
following the date on which such drawing is honored (the “Reimbursement Date”)
in an amount in Dollars and in same day funds equal to the amount of such
drawing; provided that, anything contained in this Agreement to the contrary
notwithstanding, (i) unless Borrower shall have notified such L/C Issuer prior
to 12:00 Noon (New York time) on the date of such drawing that Borrower intends
to reimburse such L/C Issuer for the amount of such drawing with funds other
than the proceeds of Revolving Loans, Borrower shall be deemed to have given a
timely Notice of Borrowing to Administrative Agent requesting Revolving Lenders
to make Revolving Loans that are Base Rate Loans on the Reimbursement Date in an
amount in Dollars equal to the amount of such drawing and (ii) subject to
satisfaction or waiver of the conditions specified in subsection 4.4B, Revolving
Lenders shall, on the Reimbursement Date, make Revolving Loans that are Base
Rate Loans in the amount of such drawing, the proceeds of which shall be applied
directly by Administrative Agent to reimburse such L/C Issuer for the amount of
such drawing; and provided, further that if for any reason proceeds of Revolving
Loans are not received by such L/C Issuer on the Reimbursement Date in an amount
equal to the amount of such drawing, Borrower shall reimburse such L/C Issuer,
on demand, in an amount in same day funds equal to the excess of the amount of
such drawing over the aggregate amount of such Revolving Loans, if any, which
are so received. Nothing in this subsection 3.3B shall be deemed to relieve any
Revolving Lender from its obligation to make Revolving Loans on the terms and
conditions set forth in this Agreement, and Borrower shall retain any and all
rights it may have against any Revolving Lender resulting from the failure of
such Revolving Lender to make such Revolving Loans under this subsection 3.3B.

C. Payment by Revolving Lenders of Unreimbursed Drawings Under Letters of
Credit.

(i) Payment by Revolving Lenders. In the event that Borrower shall fail for any
reason to reimburse an L/C Issuer as provided in subsection 3.3B in an amount
equal to the amount of any drawing honored by such L/C Issuer under a Letter of
Credit issued by it, such L/C Issuer shall promptly notify each other Revolving
Lender of the unreimbursed amount of such drawing and of such other Revolving
Lender’s respective participation therein based on such

 

67



--------------------------------------------------------------------------------

Lender’s Pro Rata Share. Each Revolving Lender shall make available to the
Administrative Agent for the account of such L/C Issuer an amount equal to its
respective participation, in Dollars and in same day funds, not later than 12:00
Noon (New York time) on the first Business Day (under the laws of the
jurisdiction in which such office of such L/C Issuer is located) after the date
notified by such L/C Issuer. In the event that any Revolving Lender fails to
make available to the Administrative Agent for the account of such L/C Issuer on
such Business Day the amount of such Revolving Lender’s participation in such
Letter of Credit as provided in this subsection 3.3C, such L/C Issuer shall be
entitled to recover such amount on demand from such Revolving Lender together
with interest thereon at the rate customarily used by such L/C Issuer for the
correction of errors among banks for three (3) Business Days and thereafter at
the Base Rate. Nothing in this subsection 3.3C shall be deemed to prejudice the
right of any Revolving Lender to recover from such L/C Issuer any amounts made
available by such Revolving Lender to the L/C Issuer pursuant to this subsection
3.3C in the event that it is determined by the final judgment of a court of
competent jurisdiction that the payment with respect to a Letter of Credit by
such L/C Issuer in respect of which payment was made by such Revolving Lender
constituted gross negligence or willful misconduct on the part of such L/C
Issuer.

(ii) Distribution to Revolving Lenders of Reimbursements Received From Borrower.
In the event an L/C Issuer shall have been reimbursed by other Revolving Lenders
pursuant to subsection 3.3C(i) for all or any portion of any drawing honored by
such L/C Issuer under a Letter of Credit issued by it, such L/C Issuer shall
distribute to the Administrative Agent for the account of each Revolving Lender
which has paid all amounts payable by it under subsection 3.3C(i) with respect
to such drawing such other Lender’s Pro Rata Share of all payments subsequently
received by such L/C Issuer from Borrower in reimbursement of such drawing when
such payments are received.

D. Interest on Amounts Drawn Under Letters of Credit.

(i) Payment of Interest by Borrower. Borrower agrees to pay to each L/C Issuer,
with respect to drawings made under any Letters of Credit issued by it, interest
on the amount paid by such L/C Issuer in respect of each such drawing from the
date of such drawing to but excluding the date such amount is reimbursed by
Borrower (including any such reimbursement out of the proceeds of Revolving
Loans pursuant to subsection 3.3B) at a rate equal to (a) for the period from
the date of such drawing to but excluding the Reimbursement Date, the rate then
in effect under this Agreement with respect to Revolving Loans that are Base
Rate Loans and (b) thereafter, a rate which is 2% per annum in excess of the
rate of interest otherwise payable under this Agreement with respect to
Revolving Loans that are Base Rate Loans. Interest payable pursuant to this
subsection 3.3D(i) shall be computed on the basis of a 365-day or 366-day year,
as the case may be, for the actual number of days elapsed in the period during
which it accrues and shall be payable on demand or, if no demand is made, on the
date on which the related drawing under a Letter of Credit is reimbursed in
full.

(ii) Distribution of Interest Payments by L/C Issuer. Promptly upon receipt by
an L/C Issuer of any payment of interest pursuant to subsection 3.3D(i) with
respect to a drawing under a Letter of Credit issued by it, (a) such L/C Issuer
shall distribute to the Administrative Agent for the account of each Revolving
Lender, out of the interest received by such L/C Issuer in respect of the period
from the date of such drawing to but excluding the date on which such L/C Issuer
is reimbursed for the amount of such drawing (including any such reimbursement
out of the proceeds of Revolving Loans pursuant to subsection 3.3B), the amount
that such other Revolving Lender would have been entitled to receive in respect
of the letter of credit fee that would have been payable in respect of such
Letter of Credit for such period pursuant to

 

68



--------------------------------------------------------------------------------

subsection 3.2 if no drawing had been made under such Letter of Credit, and
(b) in the event such L/C Issuer shall have been reimbursed by other Lenders
pursuant to subsection 3.3C(i) for all or any portion of such drawing, such L/C
Issuer shall distribute to each other Revolving Lender which has paid all
amounts payable by it under subsection 3.3C(i) with respect to such drawing such
other Revolving Lender’s Pro Rata Share of any interest received by such L/C
Issuer in respect of that portion of such drawing so reimbursed by other
Revolving Lenders for the period from the date on which such L/C Issuer was so
reimbursed by other Revolving Lenders to but excluding the date on which such
portion of such drawing is reimbursed by Borrower.

 

3.4 Obligations Absolute.

The obligation of Borrower to reimburse each L/C Issuer for drawings made under
the Letters of Credit issued by it and to repay any Revolving Loans made by
Lenders pursuant to subsection 3.3B and the obligations of Revolving Lenders
under subsection 3.3C(i) shall be unconditional and irrevocable and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following circumstances:

(i) any lack of validity or enforceability of any Letter of Credit;

(ii) the existence of any claim, set-off, defense or other right which Borrower
or any Revolving Lender may have at any time against a beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such transferee
may be acting), such L/C Issuer or other Lender or any other Person or, in the
case of a Lender, against Borrower, whether in connection with this Agreement,
the transactions contemplated herein or any unrelated transaction (including any
underlying transaction between Borrower or one of its Subsidiaries and the
beneficiary for which any Letter of Credit was procured);

(iii) any draft, demand, certificate or other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

(iv) payment by such L/C Issuer under any Letter of Credit against presentation
of a demand, draft or certificate or other document which does not comply with
the terms of such Letter of Credit;

(v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) of Borrower or any of its Subsidiaries;

(vi) any breach of this Agreement or any other Loan Document by any party
thereto;

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing; or

(viii) the fact that an Event of Default or a Potential Event of Default shall
have occurred and be continuing;

provided, in each case, that payment by the L/C Issuer under the applicable
Letter of Credit shall not have constituted gross negligence or willful
misconduct of the L/C Issuer under the circumstances in question (as determined
by a final judgment of a court of competent jurisdiction).

 

69



--------------------------------------------------------------------------------

3.5 Indemnification; Nature of L/C Issuer’s Duties.

A. Indemnification. In addition to amounts payable as provided in subsection
3.6, Borrower hereby agrees to protect, indemnify, pay and save harmless each
L/C Issuer from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel) which an L/C Issuer may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit by
such L/C Issuer, other than as a result of (a) the gross negligence or willful
misconduct of such L/C Issuer as determined by a final judgment of a court of
competent jurisdiction or (b) subject to the following clause (ii), the wrongful
dishonor by such L/C Issuer of a proper demand for payment made under any Letter
of Credit issued by it or (ii) the failure of such L/C Issuer to honor a drawing
under any such Letter of Credit as a result of any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto government or
Governmental Authority (all such acts or omissions herein called “Governmental
Acts”).

B. Nature of L/C Issuer’s Duties. As between Borrower and each L/C Issuer,
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit issued by an L/C Issuer by, the respective beneficiaries of
such Letters of Credit. In furtherance and not in limitation of the foregoing,
no L/C Issuer shall be responsible for: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) failure of the beneficiary of any such Letter of Credit to
comply fully with any conditions required in order to draw upon such Letter of
Credit; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (v) errors in interpretation of technical terms;
(vi) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any such Letter of Credit or of the proceeds
thereof; (vii) the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of any drawing under such Letter of Credit; or (viii) any
consequences arising from causes beyond the control of an L/C Issuer, including
any Governmental Acts, and none of the above shall affect or impair, or prevent
the vesting of, any of such L/C Issuer’s rights or powers hereunder.

In furtherance and extension and not in limitation of the specific provisions
set forth in the first paragraph of this subsection 3.5B, any action taken or
omitted by an L/C Issuer under or in connection with the Letters of Credit
issued by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith, shall not put such L/C Issuer under any resulting
liability to Borrower.

Notwithstanding anything to the contrary contained in this subsection 3.5,
Borrower shall retain any and all rights it may have against an L/C Issuer for
any liability arising out of the gross negligence or willful misconduct of such
L/C Issuer, as determined by a final judgment of a court of competent
jurisdiction.

 

3.6 Increased Costs Relating to Letters of Credit.

Subject to the last sentence of this subsection 3.6, in the event that the
Administrative Agent, any L/C Issuer or any Lender shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any change after the date hereof in any law,
treaty or governmental rule, regulation or order, or any change therein or in
the interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or Governmental Authority, in each case that
first becomes effective after the date hereof, or compliance by the
Administrative Agent, such L/C Issuer or Revolving Lender with any guideline,
request or directive first issued or made after the date hereof by any central
bank or other governmental or quasi-governmental authority (whether or not
having the force of law):

(i) subjects the Administrative Agent, any L/C Issuer or Revolving Lender (or
its applicable lending or letter of credit office) to any additional Tax (other
than any Tax on the overall net income of the Administrative Agent, such L/C
Issuer or Revolving Lender or any Tax indemnified by any Borrower pursuant to
subsection 2.7B) with respect to the issuing or maintaining of any Letters of
Credit or the purchasing or maintaining of any participations therein or any
other obligations or its deposits, reserves, other liabilities or capital
attributable thereto under this Section 3, whether directly or by such being
imposed on or suffered by such L/C Issuer (as determined by such L/C Issuer),

 

70



--------------------------------------------------------------------------------

(ii) imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, compulsory
loan, FDIC insurance or similar requirement in respect of any Letters of Credit
issued by such L/C Issuer or participations therein purchased by any Lender, or

(iii) imposes any other condition (other than with respect to a Tax matter) on
or affecting such L/C Issuer or Revolving Lender (or its applicable lending or
letter of credit office) regarding this Section 3 or any Letter of Credit or any
participation therein,

and the result of any of the foregoing is to increase the cost to the
Administrative Agent, such L/C Issuer or Revolving Lender of agreeing to issue,
issuing or maintaining any Letter of Credit or agreeing to purchase, purchasing
or maintaining any participation therein or to reduce any amount received or
receivable by the Administrative Agent, such L/C Issuer or Revolving Lender (or
its applicable lending or letter of credit office) with respect thereto; then,
in any case, Borrower shall pay (without duplication) to the Administrative
Agent, such L/C Issuer or Revolving Lender, as applicable, within ten
(10) Business Days after its receipt of the written statement referred to in the
next sentence, such additional amount or amounts as may be reasonably necessary
to compensate the Administrative Agent, such L/C Issuer or Revolving Lender for
any such increased cost or reduction in amounts received or receivable
hereunder. The Administrative Agent, such L/C Issuer or Revolving Lender shall
deliver to Borrower a written statement, setting forth in reasonable detail the
basis for calculating the additional amounts owed to the Administrative Agent,
such L/C Issuer or Revolving Lender under this subsection 3.6, which statement
shall be presumptively correct absent manifest error. Notwithstanding anything
herein to the contrary, all requests, rules, guidelines or directives (x) in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act or
(y) promulgated by the Bank for International Settlements, the Basel Committee
on Banking Regulations and Supervisory Practices (or any successor or similar
authority) or the United States financial regulatory authorities shall be deemed
to be a change in law giving rise to obligation by the Borrower under this
subsection 3.6 to compensate any applicable Lender as described herein, in each
case of clauses (x) and (y), regardless of the date enacted, adopted, issued,
promulgated or implemented, or compliance by the Administrative Agent, such L/C
Issuer or Revolving Lender (or its applicable lending or letter of credit
office) with any request or directive (whether or not having the force of law)
of any such authority, central bank or comparable agency.

 

3.7 Extensions.

If the maturity date in respect of any tranche of Revolving Loan Commitments
occurs prior to the expiration of any Letter of Credit, then (i) if one or more
other tranches of Revolving Loan Commitments in respect of which the maturity
date shall not have occurred are then in effect, such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Lenders to purchase participations therein and to
make Revolving Loans and payments in respect thereof

 

71



--------------------------------------------------------------------------------

pursuant to subsection 3.3C under (and ratably participated in by Revolving
Lenders pursuant to) the Revolving Loan Commitments in respect of such
non-terminating tranches up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Revolving Loan Commitments thereunder at such
time (it being understood that no partial face amount of any Letter of Credit
may be so reallocated) and (ii) to the extent not reallocated pursuant to
immediately preceding clause (i), the Borrower shall cash collateralize any such
Letter of Credit in a manner acceptable to the Administrative Agent and the
applicable L/C Issuer. Except to the extent of reallocations of participations
pursuant to clause (i) of the immediately preceding sentence, the occurrence of
a maturity date with respect to a given tranche of Revolving Loan Commitments
shall have no effect upon (and shall not diminish) the percentage participations
of the Revolving Lenders in any Letter of Credit issued before such maturity
date.

 

3.8 Separate Reimbursement Agreement.

In the event the L/C Issuer enters into a separate reimbursement agreement with
the Borrower covering the Letters of Credit and the terms of such reimbursement
agreement conflict with or contradict the terms of this Agreement, the terms of
this Agreement shall control.

 

Section 4. CONDITIONS TO LOANS AND LETTERS OF CREDIT

The obligations of Lenders to make Loans and the issuance of Letters of Credit
hereunder are subject to the satisfaction of the following conditions.

 

4.1 Conditions to Term Loans and Initial Revolving Loans.

The obligations of Lenders to make the Term Loans and any Revolving Loans on the
Closing Date are, in addition to the conditions precedent specified in
subsection 4.3, subject to prior or concurrent satisfaction of the following
conditions:

A. Credit Party Documents. On or before the Closing Date, each Credit Party
shall deliver or cause to be delivered to Lenders (or to Administrative Agent
for Lenders with sufficient executed copies, where appropriate, for each Lender)
the following, each, unless otherwise noted, dated the Closing Date:

(i) Certified copies of its certificate or articles of incorporation,
certificate of limited partnership or partnership agreement or certificate of
formation and limited liability company agreement, certified as of the Closing
Date by its general partner’s or its managing member’s corporate secretary or an
assistant secretary, together with a good standing certificate from the
Secretary of State of its state of organization and such other states as the
Administrative Agent may request in which it is qualified to do business and
owns or operates a Station and, to the extent generally available, a certificate
or other evidence of good standing as to payment of any applicable franchise or
similar taxes from the appropriate taxing authority of each of such states, each
dated a recent date prior to the Closing Date;

(ii) Copies of its bylaws (if applicable), certified as of the Closing Date by
its corporate secretary or an assistant secretary;

(iii) Resolutions of its Board of Directors or managing member or general
partner, as the case may be, approving and authorizing the execution, delivery
and performance of each Loan Document to which it is to be a party, certified as
of the Closing Date by its corporate secretary or an assistant secretary as
being in full force and effect without modification or amendment;

 

72



--------------------------------------------------------------------------------

(iv) Signature and incumbency certificates of the officers or managing member or
general partner of such Person executing the Loan Documents to which it is to be
a party;

(v) Executed counterparts of (A) in the case of Borrower, this Agreement, any
Notes (duly executed in accordance with subsection 2.1F, drawn to each Lender
and with appropriate insertions) and the other Loan Documents to which it is to
be a party and (B) in the case of each other Credit Party, the Loan Documents to
which it is to be a party; and

(vi) Such other similar documents as Administrative Agent may reasonably
request.

B. Security Interests. Each Credit Party shall have taken or caused to be taken
(and Administrative Agent shall have received satisfactory evidence thereof)
such actions in such a manner so that as of the Closing Date Administrative
Agent shall have a valid and perfected First Priority security interest (subject
to Permitted Liens) in the Collateral owned as of the Closing Date to the extent
permitted by law and as contemplated by the Security Documents, including,
without limitation, delivery of evidence reasonably satisfactory to
Administrative Agent that all filings, recordings and other actions
Administrative Agent deems necessary or advisable to establish, preserve and
perfect the First Priority Liens granted to Administrative Agent on behalf and
for the ratable benefit of the Secured Parties shall have been made as of the
Closing Date.

C. Opinions of Credit Parties’ Counsel. Lenders shall have received executed
copies of one or more customary written opinions, dated as of the Closing Date
and addressed to the Administrative Agent and the Lenders, of outside legal
counsel for the Credit Parties (which counsel shall be acceptable to
Administrative Agent), as to general corporate matters and as to such other
matters as Administrative Agent may reasonably request, all in form and
substance satisfactory to Administrative Agent.

D. Evidence of Insurance. Administrative Agent shall have received evidence
reasonably satisfactory to it that the Credit Parties possess the insurance
policies required pursuant to subsection 6.4 hereof.

E. Financial Statements. On or before the Closing Date, Administrative Agent
shall have received the audited Consolidated financial statements of Borrower
and its Subsidiaries for the Fiscal Years ended December 31, 2014, and the
unaudited Consolidated financial statements of Borrower and its Subsidiaries,
for the Fiscal Quarters ended March 31, 2015, June 30, 2015 and September 30,
2015, in each case certified as true and correct, subject, in the case of any
such unaudited financial statements, to changes resulting from audit and normal
year-end adjustments (none of which shall be materially adverse) and the absence
of footnotes.

F. Termination of Existing Credit Agreement. On or before the Closing Date,
Borrower shall repay all principal and interest on outstanding loans and other
obligations owed under or related to the Existing Credit Agreement and the
Lenders’ obligation to lend or make other extensions of credit to Borrower and
its Subsidiaries thereunder shall have been terminated and all Liens securing
Indebtedness under the Existing Credit Agreement shall have been terminated or
released and satisfactory evidence of the foregoing shall have been delivered to
the Administrative Agent.

G. Officers Certificate. As of the Closing Date, (i) since December 31, 2014, no
event or change shall have occurred that has caused or evidences, either in any
case or in the aggregate a Material Adverse Effect, (ii) no event which would
constitute an Event of Default or Potential Event of Default (after giving
effect to the consummation of the Closing Date transactions) shall have occurred
and be continuing, (iii) the representations and warranties in Section 5 hereof
and all other Loan Documents shall be true, correct and complete in all material
respects (or, if such representation or warranty is qualified by

 

73



--------------------------------------------------------------------------------

“material” or “Material Adverse Effect”, in all respects) on and as of the
Closing Date to the same extent as though made on and as of that date, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case such representations or warranties shall have been true,
correct and complete in all material respects (or, if such representation or
warranty is qualified by “material” or “Material Adverse Effect”, in all
respects) as of such date, (iv) no litigation, inquiry or other action and no
injunction or restraining order shall be pending or threatened with respect to
the making of the Loans hereunder or the transactions contemplated hereby,
(v) the Borrower and each other Credit Party, before and after giving effect to
the funding of Loans under this Agreement, any other transactions occurring on
the Closing Date and the payment of all estimated legal, accounting and other
fees and expenses related hereto and thereto shall be Solvent and (vi) Borrower
shall have delivered to Administrative Agent an Officer’s Certificate to such
effect, in form and substance reasonably satisfactory to Administrative Agent.

H. Fees and Expenses. There shall have been paid to the Administrative Agent,
for the account of the Administrative Agent, its Related Persons, any L/C Issuer
or any Lender, as the case may be, all fees and all reimbursements of costs or
expenses, in each case due and payable under any Loan Document on or before the
Closing Date.

I. Projections and Closing Date Compliance Certificate. Borrower shall have
delivered to the Administrative Agent the Projections and a Compliance
Certificate substantially in the form of Exhibit VI annexed hereto, dated as of
the Closing Date and calculated to give effect to the funding of Loans under
this Agreement and any other transactions and acquisitions occurring on the
Closing Date, demonstrating that (i) the Consolidated Total Debt Ratio is not in
excess of 3.40:1.00 and (ii) compliance with the other covenants set forth in
this Agreement as of the Closing Date, and such Projections and the calculations
set forth in such Compliance Certificate shall be reasonably satisfactory to the
Administrative Agent.

J. Form U-1. Borrower shall have delivered to the Administrative Agent a United
States Federal Reserve Form U-1 duly executed by the Borrower.

 

4.2 Conditions to Permitted Acquisitions.

The obligations of Lenders to make the Term Loans and the Revolving Loans to be
made in connection with any Permitted Acquisition are, in addition to the
conditions precedent specified in subsection 4.3, subject to prior or concurrent
satisfaction of the following conditions:

A. Credit Party Documents. On or before the Permitted Acquisition Closing Date,
each new Credit Party, if any, formed to accomplish or acquired in connection
with such Permitted Acquisition shall deliver or cause to be delivered to
Lenders (or to Administrative Agent for Lenders with sufficient executed copies,
where appropriate, for each Lender) the following, each, unless otherwise noted,
dated as of the Permitted Acquisition Closing Date:

(i) Certified copies of its certificate or articles of incorporation,
certificate of limited partnership or partnership agreement or certificate of
formation and limited liability company agreement, certified as of the Permitted
Acquisition Closing Date by its corporate secretary or an assistant secretary,
together with a good standing certificate from the Secretary of State of its
state of incorporation and each other state in which it is qualified as a
foreign corporation to do business and owns or operates a Station and, to the
extent generally available, a certificate or other evidence of good standing as
to payment of any applicable franchise or similar taxes from the appropriate
taxing authority of each of such states, each dated a recent date prior to the
Permitted Acquisition Closing Date;

 

74



--------------------------------------------------------------------------------

(ii) Copies of its bylaws (if applicable), certified as of the Permitted
Acquisition Closing Date by its corporate secretary or an assistant secretary;

(iii) Resolutions of its Board of Directors or managing member or general
partners, as the case may be, approving and authorizing the execution, delivery
and performance of each Loan Document to which it is to be a party, certified as
of the Permitted Acquisition Closing Date by its corporate secretary or an
assistant secretary as being in full force and effect without modification or
amendment;

(iv) Signature and incumbency certificates of the officers or managing member or
general partner of such Person executing the Loan Documents to which it is to be
a party;

(v) Executed counterparts of the Loan Documents to which it is to be a party;
and

(vi) Such other similar documents as Administrative Agent may reasonably
request.

B. Security Interests. Each applicable Credit Party shall have taken or caused
to be taken (and Administrative Agent shall have received satisfactory evidence
thereof), such actions in such a manner so that on the applicable Permitted
Acquisition Closing Date (or the next Business Day thereafter), Administrative
Agent shall have a valid and perfected First Priority security interest (subject
to Permitted Liens) in substantially all of the Collateral acquired as of the
applicable Permitted Acquisition Closing Date to the extent permitted by law and
as contemplated by the Security Documents, including delivery of all evidence
reasonably satisfactory to Administrative Agent that all filings, recordings and
other actions Administrative Agent deems necessary or advisable to establish,
preserve and perfect the First Priority Liens granted to Administrative Agent on
behalf and for the ratable benefit of the Secured Parties shall have been made
on the Permitted Acquisition Closing Date or that accommodations and
arrangements reasonably satisfactory to Administrative Agent have been made for
such filings, recordings and other actions to be taken on the next Business Day
thereafter.

C. Permitted Acquisition Documents. Administrative Agent shall have received
executed or conformed copies of the Permitted Acquisition Documents and any
amendments thereto on or prior to the Permitted Acquisition Closing Date.

D. Acquisition FCC Consent. The Acquisition FCC Consent with respect to the
Acquired Stations shall have been obtained and, in the event such Acquisition
FCC Consent shall have been challenged or contested by any Person, such
Acquisition FCC Consent shall have become a Final Order.

E. Permitted Acquisition. The Permitted Acquisition shall become effective on
the Permitted Acquisition Closing Date in accordance with the Permitted
Acquisition Documents without any material variation therefrom, except as
disclosed to Lenders and consented to in writing by Administrative Agent.

F. Opinions of Credit Parties’ Counsel. Lenders shall have received executed
copies of one or more favorable written opinions, dated as of the Permitted
Acquisition Closing Date and addressed to the Administrative Agent and the
Lenders, of outside legal counsel for the Credit Parties (which counsel shall be
reasonably acceptable to Administrative Agent), affected by the Permitted
Acquisition reasonably satisfactory to Administrative Agent, in form and
substance reasonably satisfactory to Administrative Agent and setting forth
substantially (i) the matters in the opinions delivered on the Closing Date,
(ii) customary FCC matters resulting from such Permitted Acquisition, if
applicable, (iii) any new Credit Parties or Loan Documents required for such
Permitted Acquisition, and (iv) such other matters as Administrative Agent may
reasonably request, all in form and substance reasonably satisfactory to
Administrative Agent.

G. Delivery of Compliance Certificate. To the extent required by subsection
7.7(iv)(b), Borrower shall have delivered to Administrative Agent a Compliance
Certificate, substantially in the form of Exhibit VI annexed hereto, dated as of
the Permitted Acquisition Closing Date and calculated to give effect to the
funding of any Loans under this Agreement on the Permitted Acquisition Closing
Date, demonstrating or certifying compliance with the covenants set forth in
this Agreement as of the Permitted Acquisition Closing Date.

 

75



--------------------------------------------------------------------------------

4.3 Conditions to All Loans.

The obligations of Lenders to make Loans on each Funding Date are subject to the
following further conditions precedent:

A. Administrative Agent shall have received before that Funding Date, in
accordance with the provisions of subsection 2.1B, an executed Notice of
Borrowing, in each case signed by the president, chief financial officer,
treasurer or other senior officer of the Borrower on behalf of the Borrower in a
writing delivered to Administrative Agent.

B. As of that Funding Date:

(i) The representations and warranties contained herein and in the other Loan
Documents shall be true, correct and complete in all material respects (or, if
such representation or warranty is qualified by “material” or “Material Adverse
Effect”, in all respects) on and as of that Funding Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true, correct and complete in all
material respects (or, if such representation or warranty is qualified by
“material” or “Material Adverse Effect”, in all respects) on and as of such
earlier date (or previously waived in accordance with this Agreement); and

(ii) No event shall have occurred and be continuing or would result from the
consummation of the borrowing contemplated by such Notice of Borrowing that
would constitute an Event of Default or a Potential Event of Default.

 

4.4 Conditions to Letters of Credit.

The issuance of any Letter of Credit hereunder is subject to the following
conditions precedent:

A. On or before the date of issuance of such Letter of Credit, Administrative
Agent shall have received, in accordance with the provisions of subsection
3.1B(i), an executed Notice of Issuance of Letter of Credit, in each case signed
by the president, chief financial officer, treasurer or other senior officer of
Borrower on behalf of Borrower in a writing delivered to Administrative Agent,
together with all other information specified in subsection 3.1B(i) and such
other documents or information as the applicable L/C Issuer may reasonably
require in connection with the issuance of such Letter of Credit.

B. On the date of issuance of such Letter of Credit, all conditions precedent
described in subsection 4.3B shall be satisfied to the same extent as if the
issuance of such Letter of Credit were the making of a Revolving Loan and the
date of issuance of such Letter of Credit were a Funding Date.

 

76



--------------------------------------------------------------------------------

Section 5. BORROWER’S REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Agreement and to make (or
maintain, as the case may be) the Loans, to induce L/C Issuers to issue Letters
of Credit and to induce other Lenders to purchase participations therein,
Borrower represents and warrants to each Lender, on the date of this Agreement,
on each Funding Date and on the date of issuance of each Letter of Credit, each
of the following:

 

5.1 Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries.

A. Organization and Powers. Each Credit Party is a corporation, limited
liability company, partnership or limited partnership duly organized, validly
existing and in good standing under the laws of its state of organization. Each
Credit Party has all requisite corporate, limited liability company, partnership
or limited partnership power and authority to own and operate its properties, to
carry on its business as now conducted and as proposed to be conducted. Each
Credit Party has all requisite corporate, limited liability company, partnership
or limited partnership power and authority to enter into the Loan Documents and
to carry out the transactions contemplated thereby.

B. Qualification and Good Standing. Each Credit Party is qualified to do
business and is in good standing in every jurisdiction where its assets are
located and wherever necessary to carry out its business and operations, except
in jurisdictions where the failure to be so qualified or in good standing will
not have a Material Adverse Effect.

C. Conduct of Business. The Credit Parties hold all licenses (including FCC
Licenses), permits, franchises, certificates of authority, or any waivers of the
foregoing that are necessary to permit them to conduct their respective
businesses as now conducted and to hold and operate their respective properties,
and all such licenses, permits, franchises, certificates of authority, and
waivers are valid and in full force and effect, except, in each case, where the
failure to be so will not have a Material Adverse Effect.

D. Subsidiaries. All of the Subsidiaries of Holdings as of the Closing Date are
identified in Schedule 5.1D annexed hereto. The equity interests of each
Subsidiary of Holdings as of the Closing Date are duly authorized, validly
issued, fully paid and nonassessable and none of such equity interests
constitutes Margin Stock. Schedule 5.1D annexed hereto correctly sets forth, as
of the Closing Date, the ownership interest of each Credit Party and each
Subsidiary of a Credit Party in such Person’s Subsidiaries.

E. FCC and Station Matters.

(i) As of the Closing Date, Schedule 5.1E annexed hereto correctly sets forth
all of the Stations and FCC Licenses licensed to any Credit Party and its
Subsidiary by licensee, call letters, facility identification number, community
of license, state, and license expiration date, which Schedule 5.1E shall be
supplemented in connection with any Permitted Acquisitions.

(ii) Each FCC License was duly and validly issued by the FCC pursuant to
procedures which comply with all requirements of applicable law and no Credit
Party has any knowledge of the occurrence of any event or the existence of any
circumstance which, in the reasonable judgment of such Credit Party, is likely
to lead to the revocation of any FCC License which could reasonably be expected
to have a Material Adverse Effect. Each Credit Party has taken all actions and
performed all of its obligations necessary to maintain the FCC Licenses without
adverse modification or impairment where the failure to do so could reasonably
be expected to have a Material Adverse Effect. License Subs hold all of the FCC
Licenses required

 

77



--------------------------------------------------------------------------------

for the operation of the Stations as presently conducted and as proposed to be
conducted immediately following the Closing Date where the failure to hold such
FCC Licenses could reasonably be expected to have a Material Adverse Effect. The
FCC Licenses are not subject to any material restriction or condition not
appearing on the face of such FCC License (other than any restrictions or
conditions that may affect the radio broadcast industry or substantial segment
thereof generally) that could reasonably be expected to limit or restrict the
operation of the Stations and have been so unimpaired for the full current
license term. None of the Stations is (i) receiving, or to Borrower’s knowledge
causing, objectionable interference or (ii) to Borrower’s knowledge is currently
the subject of any proceeding before the FCC that alleges that any Station is
causing objectionable interference or that contains a proposal that could have
the effect of causing any Station to become shortspaced (initially or on an
increased basis) to any proposed station or frequency allotment, except in each
case where such interference or FCC action would not reasonably be expected to
have a Material Adverse Effect. The Credit Parties have the right to use all
material FCC Licenses required in the ordinary course of business for the
Stations and each such FCC License is in full force and effect and the Credit
Parties are in compliance therewith with no known conflict with the valid rights
of others in each case where such failure, non-compliance or violation could
reasonably be expected to have a Material Adverse Effect. No event or
investigation has occurred which permits, or after notice or lapse of time or
both would permit, the revocation, adverse modification, restriction,
suspension, non-renewal, short-term renewal, impairment or termination of any
FCC License or other right which could reasonably be expected to have a Material
Adverse Effect. Each FCC License is held by a License Sub of Borrower directly
operating the Station with respect to which such FCC License was issued or
validly assigned. No Credit Party or License Sub has any reason to believe that
the FCC Licenses listed and described in Schedule 5.1E, will not be renewed in
the ordinary course.

(iii) Each Credit Party or License Sub as applicable has duly filed in a timely
manner and/or placed in the Station’s public inspection file all filings which
are required to be filed by such Credit Party or License Sub under the
Communications Act and is in compliance with the Communications Act, including
the rules and regulations of the FCC relating to the broadcast of radio signals,
in each case where the failure to do so could reasonably be expected to have a
Material Adverse Effect. All information filed for or on behalf of each Credit
Party and License Sub was, at the time of filing, true, correct, and complete in
all material respects when made, and every Governmental Authority has been
notified of any changes in such information as may be required, except where the
failure to so notify would not reasonably be expected to have a Material Adverse
Effect.

(iv) None of the Facilities (including the transmitter and tower sites owned or
used by any Credit Party) violate in any material respect the provisions of any
applicable building codes, fire regulations, building restrictions or other
governmental ordinances, orders or regulations and each such Facility is zoned
so as to permit the commercial uses intended by the owner or occupier thereof
and there are no outstanding variances or special use permits materially
affecting any of the Facilities or the uses thereof, in each case where so doing
or the failure to do so, as the case may be, could reasonably be expected to
have a Material Adverse Effect. The Stations’ physical facilities, including
their transmitting and studio equipment, are operated in accordance with the
terms of their respective FCC Licenses and in accordance with the Communications
Act where the failure to so operate could reasonably be expected to have a
Material Adverse Effect. The Stations are in full compliance with the
limitations on exposure of workers and the public radio frequency radiation
established by the Communications Act where non-compliance could reasonably be
expected to have a Material Adverse Effect.

 

78



--------------------------------------------------------------------------------

(v) All FCC regulatory fees assessed with respect to the FCC Licenses have been
timely and accurately paid, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

(vi) Each of the towers used in the operation of the Stations and which is owned
by a Credit Party, which tower is required to be registered with the FCC
pursuant to the FCC’s antenna structure registration requirements has been duly
and accurately registered and each ASR Number is posted at the Tower Site where
the failure to do so could reasonably be expected to have a Material Adverse
Effect. All antenna structures used in the operation of the Stations and owned
by a Credit Party are obstruction-marked and lighted in accordance with the
Communications Act where the failure to do so could reasonably be expected to
have a Material Adverse Effect.

(vii) Each Marketing Agreement is in full force and effect, in compliance with
the Communications Act, and Borrower and its Subsidiaries are in compliance with
such Marketing Agreement to the extent each is a party thereto, in each case
where failure to be in compliance could reasonably be expected to have a
Material Adverse Effect.

F. Collateral Matters.

(i) Other than as may be supplemented by written notices delivered to
Administrative Agent pursuant to the Credit Parties Security Agreement:

(a) the chief executive office and principal place of business of each Credit
Party is as set forth in Part One of Schedule 5.1F annexed hereto; and

(b) the office where each Credit Party keeps its records concerning Accounts (as
defined in the Credit Parties Security Agreement) and all originals of all
chattel paper which evidence any Accounts is located at the address specified
for such Credit Party in Part Two of Schedule 5.1F annexed hereto.

(ii) As of the Closing Date:

(a) the location where each Credit Party keeps any Inventory (as defined in the
Credit Parties Security Agreement) in the aggregate in excess of Five Hundred
Thousand Dollars ($500,000) is at the address specified for such Credit Party in
Part Three of Schedule 5.1F annexed hereto; and

(b) other than as set forth in Part Four of Schedule 5.1F annexed hereto, no
Credit Party does any business under any fictitious business names or tradenames
or has done business under any fictitious business names, tradenames or other
names during the preceding five (5) years.

G. Personal Property Liens. To the extent a security interest in the Collateral
(as defined in the Credit Parties Security Agreement) may be perfected by filing
Uniform Commercial Code financing statements, the security interests in such
Collateral granted to Administrative Agent for the benefit of the Secured
Parties constitute valid and perfected security interests therein prior to all
other Liens (other than Permitted Liens) to the extent contemplated by the
Security Documents. The Pledged Collateral (as defined in the Credit Parties
Security Agreement) has been duly and validly pledged to Administrative Agent
for the benefit of Secured Parties pursuant to the Credit Parties Security
Agreement, and the Credit Parties Security Agreement creates in favor of
Administrative Agent for the

 

79



--------------------------------------------------------------------------------

benefit of Secured Parties a valid, perfected First Priority Lien in the Pledged
Collateral as defined therein as security for the Secured Obligations (as such
term is defined in the Credit Parties Security Agreement), subject to no equal
or prior security interest (other than Permitted Liens), to the extent
contemplated by the Security Documents.

 

5.2 Authorization of Borrowing, etc.

A. Authorization. The execution, delivery and performance of the Loan Documents
have been duly authorized by all necessary corporate, limited liability company
or limited partnership action on the part of each Credit Party a party thereto.

B. No Conflict. The execution, delivery and performance by each Credit Party of
the Loan Documents to which such Credit Party is a party, and the consummation
of the transactions contemplated thereby do not and will not (i) violate any
provision of any law or any governmental rule or regulation applicable to any
Credit Party, the certificate or articles of incorporation, partnership
agreement, certificate of formation, limited liability company agreement or
bylaws of any Credit Party or any order, judgment or decree of any court or
other Governmental Authority binding on any Credit Party, (ii) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contractual Obligation of any Credit Party, (iii) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of any Credit Party (other than any Liens created under any of the Loan
Documents in favor of Administrative Agent on behalf and for the ratable benefit
of Secured Parties), or (iv) require any approval of stockholders or any
approval or consent of any Person under any Contractual Obligation of any Credit
Party, except for such approvals or consents which will be obtained on or before
the Closing Date and which will be in full force and effect on the Closing Date.

C. Governmental Consents. The execution, delivery and performance by each Credit
Party of the Loan Documents to which it is party and the consummation of the
transactions contemplated thereby do not and will not require any registration
with, consent or approval of, or notice to, or other action to, with or by, any
federal, state or other Governmental Authority or regulatory body including the
FCC, except for filings required in connection with the perfection of the
security interests or the exercise of the rights granted pursuant to the
Security Documents and filings required with the FCC in connection with the
entering into of the Loan Documents and Permitted Acquisitions contemplated by
Permitted Acquisition Documents and SEC filings announcing the transactions
contemplated hereby.

D. Binding Obligation. Each of the Loan Documents has been duly executed and
delivered by each Credit Party a party thereto and is the legally valid and
binding obligation of each such Credit Party, enforceable against each such
Credit Party in accordance with its respective terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability.

 

5.3 Financial Condition.

Borrower has heretofore delivered to Lenders, at Lenders’ request, the financial
statements described in subsection 4.1E. All such statements (other than the
Projections) were prepared in conformity with GAAP and fairly present the
financial position (on a Consolidated basis) of the entities described in such
financial statements as at the respective dates thereof and the results of
operations and cash flows (on a Consolidated basis) of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year-end adjustments and the absence of footnotes. None of Borrower and its
Subsidiaries has (or will have following the funding of the Loans on the Closing
Date) any Contingent Obligation, contingent liability or liability for taxes,
long-term lease or unusual forward or long-term commitment that, as of the

 

80



--------------------------------------------------------------------------------

Closing Date, is not reflected in the foregoing financial statements or the
notes thereto and is required to be so reflected on such financial statements
(other than the Projections) under GAAP and which in any such case is material
in relation to the business, operations, properties, assets, condition
(financial or otherwise) of Borrower and its Subsidiaries (taken as a whole).

 

5.4 No Material Adverse Change.

Since December 31, 2014, no event or change has occurred that has resulted in or
evidences, or that could reasonably be expected to result in or evidence, either
in any case or in the aggregate, a Material Adverse Effect.

 

5.5 Title to Properties; Liens; Intellectual Property.

A. Title to Properties; Liens. The Credit Parties have (i) good, sufficient and
legal title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), or (iii) good title to (in the case of all other personal property),
all of their respective material properties and assets reflected in the
financial statements referred to in subsection 5.3 or in the most recent
financial statements delivered pursuant to subsection 6.1, in each case except
for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under subsection 7.7.
Except for Permitted Liens, all such properties and assets are free and clear of
Liens.

B. Intellectual Property. Except as could not reasonably be expected to have a
Material Adverse Effect, Borrower and its Subsidiaries own or have the right to
use, all Intellectual Property used in the conduct of their business. No claim
has been asserted and is pending by any Person challenging or questioning the
use of any such Intellectual Property or the validity or effectiveness of any
such Intellectual Property, nor does Borrower know of any valid basis for any
such claim, except for such claims that in the aggregate could not reasonably be
expected to result in a Material Adverse Effect. Except as could not reasonably
be expected to have a Material Adverse Effect, the use of such Intellectual
Property by any or all of Borrower and its Subsidiaries does not infringe on the
rights of any Person. Except as could not reasonably be expected to have a
Material Adverse Effect, all federal and state and all foreign registrations of
and applications for Intellectual Property, and all unregistered Intellectual
Property, that are owned or licensed by any or all of Borrower and its
Subsidiaries on the Closing Date are described on Schedule 5.5B annexed hereto.

 

5.6 Litigation; Compliance with Laws.

There are no Proceedings (whether or not purportedly on behalf of any Credit
Party) at law or in equity or before or by any court or other Governmental
Authority, including the FCC, that are pending or, to the knowledge of any
Credit Party, threatened against or affecting any Credit Party, any property of
any Credit Party, the Obligations, the Loan Documents or the Letters of Credit
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. No Credit Party is (i) in violation of any
applicable laws that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect or (ii) subject to or in default
with respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or Governmental Authority, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

 

5.7 Payment of Taxes.

Except to the extent permitted by subsection 6.3, all material tax returns and
reports of each Credit Party required to be filed by any of them have been
timely filed, and all material taxes,

 

81



--------------------------------------------------------------------------------

assessments, fees and other governmental charges due and owing by any such
Credit Party and upon its properties, assets, income, businesses and franchises
have been paid. No Credit Party knows of any proposed tax assessment against any
Credit Party or any of its Subsidiaries in an amount in excess of Five Hundred
Thousand Dollars ($500,000) which is not being actively contested by such Credit
Party or Subsidiary in good faith and by appropriate proceedings; provided that
such reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.

 

5.8 Governmental Regulation.

No Credit Party is subject to regulation under the Federal Power Act, the
Interstate Commerce Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation that may limit its ability to incur or
repay Indebtedness.

 

5.9 Securities Activities.

No Credit Party is engaged in the business of extending credit for the purpose
of, and no proceeds of any Loan or other extensions of credit hereunder will be
used for the purpose of, buying or carrying Margin Stock (within the meaning of
Regulation U of the Federal Reserve Board) or extending credit to others for the
purpose of purchasing or carrying any such Margin Stock, in each case in
contravention of Regulation T, U or X of the Federal Reserve Board.

 

5.10 Employee Benefit Plans.

A. Each Credit Party is in compliance in all material respects with all
applicable provisions and requirements of ERISA and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan,
and have performed in all material respects all their obligations under each
Employee Benefit Plan except in each case where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. Each Employee
Benefit Plan that is intended to qualify under Section 401(a) of the Internal
Revenue Code is so qualified except as would not reasonably be expected to
result in liability to the Credit Parties, collectively, in excess of Five
Hundred Thousand Dollars ($500,000).

B. No ERISA Event has occurred or is reasonably expected to occur which could
reasonably be expected to result in a Material Adverse Effect or Event of
Default.

C. Except to the extent required under Section 4980B of the Internal Revenue
Code or similar state law, no Employee Benefit Plan provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employees of any Credit Party or any of its ERISA Affiliates except as
would not reasonably be expected to result in liability to the Credit Parties,
collectively, in excess of Five Hundred Thousand Dollars ($500,000).

D. As of the most recent valuation date for any Pension Plan, the amount of
unfunded benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), does not exceed Five Hundred Thousand Dollars ($500,000).

 

5.11 Certain Fees.

No broker’s or finder’s fee or commission will be payable with respect to this
Agreement or any of the transactions contemplated hereby.

 

82



--------------------------------------------------------------------------------

5.12 Environmental Protection.

Except as set forth in Schedule 5.12 annexed hereto:

(i) the operations of each Credit Party (including all operations and conditions
at or in the Facilities) comply with all Environmental Laws except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect;

(ii) except where the failure to so comply could not reasonably be expected to
have a Material Adverse Effect, each Credit Party has obtained all Governmental
Authorizations under Environmental Laws necessary to its operations, and all
such Governmental Authorizations are in good standing, and each Credit Party is
in compliance with all terms and conditions of such Governmental Authorizations;

(iii) except as could not reasonably be expected to have a Material Adverse
Effect, no Credit Party has received (a) any written notice or claim to the
effect that it is or may be liable to any Person as a result of or in connection
with any Hazardous Materials or (b) any letter or written request for
information under Section 104 of the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable state laws,
and, to the best of each Credit Party’s knowledge, none of the operations of any
Credit Party is the subject of any federal or state investigation relating to or
in connection with any Hazardous Materials at any Facility or at any other
location;

(iv) none of the operations of any Credit Party is subject to any judicial or
administrative proceeding alleging the violation of or liability under any
Environmental Laws which if adversely determined could reasonably be expected to
have a Material Adverse Effect;

(v) no Credit Party nor any of its Facilities or operations are subject to any
outstanding written order or agreement with any Governmental Authority or
private party relating to any Environmental Laws or any Environmental Claims,
that could reasonably be expected to have a Material Adverse Effect;

(vi) to the knowledge of the Credit Parties, no Lien in favor of any
Governmental authority securing in whole or in part any Liability under
Environmental Laws has attached to any property of any Credit Party and no
Credit Party, to its best knowledge, has any contingent liability in connection
with any Release of any Hazardous Materials by such Credit Party or any of its
Subsidiaries that could reasonably be expected to have a Material Adverse
Effect;

(vii) no Credit Party nor, to the best knowledge of each Credit Party, any
predecessor of such Credit Party or its Subsidiaries has filed any notice under
any Environmental Law indicating past or present treatment or Release of
Hazardous Materials at any Facility, and none of any Credit Party’s or any of
its Subsidiaries’ operations involves the generation, transportation, treatment,
storage or disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270
or any state equivalent, in each case, that could reasonably be expected to have
a Material Adverse Effect;

(viii) no Hazardous Materials exist on, under or about any Facility in a manner
that has a reasonable possibility of giving rise to an Environmental Claim
having a Material Adverse Effect, and no Credit Party has filed any notice or
report of a Release of any Hazardous Materials that has a reasonable possibility
of giving rise to an Environmental Claim having a Material Adverse Effect;

 

83



--------------------------------------------------------------------------------

(ix) no Credit Party and, to the best knowledge of each Credit Party, none of
its predecessors has disposed of any Hazardous Materials in a manner that has a
reasonable possibility of giving rise to an Environmental Claim having a
Material Adverse Effect; and

(x) no underground storage tanks or surface impoundments are on or at any
Facility which have a reasonable possibility of giving rise to an Environmental
Claim having a Material Adverse Effect.

 

5.13 Employee Matters.

There is no strike or work stoppage in existence or threatened involving any
Credit Party that could reasonably be expected to have a Material Adverse
Effect.

 

5.14 Solvency.

Each Credit Party is and, upon the incurrence of any Obligations by such Credit
Party on any date on which this representation is made, will be, Solvent.

 

5.15 Insurance.

Each Credit Party maintains, with, to its knowledge, financially sound and
reputable insurers, insurance with respect to its properties and business and
the properties and business of its Subsidiaries, against loss or damage of the
kinds customarily insured against by corporations of established reputation
engaged in the same or similar business of such types and in such amounts as are
customarily carried under similar circumstances by such other corporations.

 

5.16 Disclosure.

No representation or warranty of any Credit Party contained in any Loan Document
or in any other document, certificate or written statement furnished to Lenders
by or on behalf of such Credit Party or its Subsidiaries for use in connection
with the transactions contemplated by this Agreement or any other Loan Document
contains any untrue statement of a material fact or omits to state a material
fact (known to such Credit Party, in the case of any document not furnished by
it) necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made. Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by each Credit Party to
be reasonable at the time made, it being recognized by Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results.

 

  5.17 Foreign Assets Control Regulations and Anti-Money Laundering.

Each Credit Party and each Subsidiary of each Credit Party and, to the knowledge
of each Credit Party, their respective directors, officers, employees and agents
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects. None of the Credit Parties, any Subsidiary of any Credit
Party or to the knowledge of each Credit Party or such Subsidiary any of their
respective directors, officers or employees, is a Sanctioned Person. No Loan or
Letter of Credit, use of the proceeds of any Loan or Letter of Credit or other
transactions contemplated hereby will violate Anti-Corruption Laws or applicable
Sanctions. Without limiting the foregoing, no part of the proceeds of any Loan
or Letter of Credit will be used directly or indirectly for any payments to any
government official or employee, political party, official of a political party,
candidate for political office, or anyone else acting in an official capacity,
in order to obtain, retain or direct business or obtain any improper advantage,
in violation of the United States Foreign Corrupt Practices Act of 1977.

 

84



--------------------------------------------------------------------------------

  5.18 Patriot Act.

Each Credit Party and each Subsidiary of each Credit Party is in compliance with
the Patriot Act and other federal or state laws relating to “know your customer”
rules and regulations.

 

Section 6. BORROWER’S AFFIRMATIVE COVENANTS

Borrower covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans and other
Obligations (other than Secured Interest Rate Agreements, Banking Services
Obligations and contingent indemnification obligations) and the cancellation or
expiration, or cash collateralization or backstop in a manner acceptable to
Administrative Agent and the L/C Issuer, of all Letters of Credit, unless
Requisite Lenders shall otherwise give prior written consent, Borrower shall
perform, and shall cause each other Credit Party to perform, all covenants in
this Section 6.

 

6.1 Financial Statements and Other Reports.

Borrower will maintain, and cause each of its Subsidiaries to maintain, a system
of accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in conformity with GAAP.
Borrower will deliver to Administrative Agent for distribution to Lenders, and
Administrative Agent will deliver to each Lender promptly upon receipt:

(i) Quarterly Financials: as soon as available and in any event within sixty
(60) days after the end of each Fiscal Quarter, (a) the Form 10-Q filed by
Holdings with the Securities and Exchange Commission for such Fiscal Quarter and
(b) a Consolidated cash flow statement of Borrower and its Subsidiaries for such
Fiscal Quarter and for the period from the beginning of the then current Fiscal
Year to the end of such Fiscal Quarter (including combining cash flow
information for each market) setting forth in each case in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year,
all in reasonable detail and certified by the chief financial officer of
Borrower that they fairly present, in all material respects, the financial
condition of Borrower and its Subsidiaries as at the dates indicated and the
results of operations and their cash flows for the periods indicated, subject to
changes resulting from audit and normal year-end adjustments;

(ii) Year-End Financials: as soon as available and in any event within one
hundred twenty (120) days after the end of each Fiscal Year, (a) the Form 10-K
filed by Holdings with the Securities and Exchange Commission for such Fiscal
Year, (b) a Consolidated statement of cash flow of Borrower and its Subsidiaries
for such Fiscal Year (including combining cash flow information for each
market), all in reasonable detail and certified by the chief financial officer
of Borrower that they fairly present, in all material respects, the financial
condition of Borrower and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated and
(c) in the case of such Consolidated financial statements, a report thereon of
Crowe Horowath LLP or other independent certified public accountants of
recognized national standing selected by Borrower and satisfactory to
Administrative Agent, which report shall be unqualified as to scope of audit,
shall express no doubts about the ability of Borrower and its Subsidiaries to
continue as a going concern, and shall state that such Consolidated financial
statements fairly present, in all material respects, the Consolidated financial
position of Borrower and its Subsidiaries as at the dates indicated and the
results of their operations and their cash

 

85



--------------------------------------------------------------------------------

flows for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years (except as otherwise disclosed in such financial
statements) and that the examination by such accountants in connection with such
Consolidated financial statements has been made in accordance with generally
accepted auditing standards;

(iii) Compliance Certificates: together with each delivery of financial
statements of Borrower and its Subsidiaries pursuant to subdivisions (i) and
(ii) above, beginning with the fiscal period ending December 31, 2015, a
Compliance Certificate demonstrating in reasonable detail compliance during and
at the end of the applicable accounting periods with the restrictions contained
in Section 7, and (a) in the case of financial information delivered pursuant to
subdivision (i) above for any Fiscal Quarter, a reconciliation of that portion
of the Consolidated Operating Cash Flow contained in such Compliance Certificate
that is attributable to such Fiscal Quarter with such financial information so
delivered, and (b) in the case of financial information delivered pursuant to
subdivision (ii) above for any Fiscal Year, a reconciliation of the Consolidated
Operating Cash Flow contained in such Compliance Certificate with such financial
information so delivered;

(iv) Reconciliation Statements: (A) if, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial statements referred to in subsection 5.3, the Consolidated financial
statements of Borrower and its Subsidiaries delivered pursuant to subdivisions
(i) and (ii) above will differ in any material respect from the Consolidated
financial statements that would have been delivered pursuant to such
subdivisions had no such change in accounting principles and policies been made,
then (a) together with the first delivery of financial statements pursuant to
subdivision (i) and (ii) above following such change, Consolidated financial
statements of Borrower and its Subsidiaries for (y) the current Fiscal Year to
the effective date of such change and (z) the two (2) full Fiscal Years
immediately preceding the Fiscal Year in which such change is made, in each case
prepared on a pro forma basis as if such change had been in effect during such
periods, and (b) together with each delivery of financial statements pursuant to
subdivision (i) and (ii) above following such change, a written statement of the
chief financial officer of Borrower setting forth the differences which would
have resulted if such financial statements had been prepared without giving
effect to such change; and (B) if the audited Consolidated financial statements
of Borrower and its Subsidiaries delivered pursuant to subdivision (ii) above
for any Fiscal Year revise, restate, or otherwise demonstrate that, any
information contained in any Compliance Certificate delivered pursuant to
subdivision (iii) above for any Fiscal Quarter ending during such Fiscal Year is
incorrect, a written statement of the chief financial officer of Borrower
setting forth the changes to such Compliance Certificate which would have
resulted if such Compliance Certificate had been prepared based solely on the
audited Consolidated financial statements of Borrower and its Subsidiaries for
such accounting period;

(v) Events of Default, etc.: promptly upon any senior officer of any Credit
Party obtaining knowledge of any condition or event that constitutes an Event of
Default or Potential Event of Default, or becoming aware that any Lender has
given any notice to any Credit Party with respect to a claimed Event of Default
or Potential Event of Default, an Officer’s Certificate specifying the nature of
such claimed Event of Default, Potential Event of Default, default, event or
condition, and what action such Credit Party has taken, is taking and proposes
to take with respect thereto;

 

86



--------------------------------------------------------------------------------

(vi) Litigation or Other Proceedings: promptly upon any senior officer of any
Credit Party obtaining knowledge of (a) the institution of any Proceeding or
Environmental Claim against or affecting any Credit Party or any property of any
Credit Party not previously disclosed in writing by the Credit Parties to
Lenders or (b) any material development in any Proceeding or Environmental Claim
that, in any case:

(1) has a reasonable possibility of giving rise to a Material Adverse Effect; or

(2) seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby;

written notice thereof together with such other non-privileged information as
may be reasonably available to the Credit Parties to enable Lenders to evaluate
such matters;

(vii) ERISA Events: promptly upon becoming aware of the occurrence of any ERISA
Event, a written notice specifying the nature thereof, what action the Credit
Parties or any of their ERISA Affiliates have taken, are taking or propose to
take with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto;

(viii) ERISA Notices: with reasonable promptness, copies of (a) each Schedule SB
(Actuarial Information) to the annual report (Form 5500 Series) filed by any
Credit Party or any of its ERISA Affiliates with the Internal Revenue Service
with respect to each Pension Plan; (b) all notices received by any Credit Party
or any of its ERISA Affiliates from a Multiemployer Plan sponsor concerning an
ERISA Event; and (c) such other documents or governmental reports or filings
relating to any Employee Benefit Plan as Administrative Agent shall reasonably
request;

(ix) Financial Plans: as soon as practicable and in any event no later than
thirty (30) days after the end of any Fiscal Year, a Consolidated plan and
financial forecast for the next Fiscal Year (the “Financial Plan” for such
Fiscal Year), including (a) forecasted Consolidated statements of income and
cash flows of Borrower and its Subsidiaries for such Fiscal Year (including
combining income and cash flow information by market), together with an
explanation of the assumptions on which such forecasts are based and
(b) forecasted Consolidated statements of income and cash flows of Borrower and
its Subsidiaries for each quarter of such Fiscal Year (including combining
income and cash flow information for each market);

(x) Environmental Notices, Audits and Reports: (a) promptly upon any senior
officer of any Credit Party obtaining knowledge of: (i)(A) unpermitted Releases,
or (B) the receipt by any Group Member of any notice of violation of or
potential liability or similar notice under, or the existence of any condition
that could reasonably be expected to result in violations of or liabilities
under, any Environmental Law that, for each of clauses (A) or (B), above, could
reasonably be expected to result in a Material Adverse Effect; or (ii) the
receipt by any Credit Party of notification that any property of any Credit
Party is subject to any Lien in favor of any Governmental Authority securing, in
whole or in part, Liabilities under Environmental Laws which could result in a
Material Adverse Effect; and (b) to the extent received by Borrower or any of
its Subsidiaries and as soon as practicable following receipt thereof, copies of
all environmental audits and reports, whether prepared by personnel of Borrower
or any of its Subsidiaries or by independent consultants, with respect to
significant environmental matters at any Facility or which relate to an
Environmental Claim which could result in a Material Adverse Effect;

 

87



--------------------------------------------------------------------------------

(xi) The Credit Parties shall, and shall cause each of their Subsidiaries to,
provide such information and take such actions as are reasonably requested by
the Administrative Agent or any Lender in order to assist the Administrative
Agent and the Lenders in maintaining compliance with the Patriot Act; and

(xii) Other Information: with reasonable promptness, such other information and
data with respect to any Credit Party or any of its Subsidiaries as from time to
time may be reasonably requested by any Lender. Without limiting the foregoing,
in the event Holdings owns an interest in any Subsidiary other than a Credit
Party, or engages in any business other than ownership of the Credit Parties and
the businesses that Holdings was engaged in as of the Closing Date (and
activities incidental thereto); then in addition to the financial information
required by subsections 6.1(i) and (ii) above, Borrower shall deliver such
financial information as any Lender may reasonably request to supplement the
Form 10-Qs and Form 10-Ks, delivered by Holdings to fairly present the
information contained therein as it pertains solely to the Credit Parties.

Documents required to be delivered pursuant to clauses (i) and (ii) of this
subsection 6.1 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the Securities and Exchange Commission’s Electronic Data
Gathering and Retrieval System (if applicable). Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
paper copies of the compliance certificates required by clause (iii) of this
subsection 6.1 to the Administrative Agent.

 

6.2 Existence, etc.

Except as permitted under subsection 7.7 or where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, each Credit Party
will, and will cause each of its Subsidiaries to, at all times (a) preserve and
keep in full force and effect its legal existence and all of its rights and
franchises and (b) comply with all terms and provisions of all franchises and
licenses, including FCC Licenses, and shall suffer no loss or forfeiture thereof
or thereunder.

 

6.3 Payment of Taxes and Claims; Tax Consolidation.

A. Each Credit Party will, and will cause each of its Subsidiaries to, pay all
material taxes, assessments and other governmental charges imposed upon it or
any of its properties or assets or in respect of any of its income, businesses
or franchises before any penalty accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided that (i) such taxes and charges not in
excess of Five Million Dollars ($5,000,000) in the aggregate need not be paid
until ten (10) Business Days after the date due (including applicable
extensions) and (ii) no such charge or claim need be paid if being contested in
good faith by appropriate proceedings that are diligently conducted and if such
reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor.

B. No Credit Party will file or consent to the filing of any combined income tax
return with any Person (other than the other Credit Parties and Holdings).

 

6.4 Maintenance of Properties; Insurance.

Each Credit Party will, and will cause each of its Subsidiaries to, maintain or
cause to be maintained in good repair, working order and condition, ordinary
wear and tear excepted, all material

 

88



--------------------------------------------------------------------------------

properties used or useful in the business of such Credit Party and its
Subsidiaries and from time to time will make or cause to be made appropriate
repairs, renewals and replacements thereof unless the applicable Credit Party
determines in good faith that the maintenance of such property is not necessary
for the conduct of its business. Each Credit Party will maintain or cause to be
maintained, with financially sound and reputable insurers, insurance with
respect to its properties and business and the properties and businesses of its
Subsidiaries against loss or damage of the kinds customarily carried or
maintained under similar circumstances by corporations of established reputation
engaged in similar businesses and shall, prior to the date which is thirty
(30) days after the Closing Date (or such later date approved by the
Administrative Agent), deliver to the Administrative Agent certificates
evidencing such insurance policies. Each such policy of insurance shall name
Administrative Agent as the loss payee and/or additional insured thereunder, for
the ratable benefit of the Secured Parties, and shall provide for at least
thirty (30) days’ prior written notice to Administrative Agent of any material
modification or cancellation of such policy (except that in the case of
nonpayment of premium, such policy shall provide for at least ten (10) days’
prior written notice); provided that the Credit Parties shall not be required to
deliver endorsements providing the same prior to the date which is thirty
(30) days’ after the Closing Date (or such later date approved by the
Administrative Agent).

 

6.5 Keeping of Books; Inspection; Lender Meeting.

The Borrower shall keep proper books of record and account, in which full, true
and correct entries shall be made in accordance with GAAP and all other
applicable law of all financial transactions and the assets and business of the
Borrower. Subject to subsection 10.19, each Credit Party shall, and shall cause
each of its Subsidiaries to, permit any authorized representatives designated by
Administrative Agent or any Lender to (a) visit and inspect any of the
properties of such Credit Party or any of its Subsidiaries, including its and
their financial and accounting records, and to make copies and take extracts
therefrom, (b) discuss their affairs, finances and accounts with its and their
officers and (c) communicate directly with any registered certified public
accountants of any Credit Party (provided that such Credit Party may, if it so
chooses, be present at or participate in any such discussion provided that such
presence or participation does not unreasonably delay the proposed
communications), all without material disruption to the business of any Credit
Party and upon reasonable notice and at such reasonable times during normal
business hours and as often as may be reasonably requested, provided, that,
unless an Event of Default has occurred and is continuing, the Administrative
Agent and Lenders, collectively, may only conduct one such inspection visit per
calendar year.

 

6.6 Compliance with Laws; Maintenance of FCC Licenses.

A. Each Credit Party shall, and shall cause each of its Subsidiaries to, comply
with the requirements of all applicable laws, rules, regulations and orders of
any Governmental Authority (including the Communications Act), noncompliance
with which could reasonably be expected to cause a Material Adverse Effect. Each
Credit Party shall, and shall cause each of its Subsidiaries to, comply in all
material respects with all Anti-Corruption Laws and applicable Sanctions.

B. Except as could not reasonably be expected to have a Material Adverse Effect,
each Credit Party shall obtain and maintain, and cause each of its Subsidiaries
to obtain and maintain in full force and effect, all licenses, permits,
franchises or Governmental Authorizations and approvals (including all FCC
Licenses) necessary to own, acquire or dispose (as applicable) of their
respective properties, to conduct their respective business or to comply with
construction, operating and reporting requirements of the FCC or any other
Governmental Authority.

 

89



--------------------------------------------------------------------------------

6.7 Environmental Disclosure and Inspection.

A. Each Credit Party shall, and shall cause each of its Subsidiaries to,
exercise all reasonable due diligence in order to comply with all Environmental
Laws in each case where the failure to do so could reasonably be expected to
result in a Material Adverse Effect.

B. Each Credit Party agrees that Administrative Agent may, after the occurrence
and during the continuation of an Event of Default or Potential Event of
Default, from time to time and in its reasonable discretion, retain an
independent professional consultant to review any report relating to compliance
with Environmental Laws or a Release of Hazardous Materials prepared by or for
such Credit Party and to conduct its own investigation of any Facility currently
owned, leased, operated or used by such Credit Party or any of its Subsidiaries,
and each Credit Party agrees to use its best efforts to obtain permission for
Administrative Agent’s professional consultant to conduct its own investigation
of any Facility previously owned, leased, operated or used by such Credit Party
or any of its Subsidiaries. Each Credit Party agrees to pay all reasonable fees,
costs and expenses incurred by Administrative Agent’s professional consultant
hereunder. Each Credit Party hereby grants to Administrative Agent and its
agents, employees, consultants and contractors the right to enter into or onto
the Facilities currently owned, leased, operated or used by such Credit Party or
any of its Subsidiaries to perform such tests on such property as are reasonably
necessary to conduct such a review and/or investigation. Any such investigation
of any Facility shall be conducted, unless otherwise agreed to by such Credit
Party and Administrative Agent, upon reasonable advance notice and during normal
business hours and, to the extent reasonably practicable, shall be conducted so
as not to interfere with the ongoing operations at any such Facility or to cause
any damage or loss to any property at such Facility. Each Credit Party and
Administrative Agent hereby acknowledge and agree that any report of any
investigation conducted at the request of Administrative Agent pursuant to this
subsection 6.7B will be obtained and shall be used by Administrative Agent and
Lenders for the purposes of Lenders’ internal credit decisions, to monitor and
police the Loans and to protect Lenders’ security interests, if any, created by
the Loan Documents. Administrative Agent agrees to deliver a copy of any such
report to such Credit Party with the understanding that such Credit Party
acknowledges and agrees that (i) it will indemnify and hold harmless
Administrative Agent and each Lender from any costs, losses or liabilities
relating to such Credit Party’s use of or reliance on such report, (ii) neither
Administrative Agent nor any Lender makes any representation or warranty with
respect to such report, and (iii) by delivering such report to such Credit
Party, neither Administrative Agent nor any Lender is requiring or recommending
the implementation of any suggestions or recommendations contained in such
report.

C. Each Credit Party shall, at its own expense, provide copies of such
non-privileged documents or information in such Credit Party’s possession or
obtainable at a reasonable cost as Administrative Agent may reasonably request
in relation to any matters disclosed pursuant to this subsection 6.7.

 

6.8 Borrower’s Remedial Action Regarding Hazardous Materials.

Each Credit Party shall promptly take, and shall cause each of its Subsidiaries
promptly to take, any and all necessary remedial action in connection with the
presence, storage, use, disposal, transportation or Release of any Hazardous
Materials on, under or about any Facility in order to comply with all applicable
Environmental Laws and Governmental Authorizations, except when, and only to the
extent that, such Credit Party’s liability for such presence, storage, use,
disposal, transportation or discharge of any Hazardous Materials is being
contested in good faith by such Credit Party or could not have a Material
Adverse Effect.

 

90



--------------------------------------------------------------------------------

6.9 Interest Rate Contracts.

If the Consolidated Total Debt Ratio exceeds 4.00:1.00 for two consecutive
Fiscal Quarters ending after September 30, 2015, Borrower shall enter into and
thereafter maintain Interest Rate Agreements on terms and with counterparties
reasonably satisfactory to the Administrative Agent, to provide protection
against fluctuation of interest rates until the 2nd anniversary of each such
Interest Rate Agreement for a notional amount that equals at least 50% of the
aggregate principal amount of the Term Loans outstanding as of the last day of
such two Fiscal Quarter period.

 

6.10 License Subsidiaries.

All FCC Licenses shall be held by one or more License Subsidiaries (and any
License Subsidiary may own more than one FCC License). The Borrower shall cause
each License Subsidiary from and after the Closing Date to (a) maintain a
separate legal existence from the Borrower and its other Subsidiaries, (b) not
make loans to or assume or guaranty the obligations of any Person (other than
pursuant to the Guaranty), (c) otherwise be operated in such a manner that the
separate legal existence of such License Subsidiary will not be disregarded in
any insolvency or other legal proceeding, (d) hold no assets other than the FCC
Licenses and have no financial obligations in each case other than (i) contracts
entered into in the ordinary course of business and customary in the industry
for broadcast company license subsidiaries which do not result in the incurrence
of any Indebtedness by any License Subsidiary, (ii) contracts related to
Permitted Acquisitions or other acquisitions, Investments or dispositions
permitted by subsections 7.3 and 7.7 to the extent such License Subsidiary is
party thereto solely for the purpose of transferring or acquiring the applicable
FCC Licenses and (iii) obligations to the Administrative Agent, and the Lenders
as a Guarantor, (e) if not a Guarantor on the Closing Date, become a Guarantor
in accordance with the terms hereof and the other Loan Documents upon or prior
to the time of acquiring any FCC License and (f) grant a Lien in its assets to
the Administrative Agent pursuant to the Loan Documents.

 

6.11 Deposit Accounts and Securities Accounts.

A. Each Credit Party shall (i) deposit all of its Cash in deposit accounts that
are maintained with one or more of the Lenders or their Affiliates except for
(x) Cash in the aggregate not to exceed, together with any Cash Equivalents not
maintained in securities accounts with one or more of the Lenders or their
Affiliates, $7,500,000 at any time and (y) zero-balance accounts for the purpose
of managing local disbursements and payroll, withholding tax and other fiduciary
accounts and (ii) maintain all of its Cash Equivalents (other than any treasury
stock of Holdings) in securities accounts that are maintained with one or more
of the Lenders or their Affiliates, other than Cash Equivalents (other than any
treasury stock of Holdings) the aggregate value of which does not exceed,
together with any cash not maintained in deposit accounts with one or more of
the Lenders or their Affiliates, $7,500,000, and (iii) on the Closing Date,
deliver to the Administrative Agent Schedule 6.11A hereto, setting forth each
money market account, deposit account and securities account which is maintained
by the Borrower or any other Credit Party as of such date as a “concentration
account” or for cash management concentration purposes (including, without
limitation, the money market account at Florida Community Bank, if then still in
existence, but excluding the Borrower’s securities account with Goldman Sachs),
regardless of the balance maintained in such account, including the account
numbers, the names of the depositary or other financial institution where such
account is maintained; provided, however, that the foregoing requirements shall
not apply to any Cash or Cash Equivalents maintained at an Alternative Cash
Management Bank and subject to a Control Agreement in accordance with subsection
6.11B below. The Borrower shall provide an updated schedule including all of the
information described in clause (iii) above within sixty (60) days following any
changes in such information. The Borrower (on behalf of itself and on behalf of
each other Credit Party) hereby irrevocably authorizes each Lender and Affiliate
of such Lender at which

 

91



--------------------------------------------------------------------------------

any money market accounts, deposit accounts or securities accounts of any Credit
Party are maintained to provide the Administrative Agent, upon request therefor
by the Administrative Agent, the account name, account number, current balance,
transaction activity and transaction history with respect to any such account.

B. If at any time any Cash Management Lender is a Non-Funding Lender, the
Borrower shall promptly notify the Administrative Agent as to whether any Lender
or any Affiliate of any Lender that is not a Non-Funding Lender or an Affiliate
of a Non-Funding Lender (each such Lender or Affiliate, a “New Cash Management
Bank”) is willing and able to accept the transfer of all of the Cash or Cash
Equivalents of the Credit Parties held by such Non-Funding Lender. If a New Cash
Management Bank exists at such time, the Borrower shall transfer all of such
Cash and Cash Equivalents held by such Non-Funding Lender as promptly as
possible and in any event no later than ninety (90) days following the date that
the applicable Cash Management Lender became a Non-Funding Lender (the
“Applicable Date”) to such New Cash Management Bank. If no New Cash Management
Bank exists at such time, the Borrower shall transfer all of such Cash and Cash
Equivalents held by such Non-Funding Lender as promptly as possible and in any
event no later than forty five (45) days following the Applicable Date to one or
more financial institutions reasonably acceptable to the Administrative Agent
(any such financial institution, an “Alternative Cash Management Bank”). The
Credit Parties shall ensure that any accounts held by an Alternative Cash
Management Bank in accordance with the immediately preceding sentence shall be
subject to an agreement, in form and substance satisfactory to the
Administrative Agent, among the Administrative Agent, the Alternative Cash
Management bank and the Credit Party maintaining such account, effective to
grant “control” (as defined under the applicable UCC) over such account to the
Administrative Agent (a “Control Agreement”). Notwithstanding the foregoing, the
requirements of this subsection 6.11B shall not apply to any accounts that would
not otherwise be required to be maintained with a Lender pursuant to subsection
6.11A(i)-(ii).

C. Each other Lender hereby agrees to act as agent for the purpose of perfecting
Liens securing the Obligations, for the benefit of the Administrative Agent and
the Secured Parties, in all deposit accounts from time to time maintained by
such Lender and in all funds from time to time on deposit therein, in all rights
with respect thereto, and in all proceeds thereof. Each such Lender and the
Borrower hereby confirm that, as such agent, such Lender shall constitute a
“Secured Party” with respect to such Liens for purposes of Section 9-104(a)(1)
of the applicable UCC. To the extent any deposit accounts are maintained by any
Affiliate of a Lender, such Lender hereby agrees to cause such Affiliate to
enter into a written agreement reasonably satisfactory to the Administrative
Agent providing that such Affiliate shall act as agent for the purpose of
perfecting Liens for the benefit of the Administrative Agent and the Secured
Parties, in deposit accounts maintained by such Affiliate and in all funds from
time to time on deposit therein, in all rights with respect thereto, and in all
proceeds thereof.

 

Section 7. BORROWER’S NEGATIVE COVENANTS

Borrower covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans and other
Obligations (other than Secured Interest Rate Agreements, Banking Services
Obligations and contingent indemnification obligations) and the cancellation or
expiration or cash collateralization or backstop in a manner acceptable to
Administrative Agent and the L/C Issuer, of all Letters of Credit, unless
Requisite Lenders shall otherwise give prior written consent, Borrower shall
perform, and shall cause each other Credit Party to perform, all covenants in
this Section 7.

 

92



--------------------------------------------------------------------------------

7.1 Indebtedness.

The Credit Parties shall not, and shall not permit any of their respective
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness, except:

(i) The Credit Parties may become and remain liable with respect to the
Obligations and may remain liable with respect to the Indebtedness existing as
of the Closing Date as set forth in Schedule 7.1 annexed hereto (but not any
refinancing or renewal of any such Indebtedness described in Schedule 7.1);

(ii) Borrower and its Subsidiaries may become and remain liable with respect to
Contingent Obligations permitted by subsection 7.4 and, upon any matured
obligations actually arising pursuant thereto, the Indebtedness corresponding to
the Contingent Obligations so extinguished;

(iii) Borrower and its Subsidiaries may become and remain liable with respect to
Indebtedness in respect of Capital Leases and/or secured purchase money
Indebtedness in a combined aggregate amount not to exceed Three Million Dollars
($3,000,000) at any time; provided that with respect to any purchase money
Indebtedness, such Indebtedness shall be secured only by the assets purchased
with the proceeds thereof (and proceeds thereof) and at least 80% of the
purchase price of such assets was provided by the proceeds of such purchase
money Indebtedness;

(iv) The Subsidiaries of Borrower may become and remain liable with respect to
Indebtedness to Borrower or another Subsidiary of Borrower and Borrower may
become and remain liable with respect to Indebtedness to a Subsidiary of
Borrower; provided that (x) all such intercompany Indebtedness shall be
subordinated in right of payment to the cash payment in full of the Obligations
and any payment by any Subsidiary of Borrower under the Guaranty shall result in
a pro tanto reduction of the amount of any intercompany Indebtedness owed by
such Subsidiary to Borrower and (y) no Excluded Subsidiary shall be a party to
such intercompany indebtedness;

(v) Borrower and its Subsidiaries may become and remain liable in respect of
accounts payable, accrued expenses and other deferred expenses constituting
Indebtedness not in excess of Five Million Dollars ($5,000,000) outstanding at
any time;

(vi) The Credit Parties may become and remain liable in respect of Permitted
Seller Notes having an aggregate principal amount not in excess of Seven Million
Five Hundred Thousand Dollars ($7,500,000) outstanding at any time;

(vii) Borrower and its Subsidiaries may become and remain liable with respect to
other unsecured Indebtedness in an aggregate principal amount not to exceed Two
Million Dollars ($2,000,000) outstanding at any time; and

(viii) Holdings may become and remain liable with respect to any Holdings
Advance permitted by subsection 7.5.

 

93



--------------------------------------------------------------------------------

7.2 Liens and Related Matters.

A. Prohibition on Liens. The Credit Parties shall not, and shall not permit any
of their respective Subsidiaries to, directly or indirectly, create, incur,
assume or permit to exist any Lien on or with respect to any property or asset
of any kind (including any document or instrument in respect of goods or
accounts receivable) of any Credit Party or any of its Subsidiaries, whether now
owned or hereafter acquired, or any income or profits therefrom, or file or
permit the filing of, or permit to remain in effect, any financing statement or
other similar notice of any Lien with respect to any such property, asset,
income or profits under the Uniform Commercial Code of any State or under any
similar recording or notice statute, except for the following:

(i) Permitted Encumbrances;

(ii) Liens granted pursuant to the Security Documents;

(iii) purchase money Liens securing purchase money Indebtedness permitted
pursuant to subsection 7.1(iii); provided that (a) the purchase of the asset
subject to such Lien is permitted under the terms of subsection 7.7 and (b) such
Liens encumber only the asset so purchased (and proceeds thereof);

(iv) Liens securing Capital Leases permitted under subsections 7.1(iii) and 7.8;
and

(v) Liens securing Indebtedness, not otherwise covered under subclauses
(i) through (iv) above, not to exceed Two Million Dollars ($2,000,000) in the
aggregate outstanding at any time.

B. [Reserved].

C. No Further Negative Pledges. Except as provided herein and with respect to
specific property encumbered to secure payment of particular Indebtedness not
prohibited by this Agreement or to be sold pursuant to an executed agreement
with respect to an Asset Sale permitted by this Agreement, neither any Credit
Party nor any of its Subsidiaries shall enter into any agreement prohibiting the
creation or assumption of any Lien upon any of its properties or assets, whether
now owned or hereafter acquired other than leases or licenses of specified
property which prohibit Liens on such property.

D. No Restrictions on Subsidiary Distributions to Credit Parties or Other
Subsidiaries. Except as provided herein, the Credit Parties will not, and will
not permit any of their respective Subsidiaries to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any such Subsidiary to (i) pay dividends or make any
other distributions on any of such Subsidiary’s capital stock owned by such
Credit Party or any other Subsidiary of such Credit Party, (ii) repay or prepay
any Indebtedness owed by such Subsidiary to such Credit Party or any other
Subsidiary of such Credit Party, (iii) make loans or advances to such Credit
Party or any other Subsidiary of such Credit Party, or (iv) transfer any of its
property or assets to such Credit Party or any other Subsidiary of such Credit
Party.

 

7.3 Investments; Joint Ventures.

The Credit Parties shall not, and shall not permit any of their respective
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any Joint Venture, except:

(i) Investments in Cash and Cash Equivalents;

 

94



--------------------------------------------------------------------------------

(ii) Investments owned by them as of the Closing Date in any of their respective
Subsidiaries;

(iii) Intercompany loans to the extent permitted under subsection 7.1(iv);

(iv) Consolidated Capital Expenditures not prohibited hereunder;

(v) Investments consisting of surety bonds, escrow arrangements, security
deposits and like transactions incurred either (a) in the ordinary course of
business or (b) in connection with a Permitted Acquisition;

(vi) Investments in Loan Parties (other than Holdings) or in newly formed
Subsidiaries; provided that such newly formed Subsidiaries become parties to the
Guaranty and the other Loan Documents to the same extent as the existing
Guarantors;

(vii) Investments existing as of the Closing Date as set forth in Schedule 7.3;

(viii) So long as no Event of Default or Potential Event of Default shall have
occurred and be continuing, or would result therefrom, Borrower and its
Subsidiaries may make other Investments; provided, that (a) any Cash
consideration paid or advanced to make any such Investment, together with all
Cash consideration paid or advanced to make all such Investments made pursuant
to this clause (viii), shall not exceed Ten Million Dollars ($10,000,000) in the
aggregate from and after the Closing Date, less the amount of any consideration
paid (including any such consideration in the form of Permitted Seller Notes) in
connection with any Permitted Acquisitions of entities that would be designated
as Excluded Subsidiaries or any acquisitions of assets held by Excluded
Subsidiaries, and (b) the value of any non-Cash consideration paid or advanced
to make any such Investment, together with the value of all non-Cash
consideration paid or advanced to make all such Investments described under this
clause (viii), shall not exceed Five Million Dollars ($5,000,000) in the
aggregate (it being understood that the value of any such non-Cash consideration
shall be determined in good faith by Borrower at the time such consideration is
paid or advanced to make the applicable Investment) from and after the Closing
Date;

(ix) Investments in Joint Ventures in radio broadcast operations or other
businesses reasonably related thereto in an aggregate amount not to exceed Five
Million Dollars ($5,000,000) from and after the Closing Date;

(x) Investments with respect to transactions permitted pursuant to subsection
7.7; and

(xi) Investments in FM Translators; provided that the aggregate amount of all
Investments made pursuant to this subsection 7.3(xi) from and after the Closing
Date shall not exceed Five Million Dollars ($5,000,000).

 

7.4 Contingent Obligations.

The Credit Parties shall not, and shall not permit any of their respective
Subsidiaries to, directly or indirectly, create or become or remain liable with
respect to any Contingent Obligation, except:

(i) The Credit Parties and their respective Subsidiaries may become and remain
liable with respect to Contingent Obligations incurred pursuant to the Loan
Documents;

 

95



--------------------------------------------------------------------------------

(ii) Borrower may become and remain liable with respect to Contingent
Obligations under Interest Rate Agreements required under subsection 6.9 or
entered into with respect to the Obligations;

(iii) Contingent Obligations with respect to transactions permitted pursuant to
subsection 7.1(vi), subsection 7.3(viii) or subsection 7.7;

(iv) Borrower and its Subsidiaries may become and remain liable with respect to
performance bonds or deposits or other surety arrangements supporting insurance
obligations or other commitments or undertakings arising in the ordinary course
of business consistent with past practice;

(v) Contingent Obligations existing as of the Closing Date as set forth in
Schedule 7.4 annexed hereto; and

(vi) Contingent Obligations consisting of any Credit Party (other than a License
Sub) guaranteeing (or otherwise supporting) the obligations of another Credit
Party which are permitted hereunder.

 

7.5 Restricted Junior Payments.

The Credit Parties shall not, and shall not permit any of their respective
Subsidiaries to, directly or indirectly, declare, order, pay, make or set apart
any sum for any Restricted Junior Payment; provided that:

(i) Borrower may make distributions to Holdings for tax obligations incurred by
Holdings as a result of the capital structure of Borrower and its Subsidiaries
or the operations or business of the Borrower and its Subsidiaries including the
pass-through of income to Holdings from the Credit Parties or as a result of the
disposition by Borrower of any interest in a Credit Party (including capital
gains taxes);

(ii) as long as no Event of Default or Potential Event of Default has occurred
and is continuing or would result therefrom, Borrower may make Cash advances
(any such advance by Borrower or direct payment by Borrower or any of its
Subsidiaries in lieu of making such advance, being a “Holdings Advance”) to
Holdings in an amount sufficient to enable Holdings to pay reasonable and
customary fees, costs and expenses incurred by Holdings (and not payable to
Affiliates of Holdings) in connection with the public issuance of Securities of
Holdings (provided that each such Holdings Advance is evidenced by a promissory
note (which may consist of one master note that covers all Holding Advances from
time to time) payable on demand by Borrower);

(iii) as long as no Event of Default or Potential Event of Default has occurred
and is continuing or would result therefrom and the Borrower is in compliance
with the Financial Covenants set forth in subsection 7.6 based upon the most
recently ended Fiscal Quarter for which financial statements are available (and
Borrower shall have delivered to Administrative Agent a Compliance Certificate
to such effect): Borrower may make Cash advances to Holdings in an amount
sufficient to enable Holdings to repurchase and (except for holding the
applicable repurchased public Securities as treasury stock) retire or otherwise
terminate up to an aggregate amount which, together with the aggregate amount of
Cash dividends permitted to be made pursuant to clause (v) below, does not
exceed the applicable Available Restricted Payments Amount, of the public
Securities of Holdings in any Fiscal Year;

 

96



--------------------------------------------------------------------------------

(iv) as long as no Event of Default or Potential Event of Default has occurred
and is continuing or would result therefrom: Borrower may make Cash advances to
Holdings in an amount sufficient to enable Holdings to repurchase and (except
for holding the applicable repurchased public Securities as treasury stock)
retire or otherwise terminate annually up to an aggregate of Two Million Five
Hundred Thousand Dollars ($2,500,000) of the Securities of Holdings held by
current or former employees of any Credit Party to reimburse such current or
former employees for tax liabilities incurred in connection with the vesting of
such Securities;

(v) as long as no Event of Default or Potential Event of Default has occurred
and is continuing or would result therefrom and the Borrower is in compliance
with the Financial Covenants set forth in subsection 7.6 based upon the most
recently ended Fiscal Quarter for which financial statements are available,
Borrower may declare and pay Cash dividends to Holdings for the sole purpose of
paying Cash dividends to Holdings’ stockholders, provided that such Cash
dividends may not exceed in the aggregate, together with the aggregate amount of
Cash advances permitted to be made pursuant to clause (iii) above, the
applicable Available Restricted Payments Amount;

(vi) [reserved]; and

(vii) so long as no Event of Default has occurred under subsection 8.1, 8.6 or
8.7, Borrower may (a) make regularly scheduled interest (at the non-default
rate) and principal payments on the Permitted Seller Notes and (b) make
prepayments of the Permitted Seller Notes, in each case to the extent not
prohibited by the subordination provisions thereof.

 

7.6 Financial Covenants.

A. Minimum Interest Coverage Ratio. Borrower shall not permit the ratio of
(i) Consolidated Operating Cash Flow to (ii) Consolidated Cash Interest Expense
for any four consecutive Fiscal Quarter period ending as of the last day of any
Fiscal Quarter of Borrower (the “Measurement Period”) to be less than 2.00:1.00.

B. Maximum Consolidated Total Debt Ratio. Borrower shall not permit the
Consolidated Total Debt Ratio for a Measurement Period ending as of the last day
of such Fiscal Quarter during any of the periods set forth below to exceed the
correlative ratio indicated:

 

Periods

   Maximum
Consolidated Total
Debt Ratio  

Closing Date – September 30, 2016

     4.50:1.00   

October 1, 2016 – March 31, 2017

     4.25:1.00   

April 1, 2017 – December 31, 2017

     4.00:1.00   

January 1, 2018 – December 31, 2018

     3.75:1.00   

January 1, 2019 – December 31, 2019

     3.50:1.00   

January 1, 2020 and thereafter

     3.00:1.00   

C. For purposes of determining compliance with the covenants set forth in
subsections 7.6A and 7.6B above (the “Financial Covenants”), any cash equity
contribution to Borrower from the proceeds of Equity Interests (excluding any
Disqualified Stock) issued by Holdings after the last day of

 

97



--------------------------------------------------------------------------------

the applicable Fiscal Quarter with respect to which the Financial Covenants are
being tested and on or prior to the day that is 10 days after the day on which
financial statements are required to be delivered for such Fiscal Quarter will,
at the irrevocable election of Borrower, be included in the calculation of
Consolidated Operating Cash Flow solely for the purposes of determining
compliance with the Financial Covenants at the end of such Fiscal Quarter and
any subsequent period that includes such Fiscal Quarter (any such equity
contribution so included as an addition to the calculation of Consolidated
Operating Cash Flow, a “Specified Equity Contribution”); provided that (a) in
each consecutive four Fiscal Quarter period there will be at least two
(2) Fiscal Quarters in which no Specified Equity Contribution is made, (b) the
amount of any Specified Equity Contribution will be no greater than the amount
required to cause Borrower to be in compliance with the Financial Covenants,
(c) all Specified Equity Contributions will be disregarded for purposes of the
calculation of Consolidated Operating Cash Flow for all other purposes,
including calculating basket levels, pricing and other items governed by
reference to Consolidated Operating Cash Flow, (d) there shall be no more than
five (5) Specified Equity Contributions made in the aggregate after the Closing
Date, and (e) any Loans or other Indebtedness prepaid with the proceeds of
Specified Equity Contributions shall be deemed outstanding for purposes of
determining compliance with the Financial Covenants for the current Fiscal
Quarter and the next three Fiscal Quarters thereafter.

7.7 Restriction on Fundamental Changes; Asset Sales and Acquisitions; Restricted
Marketing Agreements.

The Credit Parties shall not, and shall not permit any of their respective
Subsidiaries to, enter into any transaction of merger or consolidation, or
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease, sub-lease, transfer or otherwise dispose
of, in one transaction or a series of transactions, all or any part of their
business, property or fixed assets, whether now owned or hereafter acquired
(other than sales and other dispositions, including the sale, transfer,
replacement or other disposition of equipment and inventory, in each case, in
the ordinary course of business), or acquire by purchase or otherwise all or
substantially all the business, property or fixed assets of, or stock or other
evidence of beneficial ownership of, any Person or any division or line of
business of any Person or enter into any Restricted Marketing Agreement except:

(i) (a) (x) Borrower may be merged or consolidated with or into any Subsidiary
of Borrower (provided that Borrower shall be the continuing or surviving entity)
and (y) any Subsidiary of Borrower may be merged or consolidated with or into
any other Subsidiary of Borrower (and, if either party to the merger or
consolidation is a Guarantor, then the surviving entity shall also be a
Guarantor) and, (b) any Subsidiary of Borrower may liquidate or dissolve as long
as in connection therewith all of its assets are transferred to Borrower or any
Subsidiary of Borrower; provided that a License Sub that is holding any FCC
Licenses may only be merged with or liquidated or dissolved into, another
License Sub; provided further, that none of the foregoing transactions shall
result in any diminution in ownership by Borrower (on a Consolidated basis) of
any of the assets affected thereby;

(ii) Borrower and its Subsidiaries may dispose of obsolete, worn out or surplus
property in the ordinary course of business;

(iii) Borrower and its Subsidiaries may sell or otherwise dispose of assets in
transactions that do not constitute Asset Sales; provided, however, that none of
Borrower or any Subsidiary may sell or otherwise dispose of assets to any
Excluded Subsidiary.

 

98



--------------------------------------------------------------------------------

(iv) So long as no Event of Default or Potential Event of Default shall have
occurred and be continuing, or would result therefrom, Borrower and its
Subsidiaries may consummate acquisitions of radio broadcasting stations in the
United States (each, a “Permitted Station Acquisition”) upon satisfaction of the
following conditions:

(a) each of the conditions set forth in subsection 4.2 shall have been satisfied
to the extent applicable; and

(b) prior to any such Permitted Station Acquisition, Borrower shall have
demonstrated, to Administrative Agent’s reasonable satisfaction, compliance on a
Pro Forma Basis with each of the covenants set forth in subsection 7.6 after
giving effect to such Permitted Station Acquisition and throughout the remaining
term of this Agreement and shall provide projections to Administrative Agent
evidencing such compliance, all of the foregoing to be reasonably satisfactory
in form and substance to Administrative Agent; provided, however, that if on the
date of such Permitted Station Acquisition the aggregate consideration paid for
all the Acquired Stations in such Permitted Station Acquisition from and after
the Closing Date is less than Twenty Million Dollars ($20,000,000),
notwithstanding the foregoing in this clause (b), Borrower shall only be
required to deliver an Officer’s Certificate of Borrower confirming that the
representations and warranties in Section 5 continue to be true, correct and
complete in all material respects as of the Permitted Acquisition Closing Date
and providing a representation and warranty that Borrower’s commercially
reasonable projections demonstrate that Borrower shall be in compliance on a Pro
Forma Basis with each of the covenants set forth in subsection 7.6 after giving
effect to such Permitted Acquisition and throughout the term of this Agreement.

(v) As long as no Event of Default or Potential Event of Default has occurred
and is continuing or would result therefrom, Borrower and its Subsidiaries may
acquire other entities and/or assets reasonably related to radio broadcast
operations (each, a “Permitted Other Acquisition”) in an aggregate amount not to
exceed Ten Million Dollars ($10,000,000); provided that (x) at least Four
Million Dollars ($4,000,000) of such consideration is in the form of Cash
consideration (with any additional consideration taking the form of Permitted
Seller Notes) and (y) no Event of Default or Potential Event of Default has
occurred and is continuing; provided, that in connection with any such Permitted
Other Acquisition, Borrower shall deliver an Officer’s Certificate of Borrower,
together with detailed calculations, demonstrating the Consolidated Total Debt
Ratio not in excess of 4.25:1.00 on a Pro Forma Basis after giving effect to
such acquisition;

(vi) Borrower and its Subsidiaries may make Asset Sales of assets having an
aggregate, cumulative fair market value not to exceed Ten Million Dollars
($10,000,000) after the Closing Date; provided that (a) the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof and (b) 75% of the consideration received shall be Cash or Cash
Equivalents;

(vii) Borrower and its Subsidiaries may make other Asset Sales; provided that
either (I) each of the following conditions is satisfied: (a) the assets subject
to such Asset Sales, in the aggregate together with all other assets sold
pursuant to Asset Sales of the Borrower and its Subsidiaries since the Closing
Date did not generate more than 10 % of Consolidated Operating Cash Flow taken
as a single accounting period (calculated on a cumulative basis since the
Closing Date) and excluding for such purpose Borrower’s corporate overhead to
the extent deducted in determining net income, (b) the consideration received
for such assets shall be in an amount at least equal to the fair market value
thereof and (c) the sole consideration received shall be Cash or (II) Requisite
Lenders approve of such Asset Sale;

 

99



--------------------------------------------------------------------------------

(viii) Borrower and its Subsidiaries may acquire by purchase or otherwise all or
substantially all the business, property or fixed assets of, or stock or other
evidence of beneficial ownership of, any Person or any division or line of
business of any Person to the extent such acquisition constitutes an Investment
otherwise permitted under subsection 7.3(ix); and

(ix) Borrower and its Subsidiaries may enter into Restricted Marketing
Agreements upon satisfaction of the following conditions:

(a) if the applicable Restricted Marketing Agreement does not pertain to a
station subject to a pending Permitted Acquisition or a pending acquisition
permitted by subsection 7.7(v), such Restricted Marketing Agreement together
with any other Restricted Marketing Agreements pertaining to stations not
subject to pending Permitted Acquisitions or pending acquisitions permitted by
subsection 7.7(v) in effect at such time shall not result (or be projected to
result) in Marketing Agreement Payments of more than 10% of Consolidated
Operating Cash Flow for any four consecutive Fiscal Quarter Period; and

(b) Borrower shall have delivered to Administrative Agent an Officer’s
Certificate dated as of the date Borrower or its Subsidiaries enter into such
Restricted Marketing Agreement and calculated to give effect to any related
transactions, demonstrating compliance with the conditions set forth in this
subsection 7.7(ix) and the covenants set forth in this Agreement after giving
effect to such Restricted Marketing Agreement.

 

7.8 Sales and Lease-Backs.

The Credit Parties shall not, and shall not permit any of their respective
Subsidiaries to, directly or indirectly, become or remain liable as lessee or as
a guarantor or other surety with respect to any lease, whether an Operating
Lease or a Capital Lease, of any property (whether real, personal or mixed),
whether now owned or hereafter acquired, (i) which Credit Parties or any of
their respective Subsidiaries has sold or transferred or is to sell or transfer
to any other Person (other than the Credit Parties or any of their respective
Subsidiaries) or (ii) which Credit Parties or any of the respective Subsidiaries
intends to use for substantially the same purpose as any other property which
has been or is to be sold or transferred by the Credit Parties or any of their
respective Subsidiaries to any Person (other than the Credit Parties or any of
their respective Subsidiaries) in connection with such lease.

 

7.9 Sale or Discount of Receivables.

The Credit Parties shall not, and shall not permit any of their respective
Subsidiaries to, directly or indirectly, sell with recourse, or discount or
otherwise sell for less than the face value thereof, any of their notes or
accounts receivable other than (i) in the ordinary course of business and
(ii) the settlement, compromise or discounting of any notes or accounts in
connection with the collection thereof (or the classification thereof as
uncollectible) in a manner consistent with customary accounting practice.

 

7.10 Transactions with Shareholders and Affiliates.

The Credit Parties shall not, and shall not permit any of their respective
Subsidiaries to, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any holder of 10% or more of any class of
Equity Securities of any Credit Party or any Credit Party’s Subsidiaries or with
any Affiliates of any Credit Party or any Credit Party’s Subsidiaries or of any
such holder, on terms that are less favorable to such Credit

 

100



--------------------------------------------------------------------------------

Party or such Subsidiary, as the case may be, than those that might be obtained
at the time from Persons who are not such a holder or Affiliate; provided that
the foregoing restrictions shall not apply to (i) any transactions between or
among the Credit Parties, (ii) any transactions between or among Excluded
Subsidiaries, (iii) reasonable and customary fees paid to members of the Board
of Directors of the Credit Parties and their respective Subsidiaries, (iv) any
transactions between or among the Credit Parties and Holdings that are expressly
permitted under the terms and provisions of this Agreement, (v) acquisitions
permitted by subsection 7.7(v) and (v) the Permitted Seller Notes.

 

7.11 Conduct of Business.

From and after the Closing Date, no Credit Party will engage in any business
other than (i) the business engaged in by any Credit Party on the Closing Date,
and similar or related businesses and reasonable extensions thereof, and
(ii) such other lines of business as may be consented to by Administrative Agent
and Requisite Lenders; provided that, notwithstanding anything to the contrary
in this Agreement, no License Sub shall engage in any business or incur any
liabilities other than the ownership of its respective FCC Licenses and the
execution, delivery and performance of the Loan Documents to which it is a party
and activities incidental to the foregoing. Anything to the contrary in this
subsection 7.11 notwithstanding, Borrower and its Subsidiaries may engage,
pursuant to Investments permitted under subsection 7.3(ix), in the business
conducted by the businesses or Persons acquired through such Investments.

 

7.12 Amendments or Waivers of Specified Documents and Charter Documents.

A. Amendments of Subordinated Debt Documents or Permitted Seller Notes. No
Credit Party shall amend, supplement or otherwise change the terms of any
Subordinated Debt Documents or any Permitted Seller Note, or make any payment
consistent with an amendment, supplement or change thereto, if the effect of
such amendment, supplement or change is to increase the interest rate on any
Subordinated Indebtedness, change (to earlier dates) any dates upon which
payments of principal or interest are due thereon, change any event of default
or condition to an event of default with respect thereto (other than to
eliminate or make less restrictive or less burdensome any such event of default
or increase any grace period related thereto), change the redemption, prepayment
or defeasance provisions thereof in such a manner that makes such provisions
more burdensome or restrictive on any Credit Party, change the subordination
provisions thereof (or of any guaranty thereof), or change any collateral
therefor (other than to release such collateral), or if the effect of such
amendment, supplement or change, together with all other amendments, supplements
or changes made, is to increase materially the obligations of the obligor
thereunder or to confer any additional rights on the holders of any Subordinated
Indebtedness or any Permitted Seller Note, as applicable, (or a trustee or other
representative on their behalf) which would be adverse to any Credit Party,
Administrative Agent or Lenders, without the prior written consent of Requisite
Lenders.

B. [Reserved].

C. Charter Documents. No Credit Party will agree to any material amendment to,
or waive any of its material rights under, its certificates or articles of
incorporation, bylaws or other documents relating to its capital stock (other
than amendments or waivers which individually, or together with all other
amendments, waivers or changes made, would not be adverse to, Administrative
Agent or Lenders) without, in each case, obtaining the written consent of
Administrative Agent or Requisite Lenders to such amendment or waiver.

 

101



--------------------------------------------------------------------------------

7.13 Fiscal Year.

No Credit Party shall change its Fiscal Year-end from December 31 without the
consent of Requisite Lenders.

 

Section 8. EVENTS OF DEFAULT

If any of the following conditions or events (“Events of Default”) shall occur:

 

8.1 Failure to Make Payments When Due.

Failure by Borrower to pay any installment of principal of any Loan when due,
whether at stated maturity, by acceleration, by notice of voluntary prepayment,
by mandatory prepayment or otherwise; failure by Borrower to pay interest on any
Loan within one (1) Business Day after the date due; failure by Borrower to pay
when due any amount payable to any L/C Issuer in reimbursement of any drawing
under a Letter of Credit within three (3) Business Days after the date due; or
failure by Borrower to pay any fee or any other amount due under this Agreement
within five (5) Business Days after the date due; or

 

8.2 Default in Other Agreements.

(i) Failure of any Credit Party to pay when due (including any applicable grace
period) (a) any principal of or interest on any other Indebtedness (other than
Indebtedness referred to in subsection 8.1) in an individual principal amount of
Seven Million Five Hundred Thousand Dollars ($7,500,000) or more or any items of
Indebtedness with an aggregate principal amount of Seven Million Five Hundred
Thousand Dollars ($7,500,000) or more or (b) any Contingent Obligation in an
individual principal amount of Seven Million Five Hundred Thousand Dollars
($7,500,000) or more or any Contingent Obligations with an aggregate principal
amount of Seven Million Five Hundred Thousand Dollars ($7,500,000) or more, in
each case beyond the end of any grace period provided therefor; or (ii) breach
or default by Borrower or any of its Subsidiaries with respect to any other term
of (a) any evidence of any Indebtedness in an individual principal amount of
Seven Million Five Hundred Thousand Dollars ($7,500,000) or more or any items of
Indebtedness with an aggregate principal amount of Seven Million Five Hundred
Thousand Dollars ($7,500,000) or more or any Contingent Obligation in an
individual principal amount of Seven Million Five Hundred Thousand Dollars
($7,500,000) or more or any Contingent Obligations with an aggregate principal
amount of Seven Million Five Hundred Thousand Dollars ($7,500,000) or more or
(b) any loan agreement, mortgage, indenture or other agreement relating to such
other Indebtedness or Contingent Obligation(s) with an aggregate principal
amount of Seven Million Five Hundred Thousand Dollars ($7,500,000), if the
effect of such breach or default is to cause, or to permit the holder or holders
of that Indebtedness or Contingent Obligation(s) (or a trustee on behalf of such
holder or holders) to cause, or such Indebtedness or Contingent Obligation(s) to
become or be declared due and payable prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be (upon the giving or
receiving of notice, lapse of time, both, or otherwise); or

 

8.3 Breach of Certain Covenants.

Failure of any Credit Party to perform or comply with any term or condition
contained in subsections 2.5, 6.2 or 6.11 or Section 7 of this Agreement; or

 

8.4 Breach of Warranty.

Any representation, warranty, certification or other statement made by any
Credit Party or any of its Subsidiaries in any Loan Document or in any statement
or certificate at any time given by such Credit Party or any of its respective
Subsidiaries in writing pursuant hereto or thereto or in connection herewith or
therewith shall be false in any material respect on the date as of which made;
or

 

102



--------------------------------------------------------------------------------

8.5 Other Defaults Under Loan Documents.

Any Credit Party shall default in the performance of or compliance with any term
contained in this Agreement or any of the other Loan Documents, other than any
such term referred to in any other subsection of this Section 8, and such
default shall not have been remedied or waived within thirty (30) days after the
earlier of (i) an officer of Borrower shall have obtained knowledge of such
default or (ii) receipt by Borrower of notice from Administrative Agent or
Requisite Lenders of such default; or

 

8.6 Involuntary Bankruptcy; Appointment of Receiver, etc.

(i) A court having jurisdiction in the premises shall enter a decree or order
for relief in respect of any Credit Party in an involuntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, which decree or order is not stayed; or any
other similar relief shall be granted under any applicable federal or state law;
or (ii) an involuntary case shall be commenced against any Credit Party under
the Bankruptcy Code or under any other applicable bankruptcy, insolvency or
similar law now or hereafter in effect; or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
such Credit Party, or over all or a substantial part of their property, shall
have been entered; or there shall have occurred the involuntary appointment of
an interim receiver, trustee or other custodian of such Credit Party for all or
a substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of such Credit Party, and any such event described in this clause
(ii) shall continue for sixty (60) days unless dismissed, bonded or discharged;
or

 

8.7 Voluntary Bankruptcy; Appointment of Receiver, etc.

(i) Any Credit Party shall have an order for relief entered with respect to it
or commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or any
Credit Party shall make any assignment for the benefit of creditors; or (ii) any
Credit Party shall be unable, or shall fail generally, or shall admit in writing
its inability, to pay its debts as such debts become due; or the Board of
Directors of any Credit Party (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to in clause (i) above or this clause (ii); or

 

8.8 Judgments and Attachments.

Any money judgment, writ or warrant of attachment or similar process involving
(i) in any individual case an amount in excess of Seven Million Five Hundred
Thousand Dollars ($7,500,000) (not adequately covered by insurance) shall be
entered or filed against Borrower or any of its Subsidiaries or any of their
respective assets and shall remain undischarged, unvacated, unbonded or unstayed
for a period of sixty (60) days (or in any event later than five (5) days prior
to the date of any proposed sale thereunder); or

 

8.9 Dissolution.

Any order, judgment or decree shall be entered against any Credit Party
decreeing the dissolution or split up of such Credit Party and such order shall
remain undischarged or unstayed for a period in excess of thirty (30) days; or

 

103



--------------------------------------------------------------------------------

8.10 Employee Benefit Plans.

There shall occur one or more ERISA Events which individually or in the
aggregate results in or might reasonably be expected to result in liability of
Borrower or any of its respective ERISA Affiliates in excess of Five Million
Dollars ($5,000,000) during the term of this Agreement; or there shall exist an
amount of unfunded benefit liabilities (as defined in Section 4001(a)(18) of
ERISA), individually or in the aggregate for all Pension Plans (excluding for
purposes of such computation any Pension Plans with respect to which assets
exceed benefit liabilities), which exceeds Five Million Dollars ($5,000,000); or

 

8.11 Failure of Security, Guaranty or Subordination.

(i) The Guaranty or any Security Document shall, at any time, cease to be in
full force and effect (other than by reason of a release of any Credit Party or
Collateral in accordance with the terms hereof and thereof or the satisfaction
in full of all Obligations) or shall be declared null and void, or the validity
or enforceability thereof shall be contested by any Credit Party, or the
Administrative Agent shall not have or cease to have a valid and perfected First
Priority security interest in any material portion of the Collateral (subject to
Permitted Liens) to the extent contemplated by the Security Documents or
(ii) any agreement evidencing or governing the subordination of any Permitted
Seller Note or any Subordinated Indebtedness of Five Million Dollars
($5,000,000) or more in the aggregate shall fail to remain in full force or
effect or any Credit Party shall breach the subordination provisions of the
Subordinated Indebtedness or any Permitted Seller Note; or

 

8.12 FCC Licenses.

Any FCC License (other than auxiliary service licenses) relating to a Station
that has accounted for (or has been projected to account for, in case of any
newly acquired Stations) 10% or more of Consolidated Operating Cash Flow as of
the most recently concluded (or projected, as the case maybe) four consecutive
Fiscal Quarter period shall be canceled, terminated, modified in any material
adverse respect, renewed on terms that materially and adversely affect the
economic or commercial value thereof, or finally denied renewal for any reason;
or

 

8.13 Change of Control.

There shall occur any Change of Control;

THEN (i) upon the occurrence of any Event of Default described in subsection 8.6
or 8.7, each of (a) the unpaid principal amount of and accrued interest on the
Loans and (b) an amount equal to 105% of the maximum amount that may at any time
be drawn under all Letters of Credit then outstanding (whether or not any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letter of Credit) (such amount to be held by
Collateral Administrative Agent pursuant to cash collateral agreements in form
and substance satisfactory to Administrative Agent), and (c) all other
Obligations (other than Secured Interest Rate Agreements or Banking Services
Obligations) arising under the Loan Documents shall automatically become
immediately due and payable, without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by Borrower,
and the Commitment of each Lender to make any Loan, the obligation of each L/C
Issuer to issue any Letter of Credit hereunder shall thereupon terminate, and
(ii) upon the occurrence and during the continuation of any other Event of
Default, Administrative Agent shall, upon the written request or with the
written consent of Requisite Lenders, by written notice to Borrower, declare all
or any portion of the amounts described in clauses (a) through (c) above to be,
and the same shall forthwith become, immediately due and payable, and the
Commitment of each Lender to make any Loan, the obligation of each L/C Issuer to
issue any Letter of Credit hereunder shall thereupon terminate; provided that
the foregoing shall not affect in any way the obligations of Revolving Lenders
under subsection 3.3C(i).

 

104



--------------------------------------------------------------------------------

Any amounts described in clause (b) above, when received by Administrative
Agent, shall be held by Administrative Agent pursuant to the terms of the cash
collateral agreements described in clause (b) above and shall be applied as
therein provided.

Notwithstanding anything contained in the second preceding paragraph, if at any
time within sixty (60) days after an acceleration of the Loans pursuant to such
paragraph Borrower shall pay all arrears of interest and all payments on account
of principal which shall have become due otherwise than as a result of such
acceleration (with interest on principal and, to the extent permitted by law, on
overdue interest, at the rates specified in this Agreement) and all Events of
Default and Potential Events of Default (other than non-payment of the principal
of and accrued interest on the Loans, in each case which is due and payable
solely by virtue of acceleration) shall be remedied or waived pursuant to
subsection 10.6, then Requisite Lenders, by written notice to Borrower, may at
their option rescind and annul such acceleration and its consequences (including
the return to the applicable Credit Party of any unapplied cash collateral in
accordance with the Security Documents); but such action shall not affect any
subsequent Event of Default or Potential Event of Default or impair any right
consequent thereon. The provisions of this paragraph are intended merely to bind
Lenders to a decision which may be made at the election of Requisite Lenders and
are not intended to benefit Borrower and do not grant Borrower the right to
require Lenders to rescind or annul any acceleration hereunder, even if the
conditions set forth herein are met.

 

Section 9. ADMINISTRATIVE AGENT

 

9.1 Appointment and Duties.

A. Appointment of Administrative Agent. Each Lender and each L/C Issuer hereby
appoints U.S. Bank (together with any successor Administrative Agent pursuant to
subsection 9.5) as the Administrative Agent hereunder and authorizes the
Administrative Agent to (i) execute and deliver the Loan Documents and accept
delivery thereof on its behalf from any Credit Party, (ii) take such action on
its behalf and to exercise all rights, powers and remedies and perform the
duties as are expressly delegated to the Administrative Agent under such Loan
Documents and (iii) exercise such powers as are reasonably incidental thereto.

B. Duties as Collateral and Disbursing Agent. Without limiting the generality of
subsection 9.1A, the Administrative Agent shall have the sole and exclusive
right and authority (to the exclusion of the Lenders and L/C Issuers), and is
hereby authorized, to (i) act as the disbursing and collecting agent for the
Lenders and the L/C Issuers with respect to all payments and collections arising
in connection with the Loan Documents (including in any proceeding described in
subsection 8.6 or 8.7 or any other bankruptcy, insolvency or similar
proceeding), and each Person making any payment in connection with any Loan
Document to any Secured Party is hereby authorized to make such payment to the
Administrative Agent, (ii) file and prove claims and file other documents
necessary or desirable to allow the claims of the Secured Parties with respect
to any Obligation in any proceeding described in subsection 8.6 or 8.7 or any
other bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Secured Party), (iii) act as collateral agent
for each Secured Party for purposes of the perfection of all Liens created by
such agreements and all other purposes stated therein, (iv) manage, supervise
and otherwise deal with the Collateral, (v) take such other action as is
necessary or desirable to maintain the perfection and priority of the Liens
created or purported to be created by the Loan Documents, (vi) except as may be
otherwise specified in any Loan Document, exercise all remedies given to the
Administrative Agent and the other Secured Parties with respect to the
Collateral, whether

 

105



--------------------------------------------------------------------------------

under the Loan Documents, applicable law or otherwise, and (vii) execute any
amendment, consent or waiver under the Loan Documents on behalf of any Lender
that has consented in writing to such amendment, consent or waiver; provided,
however, that the Administrative Agent hereby appoints, authorizes and directs
each Lender, each L/C Issuer and each of their respective Affiliates to act as
collateral sub-agent for the Administrative Agent and the Secured Parties for
purposes of the perfection of all Liens with respect to the Collateral,
including any deposit account maintained by a Credit Party with, and Cash and
Cash Equivalents held by, such Lender or L/C Issuer or Affiliate thereof, and
may further authorize and direct the Lenders, the L/C Issuers and their
Affiliates to take further actions as collateral sub-agents for purposes of
enforcing such Liens or otherwise to transfer the Collateral subject thereto to
the Administrative Agent, and each Lender and L/C Issuer hereby agrees (and
agrees to cause each of its Affiliates) to take such further actions to the
extent, and only to the extent, so authorized and directed.

C. Limited Duties. Under the Loan Documents, the Administrative Agent (i) is
acting solely on behalf of the Lenders and the L/C Issuers (except to the
limited extent provided in subsection 2.1E with respect to the Register and in
subsection 9.8), with duties that are entirely administrative in nature,
notwithstanding the use of the defined term “Administrative Agent”, the terms
“agent”, “administrative agent” and “collateral agent” and similar terms in any
Loan Document to refer to the Administrative Agent, which terms are used for
title purposes only, (ii) is not assuming any obligation under any Loan Document
other than as expressly set forth therein or any role as agent, fiduciary or
trustee of or for any Lender, L/C Issuer or any other Secured Party and
(iii) shall have no implied functions, responsibilities, duties, obligations or
other liabilities under any Loan Document, and each Lender and L/C Issuer hereby
waives and agrees not to assert any claim against the Administrative Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses
(i) through (iii) above.

D. Delegation of Rights and Duties. The Administrative Agent may, upon any term
or condition it specifies, delegate or exercise any of its rights, powers and
remedies under, and delegate or perform any of its duties or any other action
with respect to, any Loan Document by or through any trustee, co-agent,
employee, attorney-in-fact and any other Person (including any Secured Party).
Any such Person shall benefit from this Section 9 to the extent provided by the
Administrative Agent.

 

9.2 Reliance and Liability.

A. Reliance. The Administrative Agent may, without incurring any liability
hereunder, (i) treat the payee of any Note as its holder until such Note has
been assigned in accordance with subsection 10.1, (ii) rely on the Register to
the extent set forth in subsection 2.1E, (iii) consult with any of its Related
Persons and, whether or not selected by it, any other advisors, accountants and
other experts (including advisors to, and accountants and experts engaged by,
any Credit Party) and (iv) rely and act upon any document and information
(including those transmitted by Electronic Transmission) and any telephone
message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties.

B. No Responsibility for Certain Matters. None of the Administrative Agent and
its Related Persons shall be liable for any action taken or omitted to be taken
by any of them under or in connection with any Loan Document, and each Lender,
each L/C Issuer and Borrower hereby waive and shall not assert (and Borrower
shall cause each other Credit Party and Subsidiary of such Credit Party to waive
and agree not to assert) any right, claim or cause of action based thereon,
except to the extent of liabilities resulting primarily from the gross
negligence or willful misconduct of the Administrative Agent or, as the case may
be, such Related Person (each as determined in a final, non-appealable judgment
by a court of competent jurisdiction) in connection with the duties expressly
set forth herein. Without limiting the foregoing, the Administrative Agent:

(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Requisite Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of the Administrative Agent,
when acting on behalf of the Administrative Agent);

 

106



--------------------------------------------------------------------------------

(ii) shall not be responsible to any Secured Party for the due execution,
legality, validity, enforceability, effectiveness, genuineness, sufficiency or
value of, or the attachment, perfection or priority of any Lien created or
purported to be created under or in connection with, any Loan Document;

(iii) makes no warranty or representation, and shall not be responsible, to any
Secured Party for any statement, document, information, representation or
warranty made or furnished by or on behalf of any Related Person or any Credit
Party in connection with any Loan Document or any transaction contemplated
therein or any other document or information with respect to any Credit Party or
any Subsidiary of any Credit Party, whether or not transmitted or (except for
documents expressly required under any Loan Document to be transmitted to the
Lenders) omitted to be transmitted by the Administrative Agent, including as to
completeness, accuracy, scope or adequacy thereof, or for the scope, nature or
results of any due diligence performed by the Administrative Agent in connection
with the Loan Documents; and

(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Credit Party or any Subsidiary of any Credit Party or as to the existence
or continuation or possible occurrence or continuation of any Event of Default
or Potential Default and shall not be deemed to have notice or knowledge of such
occurrence or continuation unless it has received a notice from the Borrower or
any Lender or L/C Issuer describing such Event of Default or Potential Default
clearly labeled “notice of default” (in which case the Administrative Agent
shall promptly give notice of such receipt to all Lenders);

and, for each of the items set forth in clauses (i) through (iv) above, each of
Borrower, each Lender and each L/C Issuer hereby waives and agrees not to assert
(and Borrower shall cause each other Credit Party and Subsidiary of such Credit
Party to waive and agree not to assert) any right, claim or cause of action it
might have against the Administrative Agent based thereon.

C. Use of Discretion.

(i) No Action without Instructions. The Administrative Agent shall not be
required to exercise any discretion or take, or to omit to take, any action,
including with respect to enforcement or collection, except any action it is
required to take or omit to take (a) under any Loan Document or (b) pursuant to
instructions from the Requisite Lenders (or, where expressly required by the
terms of this Agreement, a greater proportion of the Lenders).

(ii) Right Not to Follow Certain Instructions. Notwithstanding clause (i) above,
the Administrative Agent shall not be required to take, or to omit to take, any
action (a) unless, upon demand, the Administrative Agent receives an
indemnification satisfactory to it from the Lenders (or, to the extent
applicable and acceptable to the Administrative Agent, any other Secured Party)
against all Liabilities that, by reason of such action or omission, may be
imposed on, incurred by or asserted against the Administrative Agent or any
Related Person thereof or (b) that is, in the opinion of the Administrative
Agent or its counsel, contrary to any Loan Document or applicable law.

D. Administrative Agent Entitled to Act as Lender. The Administrative Agent and
its Affiliates may make loans and other extensions of credit to, acquire
Securities of, engage in any kind of business with, any Credit Party or
Affiliate thereof as though it were not acting as Administrative Agent and may
receive separate fees and other payments therefor. To the extent the
Administrative Agent or any of its Affiliates makes any Loan or otherwise
becomes a Lender hereunder, it shall have and may exercise the same rights and
powers hereunder and shall be subject to the same obligations and liabilities

 

107



--------------------------------------------------------------------------------

as any other Lender and the terms “Lender”, “Revolving Lender”, “Term Lender”
and “Requisite Lender” and any similar terms shall, except where otherwise
expressly provided in any Loan Document, include, without limitation, the
Administrative Agent or such Affiliate, as the case may be, in its individual
capacity as Lender, Revolving Lender, Term Lender or as one of the Requisite
Lenders, respectively.

 

9.3 Representations and Warranties; No Responsibility for Appraisal of
Creditworthiness.

Each Lender and each L/C Issuer acknowledges that it shall, independently and
without reliance upon the Administrative Agent, any Lender or L/C Issuer or any
of their Related Persons or upon any document solely or in part because such
document was transmitted by the Administrative Agent or any of its Related
Persons, conduct its own independent investigation of the financial condition
and affairs of each Credit Party and each Credit Party’s Subsidiaries and make
and continue to make its own credit decisions in connection with entering into,
and taking or not taking any action under, any Loan Document or with respect to
any transaction contemplated in any Loan Document, in each case based on such
documents and information as it shall deem appropriate. Except for documents
expressly required by any Loan Document to be transmitted by the Administrative
Agent to the Lenders or L/C Issuers, the Administrative Agent shall not have any
duty or responsibility to provide any Lender or L/C Issuer with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Credit Party or any
Affiliate of any Credit Party that may come in to the possession of the
Administrative Agent or any of its Related Persons.

 

9.4 Expenses; Right to Indemnity.

A. Each Lender agrees to reimburse the Administrative Agent, each of its Related
Persons and sole lead arranger and bookrunner (the Administrative Agent and each
such league table agent, each an “Agent” and, collectively, the “Agents”), (to
the extent not reimbursed by any Credit Party) promptly upon demand for such
Lender’s Pro Rata Share with respect to this Agreement or the transactions
contemplated hereby for any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and Other Taxes paid in the
name of, or on behalf of, any Credit Party) that may be incurred by the
Administrative Agent or any of its Related Persons in connection with the
preparation, syndication, execution, delivery, administration, modification,
consent, waiver or enforcement of, or the taking of any other action (whether
through negotiations, through any work-out, bankruptcy, restructuring or other
legal or other proceeding (including without limitation, preparation for and/or
response to any subpoena or request for document production relating thereto) or
otherwise) in respect of, or legal advice with respect to its rights or
responsibilities under, any Loan Document.

B. Each Lender further agrees to indemnify the Administrative Agent and each of
its Related Persons (to the extent not reimbursed by any Credit Party), from and
against such Lender’s aggregate Pro Rata Share of the Liabilities (including to
the extent not indemnified pursuant to subsection 9.4C, taxes, interests and
penalties imposed for not properly withholding or backup withholding on payments
made to on or for the account of any Lender) that may be imposed on, incurred by
or asserted against the Administrative Agent or any of its Related Persons in
any matter relating to or arising out of, in connection with or as a result of
any Loan Document, any Related Document or any other act, event or transaction
related, contemplated in or attendant to any such document, or, in each case,
any action taken or omitted to be taken by the Administrative Agent or any of
its Related Persons under or with respect to any of the foregoing; provided,
however, that no Lender shall be liable to the Administrative Agent or any of
its Related Persons to the extent such liability has resulted primarily from the
gross negligence or willful misconduct of the Administrative Agent or, as the
case may be, such Related Person, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order.

 

108



--------------------------------------------------------------------------------

C. To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If any payment is made to any Lender by the Administrative
Agent without the applicable withholding Tax being withheld from such payment
and the Administrative Agent has paid over the applicable withholding Tax to the
IRS or any other Governmental Authority, or the IRS or any other Governmental
Authority asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify the Administrative Agent of a change in circumstance
which rendered the exemption from, or reduction of, withholding Tax ineffective
or for any other reason, such Lender shall indemnify the Administrative Agent
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as Tax or otherwise, including any penalties or interest and together with all
expenses (including legal expenses, allocated internal costs and out-of-pocket
expenses) incurred. The Administrative Agent may offset against any payment to
any Lender under a Loan Document, any applicable withholding Tax that was
required to be withheld from any prior payment to such Lender but which was not
so withheld, as well as any other amounts for which the Administrative Agent is
entitled to indemnification from such Lender under this subsection 9.4C.

 

9.5 Successor Administrative Agent; Resignation of L/C Issuer.

A. The Administrative Agent may resign at any time by delivering 30 days prior
notice of such resignation to the Lenders and the Borrower, effective on the
date set forth in such notice or, if no such date is set forth therein, upon the
date such notice shall be effective in accordance with the terms of this
subsection 9.5. If the Administrative Agent delivers any such notice, the
Borrower shall have the right to appoint a successor Administrative Agent with
the consent of the Requisite Lenders. If, after 30 days after the date of the
retiring Administrative Agent’s notice of resignation, no successor
Administrative Agent has been appointed by the Borrower and accepted by the
Requisite Lenders, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent from among the Lenders, if a
Lender is willing to accept such appointment, or otherwise shall be a commercial
bank or financial institution or a subsidiary of a commercial bank or financial
institution if such commercial bank or financial institution is organized under
the laws of the United States of America or of any State thereof and has a
combined capital and surplus of at least $300,000,000. Each appointment under
this subsection 9.5A shall be subject to the prior consent of the Borrower,
which may not be unreasonably withheld but shall not be required during the
continuance of an Event of Default.

B. Effective immediately upon its resignation, (i) the retiring Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents, (ii) the Lenders shall assume and perform all of the duties of the
Administrative Agent until a successor Administrative Agent shall have accepted
a valid appointment hereunder, (iii) the retiring Administrative Agent and its
Related Persons shall no longer have the benefit of any provision of any Loan
Document other than with respect to any actions taken or omitted to be taken
while such retiring Administrative Agent was, or because such Administrative
Agent had been, validly acting as Administrative Agent under the Loan Documents
and (iv) subject to its rights under subsection 9.2C, the retiring
Administrative Agent shall take such action as may be reasonably necessary to
assign to the successor Administrative Agent its rights as Administrative Agent
under the Loan Documents. Notwithstanding the foregoing, if no successor
Administrative Agent is appointed within 30 days following the retiring
Administrative Agent’s notice of resignation or the removal date of the
Administrative Agent, the retiring or removed Administrative Agent shall have
the right to assign all Liens held by it in the Collateral for the benefit of
the Secured Parties to the Requisite Lenders. In connection with such assignment
the Requisite Lenders agree to execute and record such assignment documentation
as may be necessary to maintain the continuous perfection of the Liens in the
Collateral. Effective immediately upon its acceptance of a valid appointment as
Administrative Agent, a successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent under the Loan Documents.

C. Any L/C Issuer may resign at any time by delivering notice of such
resignation to the Administrative Agent, effective on the date set forth in such
notice or, if no such date is set forth therein, on the date such notice shall
be effective. Upon such resignation, the L/C Issuer shall remain an L/C Issuer
and shall retain its rights and obligations in its capacity as such (other than
any obligation to issue Letters of Credit but including the right to receive
fees or to have Lenders participate in any unreimbursed draw in respect thereof)
with respect to Letters of Credit issued by such L/C Issuer prior to the date of
such resignation and shall otherwise be discharged from all other duties and
obligations under the Loan Documents.

 

109



--------------------------------------------------------------------------------

9.6 Security Documents, Etc. Each Lender and each L/C Issuer hereby consents to
the automatic release and hereby directs the Administrative Agent to release
(or, in the case of clause B(ii) below, release or subordinate) the following:

A. any Subsidiary of the Borrower from its guaranty of any Obligation of any
Credit Party if all of the Securities of such Subsidiary owned by any Credit
Party are sold in a sale or other disposition permitted under the Loan Documents
(including pursuant to a waiver or consent), to the extent that, after giving
effect to such sale or other disposition, such Subsidiary would not be required
to guaranty any Obligations pursuant to subsection 2.10A, or if such Subsidiary
is otherwise no longer required to guaranty the Obligations pursuant to the Loan
Documents; and

B. any Lien held by the Administrative Agent for the benefit of the Secured
Parties against (i) any Collateral that is sold by a Credit Party in a sale or
other disposition permitted by the Loan Documents (including pursuant to a valid
waiver or consent), to the extent all Liens required to be granted in such
Collateral pursuant to subsection 2.10A after giving effect to such sale or
other disposition have been granted, (ii) any property subject to a Lien
permitted hereunder in reliance upon subsection 7.2A(iii) and (iii) all of the
Collateral and all Credit Parties, upon (a) termination of the Commitments,
(b) payment and satisfaction in full of all Loans and all other Obligations
(including Obligations arising under Secured Interest Rate Agreements but
excluding Obligations arising under Banking Services Agreements) that the
Administrative Agent has been notified (by or on behalf of the holder of such
Obligations) in writing are then due and payable (or will be due and payable
following notice or expiration of any applicable grace period), (c) deposit of
cash collateral with respect to all Contingent Obligations (or, in the case of
any Letters of Credit, a back-up letter of credit has been issued and delivered
to the Administrative Agent, or in the case of Contingent Obligations arising
under Secured Interest Rate Agreements, any other arrangements satisfactory to
the applicable Secured Interest Rate Counterparty shall have been made), in
amounts and on terms and conditions and with parties satisfactory to the
Administrative Agent (or, in the case of Contingent Obligations arising under
Secured Interest Rate Agreements, satisfactory to the applicable Secured
Interest Rate Counterparty) and each Indemnitee that is owed such Obligations
and (d) to the extent requested by the Administrative Agent, receipt by the
Secured Parties of liability releases from the Credit Parties each in form and
substance acceptable to the Administrative Agent.

Each Lender and L/C Issuer hereby directs the Administrative Agent, and the
Administrative Agent hereby agrees, upon receipt of reasonable advance written
notice from Borrower, to execute and deliver or file such documents and to
perform other actions reasonably necessary to release the guaranties and Liens
when and as directed in this subsection 9.6.

9.7 Binding Effect. Each Lender and each L/C Issuer agrees that (i) any action
taken by the Administrative Agent or the Requisite Lenders (or, if expressly
required hereby, a greater proportion of the Lenders) in accordance with the
provisions of the Loan Documents, (ii) any action taken by the

 

110



--------------------------------------------------------------------------------

Administrative Agent in reliance upon the instructions of Requisite Lenders (or,
where so required, such greater proportion) and (iii) the exercise by the
Administrative Agent or the Requisite Lenders (or, where so required, such
greater proportion) of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Secured Parties.

9.8 Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender or an
L/C Issuer as long as, by accepting such benefits, such Secured Party agrees, as
among the Administrative Agent and all other Secured Parties, that such Secured
Party is bound by (and, if requested by the Administrative Agent, shall confirm
such agreement in a writing in form and substance acceptable to the
Administrative Agent) this Section 9, subsection 10.4 (Set-Off), subsection 10.5
(Ratable Sharing) and subsection 10.19 (Confidentiality) and the decisions and
actions of the Administrative Agent and the Requisite Lenders (or, where
expressly required by the terms of this Agreement, a greater proportion of the
Lenders) to the same extent a Lender is bound; provided, however, that,
notwithstanding the foregoing, (a) such Secured Party shall be bound by
subsection 9.4 only to the extent of Liabilities, costs and expenses with
respect to or otherwise relating to the Collateral held for the benefit of such
Secured Party, in which case the obligations of such Secured Party thereunder
shall not be limited by any concept of Pro Rata Share or similar concept,
(b) except as set forth specifically herein, each of the Administrative Agent,
the Lenders and the L/C Issuers shall be entitled to act at its sole discretion,
without regard to the interest of such Secured Party, regardless of whether any
Obligation to such Secured Party thereafter remains outstanding, whether such
Secured Party is deprived of the benefit of the Collateral, becomes unsecured or
is otherwise affected or put in jeopardy thereby, and without any duty or
liability to such Secured Party or any such Obligation and (c) except as set
forth specifically herein, such Secured Party shall not have any right to be
notified of, consent to, direct, require or be heard with respect to, any action
taken or omitted in respect of the Collateral or under any Loan Document.

9.9 Co-Synidcation Agents, etc.. Neither any of the Lenders identified in this
Agreement as a “co-agent” nor any Co-Syndication Agent shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such. Without limiting the foregoing,
none of such Lenders shall have or be deemed to have a fiduciary relationship
with any Lender. Each Lender hereby makes the same acknowledgments with respect
to such Lenders as it makes with respect to the Administrative Agent in
subsection 9.3.

 

Section 10. MISCELLANEOUS

 

10.1 Assignments and Participations in Loans and Letters of Credit.

A. General. Each Lender shall have the right at any time to (i) sell, assign or
transfer to any Eligible Assignee or (ii) sell participations to any Person in,
all or any part of its Commitments or any Loan or Loans made by it or its
Letters of Credit or participations therein or any other interest herein or in
any other Obligations owed to it; provided that no such sale, assignment,
transfer or participation shall, without the consent of Borrower, require
Borrower to file a registration statement with the Securities and Exchange
Commission or apply to qualify such sale, assignment, transfer or participation
under the securities laws of any state; and provided, further that no such sale,
assignment, transfer or participation of any Letter of Credit or any
participation therein may be made separately from a sale, assignment, transfer
or participation of a corresponding interest in the Revolving Loan Commitment
and the Revolving Loans of the Lender effecting such sale, assignment, transfer
or participation. Except as otherwise provided in this subsection 10.1, no
Lender shall, as between Borrower and such Lender, be relieved of any of its
obligations hereunder as a result of any sale, assignment or transfer of, or any
granting of participations in, all or any part of its Commitments or the Loans,
the Letters of Credit or participations therein, or other Obligations owed to
such Lender.

 

111



--------------------------------------------------------------------------------

B. Assignments.

(i) Amounts and Terms of Assignments. Each Commitment, Loan, Letter of Credit or
participation therein, or other Obligation may (a) be assigned in any amount to
another Lender, or to an Affiliate or an Approved Fund of the assigning Lender
or another Lender (in each case, other than a Non-Funding Lender or Impacted
Lender), with the giving of notice to Borrower and Administrative Agent or
(b) be assigned in an aggregate amount of not less than One Million Dollars
($1,000,000) with respect to Term Loans and Revolving Loans (or such lesser
amount as shall constitute the aggregate amount of the Commitments, Loans,
Letters of Credit and participation therein, and other Obligations of the
assigning Lender) to any other Eligible Assignee with the giving of notice to
Borrower and Administrative Agent and with the consent of Borrower and
Administrative Agent (which consent of Borrower and Administrative Agent shall
not be unreasonably withheld and which consent, in the case of Borrower,
(x) shall be deemed to have been given if Borrower has not responded within five
(5) Business Days of a request for such consent and (y) shall not be required at
any time that an Event of Default has occurred and is continuing) and, in
connection with assignments of Revolving Loan Commitments, each L/C Issuer that
is a Lender; provided that as long as no Event of Default has occurred and is
continuing, after giving effect to any such assignment by an assigning Lender
which is less than the total amount of such assigning Lender’s aggregate Term
Loan, Revolving Loan Commitment, Revolving Loans or interest in any Letters of
Credit, the aggregate amount of such assigning Lender’s Term Loan, Revolving
Loan Commitment, Revolving Loans and interests in Letters of Credit held by it
shall not be less than One Million Dollars ($1,000,000). To the extent of any
such assignment in accordance with either clause (a) or (b) above, the assigning
Lender shall be relieved of its obligations with respect to its Commitments,
Loans, Letters of Credit or participations therein, or other Obligations or the
portion thereof so assigned. The parties to each such assignment shall execute
and deliver to Administrative Agent, for its acceptance, an assignment agreement
substantially in the form of Exhibit VII annexed hereto (or any other form
approved by the Administrative Agent) via an electronic settlement system
designated by the Administrative Agent (or if previously agreed with the
Administrative Agent, via a manual execution and delivery of the assignment),
together with (i) such forms, certificates or other evidence, if any, with
respect to United States federal income tax withholding matters as the assignee
under such assignment agreement may be required to deliver to Administrative
Agent pursuant to subsection 2.7B(iii)(a) and (ii) for assignments to any
Eligible Assignee that is not already a Lender or an Affiliate or Approved Fund
of an assigning Lender, a processing fee of Three Thousand Five Hundred Dollars
($3,500) (for which no Credit Party shall have any responsibility or liability);
provided, that (y) assignments do not have to be ratable between the Revolving
Loan Commitments, Revolving Loans and participations in Letters of Credit, on
one hand, and the Term Loans, on the other hand, but must be ratable among the
obligations owing to and owed by such Lender with respect to the Revolving
Loans, Revolving Loan Commitments and participations in Letters of Credit or the
Term Loans, and (z) assignments by Lenders who are Non-Funding Lenders due to
clause (a) of the definition of Non-Funding Lender shall be subject to the
Administrative Agent’s prior written consent in all instances, unless in
connection with such assignment, such Non-Funding Lender cures, or causes the
cure of, its Non-Funding Lender status as contemplated in subsection 2.1D(v).
Upon such execution, delivery, and acceptance, and in the case of any assignment
by a Cash Management Lender of all of its Commitments and Loans, receipt by the
Administrative Agent of any evidence reasonably requested by it that such
assigning Cash Management Lender has transferred or caused its Affiliate to
transfer, as applicable, all Cash and Cash Equivalents of any Credit Party held
by it or such Affiliate to an Eligible Assignee or another Lender in accordance
with subsection 10.1F

 

112



--------------------------------------------------------------------------------

below, from and after the effective date specified in such assignment agreement,
(y) the assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
assignment agreement, shall have the rights and obligations of a Lender
hereunder and (z) the assigning Lender thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
assignment agreement, relinquish its rights and be released from its obligations
under this Agreement (and, in the case of an assignment agreement covering all
or the remaining portion of an assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto; provided that,
anything contained in any of the Loan Documents to the contrary notwithstanding,
if such Lender is the L/C Issuer with respect to any outstanding Letters of
Credit such Lender shall continue to have all rights and obligations of an L/C
Issuer with respect to such Letters of Credit until the cancellation or
expiration of such Letters of Credit and the reimbursement of any amounts drawn
thereunder). The Commitments hereunder shall be modified to reflect the
Commitment of such assignee and any remaining Commitment of such assigning
Lender. If requested by the assignee, Notes shall be issued to such assignee,
substantially in the form of Exhibit IV or Exhibit V annexed hereto, as the case
may be. For the avoidance of doubt, if an assigning Lender assigns all of its
Commitments and Loans, such assigning Lender shall, upon the effectiveness of
such assignment or as promptly thereafter as practicable, surrender its
applicable Notes, if any to Administrative Agent for cancellation.

(ii) Acceptance by Administrative Agent. Upon its receipt of an assignment
agreement substantially in the form of Exhibit VII annexed hereto executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with the processing fee referred to in subsection 10.1B(i) and any
forms, certificates or other evidence with respect to United States federal
income tax withholding matters that such assignee may be required to deliver to
Administrative Agent pursuant to subsection 2.7B(iii)(a), Administrative Agent
shall, if such assignment agreement has been completed and is acceptable in form
and substance to Administrative Agent, and if Administrative Agent, the L/C
Issuers and Borrower have consented to the assignment evidenced thereby (in each
case to the extent such consent is required pursuant to subsection 10.1B(i)),
(a) accept such assignment agreement by executing a counterpart thereof as
provided therein (which acceptance shall evidence any required consent of
Administrative Agent to such assignment) and (b) give prompt notice thereof to
Borrower. Administrative Agent shall maintain a copy of each assignment
agreement delivered to and accepted by it as provided in this subsection
10.1B(ii). The Administrative Agent’s refusal to accept an assignment to a
Credit Party, an Affiliate of a Credit Party or a holder of Subordinated
Indebtedness or an Affiliate of such a holder, or to a Person that would be (or
could reasonably be expected to become) a Non-Funding or an Impacted Lender, or
the imposition of conditions or limitations (including limitations on voting)
upon assignments to such Persons, shall not be deemed to be unreasonable.

C. Participations. In addition to the other rights provided in this
subsection 10.1, each Lender may, without notice to or consent from the
Administrative Agent or the Borrower, sell participations to one or more Persons
in or to all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations with respect to the Term Loans,
Revolving Loans and Letters of Credit); provided, however, that, whether as a
result of any term of any Loan Document or of such grant or participation,
(i) no such participant shall have a commitment, or be deemed to have made an
offer to commit, to make Loans hereunder, and, except as provided in the
applicable option agreement, none shall be liable for any obligation of such
Lender hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Credit Parties and the Secured Parties towards such Lender,
under any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
Obligations in the Register, except that each such participant shall be entitled
to the benefit of subsections 2.6D, 2.7, and 3.6 but only to the extent such

 

113



--------------------------------------------------------------------------------

participant delivers the tax forms such Lender is required to collect pursuant
to subsection 2.7B(iii) or (iv) at the times set forth in such subsection and
then only to the extent of any amount to which such Lender would be entitled in
the absence of any such grant or participation; provided, however, that in no
case shall such participant have the right to enforce any of the terms of any
Loan Document, and (iii) the consent of such participant shall not be required
(either directly, as a restraint on such Lender’s ability to consent hereunder
or otherwise) for any amendments, waivers or consents with respect to any Loan
Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents (including the right
to enforce or direct enforcement of the Obligations), except for actions
directly affecting (i) the extension of the regularly scheduled maturity of any
portion of the principal amount of or interest on any Loan allocated to such
participation or (ii) a reduction of the principal amount of or the rate of
interest payable on any Loan allocated to such participation, and all amounts
payable by Borrower hereunder (including amounts payable to such Lender pursuant
to subsections 2.6D, 2.7, and 3.6, but excluding subsection 2.7B) shall be
determined as if such Lender had not sold such participations. Each Lender that
sells a participation pursuant to this subsection 10.1C, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for Tax
purposes), shall maintain a register comparable to the Register on which it
enters the name and address of each participant and the economic interests of
each participant in all or a portion of the participating Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it) (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

D. Assignments to Federal Reserve Banks. In addition to the assignments and
participations permitted under the foregoing provisions of this subsection 10.1,
any Lender may assign and pledge all or any portion of its Loans, the other
Obligations owed to such Lender, and its Notes, if any, to (i) any Federal
Reserve Bank as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any operating circular issued by
such Federal Reserve Bank, without notice to the Administrative Agent, or
(ii) any holder of, or trustee for the benefit of the holders of, such Lender’s
Securities by notice to the Administrative Agent; provided, however, that no
such holder or trustee, whether because of such grant or assignment or any
foreclosure thereon (unless such foreclosure is made through an assignment in
accordance with subsection 10.1B above), shall be entitled to any rights of such
Lender hereunder and no such Lender shall be relieved of any of its obligations
hereunder.

E. Information. Each Lender may furnish any information concerning the Credit
Parties and their respective Subsidiaries in the possession of that Lender from
time to time to assignees and participants (including prospective assignees and
participants), subject to subsection 10.19.

F. Assignments by Cash Management Lenders. If any assigning Lender is a Cash
Management Lender assigning all of its Commitments and Loans, such assigning
Cash Management Lender shall promptly transfer or cause its Affiliate to
transfer, as applicable, all of the Cash or Cash Equivalents of any Credit Party
held by it to one or more similar deposit or securities accounts maintained at
the applicable Eligible Assignee or another Lender.

 

114



--------------------------------------------------------------------------------

10.2 Expenses.

Borrower agrees to pay promptly (i) all the actual and reasonable, documented,
out-of-pocket costs and expenses of Administrative Agent for the preparation of
the Loan Documents; (ii) the reasonable, out of pocket and documented fees,
expenses and disbursements of counsel to Administrative Agent in connection with
the negotiation, preparation, execution, interpretation and administration of
the Loan Documents and the Loans and any consents, amendments, waivers or other
modifications hereto or thereto and any other documents or matters requested by
any Credit Party; (iii) all other actual, documented and reasonable
out-of-pocket costs and expenses incurred by Administrative Agent in connection
with the initial syndication of the Commitments and the negotiation, preparation
and execution of the Loan Documents and the transactions contemplated hereby and
thereby, in each case including the reasonable fees, charges and disbursements
of one primary legal counsel and one additional local counsel in each applicable
jurisdiction for the Administrative Agent (except that no Credit Party shall be
required to pay financing fees or any other fees or expenses of any syndication
member unless agreed upon separately by Borrower); and (iv) all out of pocket
costs and expenses incurred by the Administrative Agent and each Lender and L/C
Issuer in connection with (a) any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work-out”, (b) the
enforcement or preservation of any right or remedy under any Loan Document, any
Obligation, with respect to the Collateral or any other related right or remedy
or (c) the commencement, defense, conduct of, intervention in, or the taking of
any other action (including preparation for and/or response to any subpoena or
request for document production relating thereto) with respect to, any
proceeding (including any bankruptcy or insolvency proceeding) related to any
Credit Party, Loan Document or Obligation, including reasonable out-of-pocket
fees and disbursements of one primary counsel and one additional local counsel
in each applicable jurisdiction and additional counsels in the event of actual
or potential conflicts of interest or the availability of different claims or
defenses.

 

10.3 Indemnity.

A. In addition to the payment of expenses pursuant to subsection 10.2, whether
or not the transactions contemplated hereby shall be consummated, Borrower
agrees to defend, indemnify, pay and hold harmless Agents, each Lender, each L/C
Issuer, each Person that each L/C Issuer causes to issue Letter of Credit
hereunder, each Secured Interest Rate Counterparty and their respective
Affiliates and each of their respective officers, directors, employees and
agents (collectively called the “Indemnitees”) from and against any and all
Liabilities (including the reasonable fees and disbursements of counsel for such
Indemnitees) incurred in connection with any investigative, administrative or
judicial proceeding commenced or threatened by any Person (including any Credit
Party or Affiliate thereof), whether or not any such Indemnitee shall be
designated as a party or a potential party thereto), that may be imposed on,
incurred by, or asserted against any such Indemnitee, in any manner relating to
or arising out of the actions or activities of any Credit Party or Affiliate
thereof (including in respect of securities and commercial laws, statutes, rules
or regulations and Environmental Laws), this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby (including any
broker’s or finder’s fees alleged to have been incurred in connection herewith
or therewith, Lenders’ agreement to make the Loans hereunder or the use or
intended use of the proceeds of any of the Loans or the issuance of Letters of
Credit hereunder or the use or intended use of any of the Letters of Credit) or
the statements contained in the commitment letter delivered by any Lender to
Borrower with respect thereto (collectively called the “Indemnified
Liabilities”); provided that Borrower shall not have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities arise solely from the gross negligence or willful
misconduct of that Indemnitee or any of its officers, directors, employees,
agents or Affiliates as determined by a final judgment of a court of competent
jurisdiction. To the extent that the undertaking to defend, indemnify, pay and
hold harmless set forth in the preceding sentence may be unenforceable because
it is violative of any law or public policy, Borrower shall

 

115



--------------------------------------------------------------------------------

contribute, jointly and severally, the maximum portion that it is permitted to
pay and satisfy under applicable law to the payment and satisfaction of all
non-excluded Indemnified Liabilities incurred by the Indemnitees or any of them.

B. Without limiting the foregoing, “Indemnified Liabilities” includes all
Environmental Claims imposed on, incurred by or asserted against any Indemnitee,
including those arising from, or otherwise involving, any property of any Credit
Party or any actual, alleged or prospective damage to property or natural
resources or harm or injury alleged to have resulted from any Release of
Hazardous Materials on, upon or into such property or natural resource or any
property on or contiguous to any real property of any Credit Party, whether or
not, with respect to any such Environmental Claims, any Indemnitee is a
mortgagee pursuant to any leasehold mortgage, a mortgagee in possession, the
successor-in-interest to any Credit Party or the owner, lessee or operator of
any property of any Credit Party through any foreclosure action, in each case
except to the extent such Environmental Claims (i) are incurred solely following
foreclosure by any Secured Party or following any Secured Party having become
the successor-in-interest to any Credit Party and (ii) are attributable to acts
of such Indemnitee.

 

10.4 Set-Off.

Subject to the provisions of subsection 10.5, in addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence and during the continuance of any Event of Default,
each of the Administrative Agent, each Lender, each L/C Issuer and each
Affiliate (including each branch office thereof) of any of them is hereby
authorized by Borrower at any time or from time to time, without notice to
Borrower or to any other Person, any such notice being hereby expressly waived,
to set off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other Indebtedness at any time held or owing by the Administrative Agent,
such Lender, such L/C Issuer or any of their respective Affiliates to or for the
credit or the account of Borrower against and on account of the obligations and
liabilities of Borrower to such Person under this Agreement, the Letters of
Credit and participations therein and the other Loan Documents, including, but
not limited to, all claims of any nature or description arising out of or
connected with this Agreement, the Letters of Credit and participations therein
or any other Loan Document, irrespective of whether or not (i) such Person shall
have made any demand hereunder or (ii) the principal of or the interest on the
Loans or any amounts in respect of the Letters of Credit or any other amounts
due hereunder shall have become due and payable pursuant to Section 8 and
although said obligations and liabilities, or any of them, may be contingent or
unmatured; provided, however, that notwithstanding the foregoing or anything to
the contrary in this Agreement or the other Loan Documents, no Non-Funding
Lender shall be permitted to exercise any right of set off unless directed to do
so by the Administrative Agent.

 

10.5 Ratable Sharing.

Lenders hereby agree among themselves that if any of them shall, whether by
voluntary payment, by realization upon security, through the exercise of any
right of set-off or banker’s lien, by counterclaim or cross action or by the
enforcement of any right under the Loan Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code,
receive payment or reduction of a proportion of the aggregate amount of
principal, interest, amounts payable in respect of Letters of Credit, fees and
other amounts then due and owing to that Lender hereunder or under the other
Loan Documents (collectively, the “Aggregate Amounts Due” to such Lender) which
is greater than the proportion received by any other Lender in respect of the
Aggregate Amounts Due to such other Lender (other than pursuant to subsection
2.4C with respect to Buybacks, subsection 2.10 with respect to

 

116



--------------------------------------------------------------------------------

Incremental Term Loans and subsection 2.11 with respect to Extended Loans), then
the Lender receiving such proportionately greater payment shall, (i) notify
Administrative Agent and each other Lender of the receipt of such payment and
(ii) apply a portion of such payment to purchase participations (which it shall
be deemed to have purchased from each seller of a participation simultaneously
upon the receipt by such seller of its portion of such payment) in the Aggregate
Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Lenders in proportion to the Aggregate
Amounts Due to them; provided that (i) if all or part of such proportionately
greater payment received by such purchasing Lender is thereafter recovered from
such Lender or L/C Issuer upon the bankruptcy or reorganization of Borrower or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender or L/C Issuer
ratably to the extent of such recovery, but without interest and (ii) and the
provisions of this paragraph shall not be construed to apply to (x) any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or another Loan Document (including the application of funds
arising from the existence of a Non-Funding Lender), or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or participations in Letter of Credit Usage to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this paragraph shall apply). Borrower expressly consents to
the foregoing arrangement and agrees that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, set-off or
counterclaim with respect to any and all monies owing by Borrower to that holder
with respect thereto as fully as if that holder were owed the amount of the
participation held by that holder. If a Non-Funding Lender receives any such
payment as described in the previous sentence, such Lender shall turn over such
payments to the Administrative Agent in an amount that would satisfy the cash
collateral requirements set forth in subsection 2.1D.

 

10.6 Amendments and Waivers.

No amendment, modification, termination or waiver of any provision of this
Agreement (other than as provided in subsection 2.11 with respect to any
Incremental Term Loan Assumption Agreement or in subsection 2.12 with respect to
any Extension Amendment), of any Notes, or the other Loan Documents, and no
consent to any departure by Borrower or other party therefrom, shall in any
event be effective without the written concurrence of Requisite Lenders;
provided that any such amendment, modification, termination, waiver or consent
which: postpones the scheduled final maturity date of any of the Loans; changes
in any manner the method for calculating “Pro Rata Share” or “Requisite Lenders”
other than including Incremental Term Lenders; changes in any manner any
provision of this Agreement which, by its terms, expressly requires the approval
or concurrence of all Lenders; except as provided in subsection 9.6, releases
the Administrative Agent’s lien on and security interest in all or substantially
all of the Collateral or any Guarantor from its guaranty of any Obligation of
the Borrower; consents to the assignment or transfer by the Borrower of any of
its rights and obligations under this Agreement; changes in any manner the
provisions contained in subsection 8.1, subsection 9.6, subsection 10.5 or this
subsection 10.6; reduces the principal amount of any of the Loans; reduces the
amount of, or postpones the date of, any scheduled amortization installment of
principal of, any accrued interest on or fees in respect of, or commitment
reduction with respect to, any of the Loans, as the case may be (except that the
foregoing does not apply to any change to mandatory prepayments, including those
required under subsection 2.4B, or to the application of any payment, including
as set forth in subsection 2.4, the waiver of default interest or the amendment
of any financial definitions that may affect the Applicable Margin); postpones
the date on which any interest or any fees are payable with respect to any
Loans; decreases the interest rate borne by any of the Loans (other than any
waiver of any increase in the interest rate applicable to any of the Loans
pursuant to subsection 2.2E or the amendment of any financial definition that
may affect the Applicable Margin) or reduces the rate or the amount of any fees
payable hereunder with respect to any Loans; reduces the amount or postpones the
due date of any amount payable in respect of any Letter of Credit, or extends
the required expiration date of any Letter of Credit past the last

 

117



--------------------------------------------------------------------------------

Revolving Loan Commitment Termination Date; changes in any manner the
obligations of Lenders relating to the purchase of participations in Letters of
Credit; or waives any condition specified in subsection 4.1, except any
condition referring to any other provision of any Loan Document, shall be
effective, in each case, only if evidenced by a writing signed by or on behalf
of all Lenders holding the Loans or Letters of Credit (or having a Commitment
with respect thereto) which are the subject of such amendment, modification,
termination, waiver or consent; provided, however, that the Administrative Agent
and the Borrower may enter into an amendment, consent or waiver to cure any
ambiguity, omission, defect or inconsistency or granting a new Lien for the
benefit of the Secured Parties or extending an existing Lien over additional
property, without consent of any other party hereto. Except as set forth in
subsection 2.1D, no Commitment or Pro Rata Share of a Lender shall be increased
without the consent of such Lender.

In addition (i) no amendment, modification, termination or waiver of any
provision of any Note shall be effective without the written concurrence of the
Lender which is the holder of that Note, (ii) no amendment, modification,
termination or waiver of any provision of this Agreement which affects the
rights or duties under any Loan Document of, or any payment to, the
Administrative Agent (or otherwise modifies any provisions of Section 9 or the
application thereof) or any L/C Issuers shall be effective without the written
concurrence of the Administrative Agent or such L/C Issuer, as the case may be,
in addition to any signatures otherwise required, (iii) any waiver of any
payment applied pursuant to subsection 2.4B(iv)(b) or 2.4(D) to, and any
modification of the application of any such payment to, (A) the Term Loans shall
be effective without the consent of all Term Loan Lenders and (B) the Revolving
Loans shall be effective without the consent of all Revolving Lenders, (iv) any
change to the definition of the term “Requisite Term Loan Lender” shall require
the consent of the Requisite Term Loan Lenders, (v) any change to the definition
of the term “Requisite Revolving Lender” shall require the consent of the
Requisite Revolving Lenders and (vi) no amendment, modification or waiver of
this Agreement or any Loan Document altering the ratable treatment of
Obligations arising under Secured Interest Rate Agreements resulting in such
Obligations becoming junior in right of payment to principal of the Loans or
resulting in Obligations owing to any Secured Interest Rate Counterparty
becoming unsecured (other than releases of Liens applicable to all Lenders and
otherwise permitted in accordance with the terms hereof), in each case in a
manner adverse to any Secured Interest Rate Counterparty, shall be effective
without the written consent of such Secured Interest Rate Counterparty.
Administrative Agent may, but shall have no obligation to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of that Lender. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given. No notice to or
demand on Borrower in any case shall entitle Borrower to any other or further
notice or demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this subsection 10.6
shall be binding upon each Lender at the time outstanding, each future Lender
and, if signed by Borrower, on Borrower.

 

10.7 Independence of Covenants.

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.

 

10.8 Notices.

A. Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection 10.8B below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile or email as
follows:

(i) if to the Borrower, to it at 3033 Riviera Drive, Suite 200, Naples, FL
34103, Attention: Caroline Beasley, Facsimile 239-434-8950, E-mail:
caroline@bbgi.com;

 

118



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to it at 800 Nicollet Mall, Mail Code:
BC-MN-H03R, Minneapolis, MN 55402-7020; Attention: Sherif H. Abdelaziz,
Syndicated Deal Admin/Closer; Facsimile: 612-303-3851; E-mail:
sherif.abdelaziz@usbank.com;

(iii) if to the L/C Issuer, to it at Seattle Tower – 9th Floor, 1420 Fifth Ave,
Mail Code: PD-WA-T9IN, Seattle, WA 98101, Attention: Maria Gatdula; E-mail:
maria.gatdula@usbank.com; and

(iv) if to a Lender, to it at its address (or facsimile number or e-mail
address) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection 10.8B below, shall be effective as provided in said
subsection 10.8B.

B. Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent or as otherwise determined by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or the L/C Issuer pursuant to Sections 2 or 3 if such Lender or
the L/C Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Section by electronic communication.
The Administrative Agent or the Borrower may, in its respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications.

Unless the Administrative Agent and the Borrower otherwise agree, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

C. Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto given in the manner set forth in this subsection 10.8.

 

119



--------------------------------------------------------------------------------

10.9 Survival of Representations, Warranties and Agreements.

A. All representations, warranties and agreements made herein shall survive the
execution and delivery of this Agreement and the making of the Loans and the
issuance of the Letters of Credit hereunder.

B. Notwithstanding anything in this Agreement or implied by law to the contrary,
the agreements of Borrower set forth in subsections 2.6D, 2.7, 3.5A, 3.6, 10.2
and 10.3 and the agreements of Lenders set forth in Section 9, and subsections
10.5 and 10.19 shall (i) survive the payment of the Loans, the cancellation or
expiration of the Letters of Credit and the reimbursement of any amounts drawn
hereunder, and the termination of this Agreement and (ii) inure to the benefit
of any Person that at any time held a right thereunder (as an Indemnitee or
otherwise) and, thereafter, its successors and permitted assigns; provided that
the agreements of the Lenders pursuant to subsection 10.19 shall terminate one
year following the termination of this Agreement.

 

10.10 Failure or Indulgence Not Waiver; Remedies Cumulative.

No failure or delay on the part of any Agent or any Lender in the exercise of
any power, right or privilege hereunder or under any other Loan Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege. All rights and remedies existing under this
Agreement and the other Loan Documents are cumulative to, and not exclusive of,
any rights or remedies otherwise available.

 

10.11 Marshalling; Payments Set Aside.

No Secured Party shall be under any obligation to marshal any assets in favor of
Borrower or any other party or against or in payment of any or all of the
Obligations. To the extent that a Credit Party makes a payment or payments to
any Secured Party (or to Administrative Agent for the benefit of Secured
Parties), or any Secured Party enforces any security interests or exercise their
rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

 

10.12 Severability.

In case any provision in or obligation under this Agreement or the Notes, if
any, or any other Loan Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

10.13 Obligations Several; Independent Nature of Lenders’ Rights.

The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out of this Agreement and it shall not be necessary for any other
Lender to be joined as an additional party in any proceeding for such purpose.

 

120



--------------------------------------------------------------------------------

10.14 Headings.

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

 

10.15 Applicable Law.

THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

 

10.16 Successors and Assigns.

This Agreement shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
the successors and assigns of Lenders (it being understood that Lenders’ rights
of assignment are subject to subsection 10.1). Neither Borrower’s rights nor
obligations hereunder nor any interest therein may be assigned or delegated by
Borrower without the prior written consent of all Lenders.

 

10.17 Consent to Jurisdiction and Service of Process.

A. Submission to Jurisdiction. Any legal action or proceeding with respect to
any Loan Document shall be brought exclusively in the courts of the State of New
York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, Borrower hereby accepts for itself and in respect of
its property, generally and unconditionally, the jurisdiction of the aforesaid
courts; provided that nothing in this Agreement shall limit the right of the
Administrative Agent to commence any proceeding in the federal or state courts
of any other jurisdiction to the extent Agent determines that such action is
necessary or appropriate to exercise its rights or remedies under the Loan
Documents. The parties hereto (and, to the extent set forth in any other Loan
Document, each other Credit Party) hereby irrevocably waive any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that any of them may now or hereafter have to the bringing of
any such action or proceeding in such jurisdictions.

B. Service of Process. Borrower (and, to the extent set forth in any other Loan
Document, each other Credit Party) hereby consents to personal service of any
and all legal process, summons, notices and other documents and other service of
process of any kind in any suit, action or proceeding brought in the United
States of America with respect to or otherwise arising out of or in connection
with any Loan Document by any means permitted by applicable law, including by
the mailing thereof (by registered or certified mail, postage prepaid) to the
address of Borrower specified in subsection 10.8 (and shall be effective when
such mailing shall be effective, as provided therein). Borrower (and, to the
extent set forth in any other Loan Document, each other Credit Party) agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 

121



--------------------------------------------------------------------------------

10.18 Waiver of Jury Trial.

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS, THE TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR
THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this
waiver is intended to be all-encompassing of any and all disputes that may be
filed in any court and that relate to the subject matter of this transaction,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims. Each party hereto (A) certifies that no other
party and no Related Person of any other party has represented, expressly or
otherwise, that such other party would not, in the event of litigation, seek to
enforce the foregoing waiver and (B) acknowledges that it and the other parties
hereto have been induced to enter into the Loan Documents, as applicable, by the
mutual waivers and certifications in this subsection 10.18. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY
OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. In the event
of litigation, this Agreement may be filed as a written consent to a trial by
the court.

 

10.19 Confidentiality.

Each Lender and L/C Issuer shall hold all non-public information identified by
Borrower as confidential obtained pursuant to the requirements of this Agreement
in accordance with such Lender’s or L/C Issuer’s customary procedures for
handling confidential information of this nature and in accordance with safe and
sound commercial lending or banking practices, it being understood and agreed by
Borrower that in any event a Lender or L/C Issuer may make disclosures (i) with
Borrower’s consent, (ii) to Related Persons of such Lender, L/C Issuer or the
Administrative Agent, as the case may be, or to any Person that an L/C Issuer
causes to issue Letters of Credit hereunder, that are advised of the
confidential nature of such information and are instructed to keep such
information confidential in accordance with the terms hereof, (iii) reasonably
required by any bona fide assignee, transferee or participant in connection with
the contemplated assignment or transfer by such Lender of any Loans or any
participation therein subject to this subsection 10.19, (iv) to counterparties
or prospective counterparties in connection with credit derivatives or other
derivative transactions of a Lender related to Borrower or the Loans (provided
that such Lender shall cause such counterparties or prospective counterparties
to be bound by the provisions of this subsection 10.19), (v) as required or
requested by any governmental or regulatory agency or representative thereof or
pursuant to legal process; provided that, unless specifically prohibited by
applicable law or court order, each Lender shall notify Borrower of any request
by any governmental or regulatory agency or representative thereof (other than
any such request in connection with any examination of the financial condition
of such Lender by such governmental or regulatory agency) for disclosure of any
such non-public information prior to disclosure of such information; (vi) to the
extent such information presently is or hereafter becomes (A) publicly available
other than as a result of a breach of this subsection 10.19 or (B) available to
such Lender, L/C Issuer or the Administrative Agent or any of their Related
Persons, as the case may be, from a source (other than any Credit Party) not
known to them to be subject to disclosure restrictions, (vii) to the extent
necessary or customary for inclusion in league table measurements or in any
tombstone or other advertising materials (and the Credit Parties consent to the
publication of such tombstone or other advertising materials by the
Administrative Agent, any Lender, any L/C Issuer or any of their Related
Persons), (viii) to the National Association of Insurance

 

122



--------------------------------------------------------------------------------

Commissioners or any similar organization, any examiner or any nationally
recognized rating agency or otherwise to the extent consisting of general
portfolio information that does not identify the Credit Parties, (ix) to any
other party hereto and (x) in connection with the exercise or enforcement of any
right or remedy under any Loan Document, in connection with any litigation or
other proceeding to which such Lender, L/C Issuer or the Administrative Agent or
any of their Related Persons is a party or bound, to the extent necessary to
respond to public statements or disclosures by Credit Parties or their Related
Persons referring to a Lender, an L/C Issuer or the Administrative Agent or any
of their Related Persons. In no event shall any Lender be obligated or required
to return any materials furnished by the Credit Parties or any of their
respective Subsidiaries. In the event of any conflict between the terms of this
subsection 10.19 and those of any other Contractual Obligation entered into with
any Credit Party (whether or not a Loan Document), the terms of this
subsection 10.19 shall govern. Any Person required to maintain the
confidentiality of information as provided in this subsection 10.19 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person accords its own confidential information.

 

10.20 Counterparts; Effectiveness.

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of an executed signature page of this Agreement by facsimile
transmission or Electronic Transmission shall be as effective as delivery of a
manually executed counterpart hereof.

 

10.21 Limitation of Liability.

NO CLAIM MAY BE MADE BY ANY OBLIGOR, ANY LENDER, ANY L/C ISSUER OR ANY OTHER
PERSON AGAINST ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER OR ANY OF THEIR
RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, COUNSEL, REPRESENTATIVES,
AGENTS OR ATTORNEYS-IN-FACT FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE
DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ON ANY OTHER THEORY OF
LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION OR EVENT OCCURRING IN
CONNECTION HEREWITH OR THEREWITH, AND ANY OBLIGOR, EACH LENDER AND EACH L/C
ISSUER HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH
DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST
IN ITS FAVOR.

10.22 Electronic Transmissions.

A. Authorization. Subject to the provisions of subsection 10.8, each of the
Administrative Agent, Borrower, the Lenders, the L/C Issuer and each of their
Related Persons is authorized (but not required) to transmit, post or otherwise
make or communicate, in its sole discretion, Electronic Transmissions in
connection with any Loan Document and the transactions contemplated therein.
Each Borrower and each Secured Party hereby acknowledges and agrees, and
Borrower shall cause each other Credit Party to acknowledge and agree, that the
use of Electronic Transmissions is not necessarily secure and that there are
risks associated with such use, including risks of interception, disclosure and
abuse and each indicates it assumes and accepts such risks by hereby authorizing
the transmission of Electronic Transmissions. The posting, completion and/or
submission by any Credit Party of any communication pursuant to an E-System
shall constitute a representation and warranty by the

 

123



--------------------------------------------------------------------------------

Credit Parties that any representation, warranty, certification or other similar
statement required by the Loan Documents to be provided, given or made by a
Credit Party in connection with any such communication is true, correct and
complete except as expressly noted in such communication or E-System.

B. Signatures. Subject to the provisions of subsection 10.22A, (i)(a) no posting
to any E-System shall be denied legal effect merely because it is made
electronically, (b) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (c) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which each Secured
Party and Credit Parties may rely and assume the authenticity thereof,
(iii) each such posting containing a signature, a reproduction of a signature or
an E-Signature shall, for all intents and purposes, have the same effect and
weight as a signed paper original and (iv) each party hereto or beneficiary
hereto agrees not to contest the validity or enforceability of any posting on
any E-System or E-Signature on any such posting under the provisions of any
applicable law requiring certain documents to be in writing or signed; provided,
however, that nothing herein shall limit such party’s or beneficiary’s right to
contest whether any posting to any E-System or E-Signature has been altered
after transmission.

C. Separate Agreements. All uses of an E-System shall be governed by and subject
to, in addition to subsection 10.8 and this subsection 10.22, separate terms and
conditions posted or referenced in such E-System and related Contractual
Obligations executed by Secured Parties and Credit Parties in connection with
the use of such E-System.

D. Electronic Records. The Borrower hereby acknowledges the receipt of a copy of
this Agreement and all other Loan Documents. The Administrative Agent and each
Lender may, on behalf of the Borrower, create a microfilm or optical disk or
other electronic image of this Agreement and any or all of the Loan Documents.
The Administrative Agent and each Lender may store the electronic image of this
Agreement and Loan Documents in its electronic form and then destroy the paper
original as part of the Administrative Agent’s and each Lender’s normal business
practices, with the electronic image deemed to be an original and of the same
legal effect, validity and enforceability as the paper originals. The
Administrative Agent and each Lender are authorized, when appropriate, to
convert any note into a “transferable record” under the Uniform Electronic
Transactions Act.

E. Limitation of Liability. All E-Systems and Electronic Transmissions shall be
provided “as is” and “as available”. None of Administrative Agent or any of its
Related Persons warrants the accuracy, adequacy or completeness of any E-Systems
or Electronic Transmission, and each disclaims all liability for errors or
omissions therein. No Warranty of any kind is made by the Administrative Agent
or any of its Related Persons in connection with any E-Systems or Electronic
Communication, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects. Borrower and each Secured Party agrees (and
Borrower shall cause each other Credit Party to agree) that the Administrative
Agent has no responsibility for maintaining or providing any equipment,
software, services or any testing required in connection with any Electronic
Transmission or otherwise required for any E-System.

10.23 Lender-Creditor Relationship. The relationship between the Lenders and the
Administrative Agent, on the one hand, and the Credit Parties, on the other
hand, is solely that of lender and creditor. No Secured Party has any fiduciary
relationship or duty to any Credit Party arising out of or in connection with,
and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Credit Parties by virtue of, any Loan Document or any
transaction contemplated therein.

 

124



--------------------------------------------------------------------------------

10.24 Use of Name.

A. Borrower agrees, and shall cause each other Credit Party to agree, that it
shall not, and none of its Affiliates shall, issue any press release or other
public disclosure (other than any document filed with any Governmental Authority
relating to a public offering of the Securities of any Credit Party) using the
name, logo or otherwise referring to U.S. Bank or of any of its Affiliates, the
Loan Documents or any transaction contemplated therein to which the Secured
Parties are party without at least 2 Business Days’ prior notice to U.S. Bank
and without the prior consent of U.S. Bank except to the extent required to do
so under applicable law and then, only after consulting with U.S. Bank prior
thereto.

B. Each Credit Party consents to the publication by the Administrative Agent or
any Lender of any press release, tombstone, advertising or other promotional
materials (including, without limitation, via any Electronic Transmission)
relating to the financing transactions contemplated by this Agreement using such
Credit Party’s name, product photographs, logo or trademark. The Administrative
Agent or such Lender shall provide a draft of any such press release,
advertising or other promotional material to Borrower for review and comment
prior to the publication thereof.

10.25 Actions in Concert. Notwithstanding anything herein or in the other Loan
Documents to the contrary, but in any event subject to the provisions of
subsections 10.4 and 10.5, each Lender hereby agrees with each other Lender that
no Lender shall take any action to protect or enforce its rights against any
Credit Party arising out of this Agreement or any other Loan Document (excluding
exercising any rights of setoff in the case of any Lender that is not a
Non-Funding Lender) without first obtaining the prior written consent of the
Administrative Agent or the Requisite Lenders, it being the intent of the
Lenders that any such action to protect or enforce rights under this Agreement
and the other Loan Documents shall be taken in concert and at the direction or
with the consent of the Administrative Agent or the Requisite Lenders.

10.26 Patriot Act Notice. Each Lender subject to the Patriot Act hereby notifies
the Borrower and each other Credit Party that, pursuant to Section 326 thereof,
it is required to obtain, verify and record information that identifies the
Borrower, including the name and address of the Borrower and other information
allowing such Lender to identify the Borrower in accordance with such act.

10.27 Entire Agreement. The Loan Documents embody the entire agreement of the
parties and supersede all prior agreements and understandings relating to the
subject matter thereof and any prior letter of interest, commitment letter, fee
letter, confidentiality and similar agreements involving any Credit Party and
any of the Administrative Agent, any Lender or any L/C Issuer or any of their
respective Affiliates relating to a financing of substantially similar form,
purpose or effect. In the event of any conflict between the terms of this
Agreement and any other Loan Document, the terms of this Agreement shall govern
(unless such terms of such other Loan Documents are necessary to comply with
applicable law, in which case such terms shall govern to the extent necessary to
comply therewith).

*    *    *    *    *

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; THE NEXT PAGES ARE THE SIGNATURE
PAGES]

 

125



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BEASLEY MEZZANINE HOLDINGS, LLC, as Borrower By:  

/s/ B. Caroline Beasley

Name:   B. Caroline Beasley Title:   Vice President, Chief Financial Officer,
Secretary and Treasurer

 

 

[Signature Page to Beasley Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender, L/C Issuer and as Administrative
Agent By:  

/s/ Garret Komjathy

Name:   Garret Komjathy Title:   Senior Vice President

 

[Signature Page to Beasley Credit Agreement]



--------------------------------------------------------------------------------

BANKUNITED N.A., as a Lender By:  

/s/ Charles J. Klenk

Name:   Charles J. Klenk Title:   Senior Vice President

 

[Signature Page to Beasley Credit Agreement]



--------------------------------------------------------------------------------

FLORIDA COMMUNITY BANK, N.A., as a Lender By:  

/s/ Jonathan Simoens

Name:   Jonathan Simoens Title:   Senior Vice President

 

[Signature Page to Beasley Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Teddy Koch

Name:   Teddy Koch Title:   Vice President

 

[Signature Page to Beasley Credit Agreement]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ Darren Gersch

Name:   Darren Gersch Title:   Senior Vice President

 

[Signature Page to Beasley Credit Agreement]



--------------------------------------------------------------------------------

MANUFACTURERS TRADERS TRUST COMPANY, as a Lender By:  

/s/ Christian Montgomery

Name:   Christian Montgomery Title:   Vice President

 

[Signature Page to Beasley Credit Agreement]